










LOAN AGREEMENT
Dated as of January 5, 2016
between
STRATUS BLOCK 21, L.L.C.,

as Borrower,
and
GOLDMAN SACHS MORTGAGE COMPANY,

as Lender



{W0673139.10}    49125-481/Block 21 (TX)

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I GENERAL TERMS
35


1.10


The Loan
35


1.20


Interest and Principal
36


1.30


Method and Place of Payment
38


1.40


Taxes; Regulatory Change
38


1.50


Release
39


ARTICLE II DEFEASANCE; ASSUMPTION; PARTIAL RELEASE
40


2.10


Defeasance
40


2.20


Assumption
42


2.30


Transfers of Equity Interests in Borrower
44


2.40


Partial Release Event
45


ARTICLE III ACCOUNTS
48


3.10


Cash Management Account
48


3.20


Distributions from Cash Management Account
52


3.30


Loss Proceeds Account
53


3.40


Basic Carrying Costs Escrow Account
53


3.50


TI/LC Reserve Account
54


3.60


ACL Music Venue Reserve Account
55


3.70


Capital Expenditure (Commercial Property) Reserve Account
57


3.80


FF&E Expenditure Reserve Account
58


3.90


Capital Expenditure (ACL Music Venue Property) Reserve Account
59


3.10


Showcase Venue Reserve Account
60


3.11


Reserved
60


3.12


Excess Cash Flow Reserve Account
61


3.13


Account Collateral
61


3.14


Bankruptcy
62


ARTICLE IV REPRESENTATIONS
62


4.10


Organization
62


4.20


Authorization
62


4.30


No Conflicts
63


4.40


Consents
63


4.50


Enforceable Obligations
63


4.60


No Default
63


4.70


Payment of Taxes
63


4.80


Compliance with Law
63


4.90


ERISA
64


4.10


Investment Company Act
64


4.11


No Bankruptcy Filing
64


4.12


Other Debt
64


4.13


Litigation
64




‑i‑



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page


4.14


Leases; Material Agreements
65


4.15


Full and Accurate Disclosure
66


4.16


Financial Condition
66


4.17


Single-Purpose Requirements
67


4.18


Use of Loan Proceeds
67


4.19


Not Foreign Person
67


4.20


Labor Matters
68


4.21


Title
68


4.22


No Encroachments
68


4.23


Physical Condition
68


4.24


Fraudulent Conveyance
69


4.25


Management
69


4.26


Condemnation
69


4.27


Utilities and Public Access
69


4.28


Environmental Matters
69


4.29


Assessments
70


4.30


No Joint Assessment
70


4.31


Separate Lots
70


4.32


Permits; Certificate of Occupancy
70


4.33


Flood Zone
70


4.34


Security Deposits
71


4.35


No PIP
71


4.36


Insurance
71


4.37


No Dealings
71


4.38


Estoppel Certificates
71


4.39


Federal Trade Embargos
71


4.40


Intellectual Property/Websites
71


4.41


Condominium
71


4.42


Survival
73


ARTICLE V AFFIRMATIVE COVENANTS
74


5.10


Existence; Licenses
74


5.20


Maintenance of Property
74


5.30


Compliance with Legal Requirements
75


5.40


Impositions and Other Claims
75


5.50


Access to Property
75


5.60


Cooperate in Legal Proceedings
76


5.70


Leases
76


5.80


Plan Assets, etc
78


5.90


Further Assurances
78


5.10


Management of Collateral
78


5.11


Notice of Material Event
80


5.12


Annual Financial Statements
80


5.13


Quarterly Financial Statements
81




‑ii‑



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page


5.14


Monthly Financial Statements; Non-Delivery of Financial Statements
82


5.15


Insurance
83


5.16


Casualty and Condemnation
87


5.17


Annual Budget
90


5.18


Venture Capital Operating Companies; Nonbinding Consultation
91


5.19


Compliance with Encumbrances and Material Agreements
91


5.20


Prohibited Persons
91


5.21


Condominium
92


5.22


Hotel Operating Agreement; Advance Deposits
92


5.23


Approved Capital Improvements
93


5.24


Approved Music Venue Lease
95


ARTICLE VI NEGATIVE COVENANTS
96


6.10


Liens on the Collateral
96


6.20


Ownership
96


6.30


Transfer; Prohibited Change of Control
97


6.40


Debt
97


6.50


Dissolution; Merger or Consolidation
97


6.60


Change in Business
97


6.70


Debt Cancellation
97


6.80


Affiliate Transactions
97


6.90


Misapplication of Funds
97


6.10


Jurisdiction of Formation; Name
97


6.11


Modifications and Waivers
98


6.12


ERISA
99


6.13


Alterations and Expansions
99


6.14


Advances and Investments
99


6.15


Single-Purpose Entity
99


6.16


Zoning and Uses
100


6.17


Waste
100


ARTICLE VII DEFAULTS
100


7.1


Event of Default
100


7.2


Remedies
103


7.3


Application of Payments after an Event of Default
105


ARTICLE VIII CONDITIONS PRECEDENT
105


8.1


Conditions Precedent to Closing
105


ARTICLE IX MISCELLANEOUS
108


9.1


Successors
108


9.2


GOVERNING LAW
108


9.3


Modification, Waiver in Writing
109


9.4


Notices
109


9.5


TRIAL BY JURY
110








‑iii‑



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page


9.6


Headings
110


9.7


Assignment and Participation
110


9.8


Severability
111


9.9


Preferences; Waiver of Marshalling of Assets
111


9.1


Remedies of Borrower
112


9.11


Offsets, Counterclaims and Defenses
112


9.12


No Joint Venture
112


9.13


Conflict; Construction of Documents
113


9.14


Brokers and Financial Advisors
113


9.15


Counterparts
113


9.16


Estoppel Certificates
113


9.17


General Indemnity; Payment of Expenses
114


9.18


No Third-Party Beneficiaries
116


9.19


Recourse
116


9.20


Right of Set-Off
119


9.21


Exculpation of Lender
119


9.22


Servicer
120


9.23


No Fiduciary Duty
120


9.24


Borrower Information
121


9.25


PATRIOT Act Records
122


9.26


Prior Agreements
122


9.27


Publicity
122


9.28


Delay Not a Waiver
122


9.29


Schedules and Exhibits Incorporated
123


9.3


Borrower Right of Contest
123


9.31


SPECIFIC NOTICE REGARDING INDEMNITIES
123



Exhibits

A    Organizational Chart
B    Form of Tenant Notice
Schedules
A    Property
B    Exception Report
C    Rent Roll
D    Material Agreements
E    Approved Replacement Hotel Operators
F    Allocated Loan Amounts
G    Approved Music Venue Construction





‑iv‑



--------------------------------------------------------------------------------




LOAN AGREEMENT
This Loan Agreement (this "Agreement") is dated January 5, 2016 and is among
GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership, as lender
(together with its successors and assigns, including any lawful holder of any
portion of the Indebtedness, as hereinafter defined, "Lender"), STRATUS BLOCK
21, L.L.C., a Delaware limited liability company, as borrower (together with its
permitted successors and assigns, "Borrower") and Approved Music Venue Manager
(as defined herein) for the limited purposes noted on the signature pages
hereto.
RECITALS
Borrower is the fee owner of certain condominium units that are part of the
property known as Block 21, located in Austin, Travis County, Texas, whereby
certain portions of such property consist of (a) the W Austin Hotel, located at
200 Lavaca Street, Austin, Texas (the "Hotel Property"), (b) certain office and
retail space located on Lavaca Street, Guadalupe Street, and West 3rd Street,
Austin, Texas (the "Commercial Property"), (c) a live music venue currently
known as ACL Live at the Moody Theater located at 310 Willie Nelson Blvd.,
Austin, Texas (the "ACL Music Venue Property"), and (d) certain of the other
Property as set forth in the Security Instrument.
Borrower leases the ACL Music Venue Property to Approved Music Venue Manager for
the ownership and operation of a music, entertainment and private event business
(the “ACL Live Business”) currently known as “Austin City Limits Live at the
Moody Theater” or “ACL Live” at and from the ACL Music Venue Property.
Borrower desires to obtain from Lender the Loan (as hereinafter defined) in
connection with the financing of the Property (which such Property includes the
Hotel Property, the Commercial Property, the ACL Music Venue Property, and
certain of the other Property as set forth in the Security Instrument).
Lender is willing to make the Loan on the terms and subject to the conditions
set forth in this Agreement if Borrower and the other identified Persons join in
the execution and delivery of this Agreement, the Note and the other Loan
Documents.
In consideration of the agreements, provisions and covenants contained herein
and in the other Loan Documents, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Lender and
Borrower agree as follows:
DEFINITIONS
(a)When used in this Agreement, the following capitalized terms have the
following meanings:
"Account Collateral" means, collectively, the Collateral Accounts and all sums
at any time held, deposited or invested therein, together with any interest and
other earnings thereon, and all securities and investment property credited
thereto and all proceeds thereof (including proceeds of

LOAN AGREEMENT – Page 1



--------------------------------------------------------------------------------




sales and other dispositions), whether accounts, general intangibles, chattel
paper, deposit accounts, instruments, documents or securities.
"ACL Music Venue Account" means, an Eligible Account maintained by any Approved
Music Venue Manager pursuant to the Approved Music Venue Lease at an Eligible
Institution, which account (i) shall only contain amounts in respect of Revenues
for the ACL Live Business, and no amounts unrelated to the ACL Live Business
shall be deposited therein or otherwise commingled with the amounts on deposit
in such account and (ii) is subject to an Account Control Agreement.
"ACL Music Venue Property" has the meaning set forth in the recitals to this
Agreement.
"ACL Music Venue Reserve Threshold Amount" means $4,000,000.00.
"ACL Music Venue Settlement Account" means, an Eligible Account maintained by
any Approved Music Venue Manager pursuant to the Approved Music Venue Lease at
an Eligible Institution, which account (i) shall only contain amounts in respect
of Operating Expenses for the ACL Music Venue Property, and no amounts unrelated
to the ACL Music Venue Property shall be deposited therein or otherwise
commingled with the amounts on deposit in such account and (ii) is subject to an
Account Control Agreement.
"ACL Music Venue Trigger Event" shall mean the conclusion of any Test Period in
which the Net Operating Income attributable to the ACL Music Venue Property is
less than $2,100,000.
"Account Control Agreement" means, individually or collectively, as the context
may require, each account control agreement or blocked account agreement by and
among Borrower, Approved Hotel Operator, Lender and the Eligible Institution at
which the Approved FF&E Account and/or the Manager Accounts are maintained.
"Agreement" means this Loan Agreement, as the same may from time to time
hereafter be amended, restated, replaced, supplemented or otherwise modified in
accordance herewith.
"ALTA" means the American Land Title Association, or any successor thereto.
"Allocated Loan Amount" means the portion of the Loan Amount allocated to
certain portions of the Property as set forth in Schedule F.
"Alteration" means any demolition, alteration, installation, improvement or
expansion of or to the Property or any portion thereof.
"Annual Budget" means a capital and operating expenditure budget for the
Property (including a general business plan, and, with respect to the Hotel
Property, a forward/group booking schedule and a "pace report") prepared by
Borrower that specifies amounts sufficient to operate and maintain the Property
at a standard at least equal to that maintained on the Closing Date.



LOAN AGREEMENT – Page 2



--------------------------------------------------------------------------------




"Appraisal" means an as-is appraisal of the Property that is prepared by a
member of the Appraisal Institute selected by Lender, meets the minimum
appraisal standards for national banks promulgated by the Comptroller of the
Currency pursuant to Title XI of the Financial Institutions Reform, Recovery,
and Enforcement Act of 1989, as amended (FIRREA) and complies with the Uniform
Standards of Professional Appraisal Practice (USPAP).
"Approved Accountant" means BKM Sowan Horan, LLP, a Texas limited liability
partnership.
"Approved Annual Budget" has the meaning set forth in Section 5.17.
"Approved Capital Improvements" means any of the following which may be
completed without Lender's consent provided Borrower satisfies the criteria set
forth in Section 5.23: (a) the Approved Music Venue Construction set forth in
Schedule G, (b) the Approved Digital Sign Construction set forth in Schedule G
and (c) certain other Capital Expenditures with respect to any portion of the
Property which cost less than $1,000,000.
"Approved Digital Sign Construction" means those certain Capital Expenditures
for the installation of an outdoor digital sign, as such Capital Expenditures
are more particularly described in Schedule G.
"Approved FF&E Account" means the FF&E Account or any other comparable account
established and maintained by the Approved Hotel Operator (whether or not
required pursuant to the Approved Hotel Operating Agreement), which account is
(i) owned by Borrower and pledged to Lender and (ii) subject to an Account
Control Agreement.
"Approved Hotel Operating Agreement" means that certain W Austin Hotel Operating
Agreement dated October 26, 2006, between the initial Approved Hotel Operator,
as operator (and successor-in-interest to Starwood Hotels & Resorts Worldwide,
Inc.), and Borrower, as franchisee (and successor-in-interest to Stratus Block
21 Investments, L.P.), with respect to the Hotel Property, as the same has
previously been modified and may be further amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance herewith.
"Approved Hotel Operator" means (i) W Hotel Management, Inc., a Delaware
corporation, (ii) any Approved Replacement Hotel Operator, or (iii) any other
management company selected by Borrower and approved by Lender in its reasonable
discretion and with respect to which the Rating Condition is satisfied.
"Approved Hotel SNDA" means that certain Subordination, Non-Disturbance and
Attornment Agreement, executed by and among Borrower, the Approved Hotel
Operator, and Lender as of the Closing Date, as the same may from time to time
be amended, restated, replaced, supplemented or otherwise modified in accordance
herewith.
"Approved Music Venue Construction" means those certain Capital Expenditures to
the Showcase Venue Space, as such Capital Expenditures are more particularly
described in Schedule G.

LOAN AGREEMENT – Page 3



--------------------------------------------------------------------------------




"Approved Music Venue Lease" shall mean that certain Lease pertaining to the
management and operation of the ACL Music Venue Property, dated as of the
Closing Date, between the Approved Music Venue Manager and Borrower, as the same
may be amended, restated, replaced, supplemented, or otherwise modified.
"Approved Music Venue Manager" shall mean BLOCK 21 SERVICE COMPANY LLC, a Texas
limited liability company, or any other Single-Purpose Entity that is Controlled
by the same Qualified Equityholders that Control Borrower or Successor Borrower
and is a successor to the Approved Music Venue Manager under the Approved Music
Venue Lease or any replacements thereto.
"Approved Property Management Agreement" means that certain Property Management
Agreement, dated as of July 1, 2013, between Borrower and the initial Approved
Property Manager, and any other management agreement that is approved by Lender
and with respect to which the Rating Condition is satisfied, in each case as the
same may be amended, restated, replaced, supplemented or otherwise modified in
accordance herewith.
"Approved Property Manager" means (i) Peloton Real Estate Management Austin,
LLC, a Texas limited liability company, (ii) a Qualified Manager, or (iii) any
other management company approved by Lender and with respect to which the Rating
Condition is satisfied, in each case unless and until Lender requests the
termination of that management company pursuant to Section 5.10(d).
“Approved Replacement Hotel Operator” means (a) Starwood Hotels & Resorts
Worldwide, Inc., and (b) any comparable third party nationally recognized hotel
manager or operator, including without limitation each of the hotel management
companies identified on Schedule E, to the extent that, with respect to any such
management company, (i) prior to a Securitization of the Loan, such management
company has not been disqualified by Lender due to Lender’s reasonable
determination that such management company will no longer satisfy the Rating
Condition and (ii) from and after the Securitization of all or any portion of
the Loan, the Rating Condition has been satisfied with respect to such
management company.
"Assignment" has the meaning set forth in Section 9.7(b).
"Assumption" has the meaning set forth in Section 2.2.
"Bankruptcy Code" has the meaning set forth in Section 7.1(d).
"Basic Carrying Costs Escrow Account" has the meaning set forth in
Section 3.4(a).
"Borrower" has the meaning set forth in the first paragraph of this Agreement.
“Borrower Account” means an Eligible Account owned by Borrower, as Borrower
shall specify to Lender in writing from time to time.
"Borrower Tax" means any U.S. Tax and any present or future tax, assessment or
other charge or levy imposed by, or on behalf of, any jurisdiction through which
or from which payments due hereunder are made (or any taxing authority thereof)
but specifically excluding any net income or

LOAN AGREEMENT – Page 4



--------------------------------------------------------------------------------




franchise taxes imposed against Lender by any applicable jurisdiction or
Governmental Authority.
"Budgeted Operating Expenses" means, with respect to any calendar month, (i) an
amount equal to the Operating Expenses budgeted for such calendar month as set
forth in the then-applicable Approved Annual Budget, or (ii) such greater amount
as shall equal Borrower's actual Operating Expenses for such month, except that,
the Budgeted Operating Expenses shall exclude any Operating Expenses which are
to be paid in relation to the Hotel Property in accordance with the Approved
Hotel Operating Agreement from the Manager Accounts or the Approved FF&E Account
and during the continuance of a Trigger Period such greater amount as described
in item (ii) above shall in no event exceed 105% of the amount specified in
clause (i) of this definition without the prior written consent of Lender, not
to be unreasonably withheld, delayed or conditioned, provided that no such
consent shall be required in connection with expenditures for non‑discretionary
items and expenditures required to be made by reason of the occurrence of any
emergency (i.e., an unexpected event that threatens imminent harm to persons or
property at the Property) and with respect to which it would be impracticable,
under the circumstances, to obtain Lender's prior consent thereto.
"Business Day" means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, its trustee, its Servicer or its
Servicer's collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed.
"Capital Expenditure" means hard and soft costs incurred by Borrower with
respect to replacements and capital repairs made to the Property (including
repairs to, and replacements of, operating equipment, FF&E in the normal and
ordinary course of hotel operations, structural components, roofs, building
systems, parking garages and parking lots), in each case to the extent
capitalized in accordance with GAAP.
"Capital Expenditure (ACL Music Venue Property) Reserve Account" has the meaning
set forth in Section 3.9(a).
"Capital Expenditure (Commercial Property) Reserve Account" has the meaning set
forth in Section 3.7(a).
"Cash Management Account" has the meaning set forth in Section 3.1(c).
"Cash Management and Control Agreement" means that certain cash management and
control agreement, dated as of the Closing Date, among Borrower, Lender and the
Cash Management Bank that maintains the Cash Management Account as of the
Closing Date, as the same may from time to time be amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.
"Cash Management Bank" means, individually and collectively, the Eligible
Institution(s) at which the Collateral Accounts (other than the Lockbox Account)
are maintained.
"Casualty" means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of the Property.

LOAN AGREEMENT – Page 5



--------------------------------------------------------------------------------




"Cause" means, with respect to an Independent Director, (i) acts or omissions by
such Independent Director that constitute systematic and persistent or willful
disregard of such Independent Director's duties, (ii) such Independent Director
has been indicted or convicted for, any crime or crimes of moral turpitude or
dishonesty or for any violation of any Legal Requirements, (iii) such
Independent Director no longer satisfies the requirements set forth in the
definition of "Independent Director", (iv) the fees charged for the services of
such Independent Director are materially in excess of the fees charged by the
other providers of Independent Directors listed in the definition of
"Independent Director" or (v) any other reason for which the prior written
consent of Lender shall have been obtained.
"Certificates" means, collectively, any senior and/or subordinate notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan.
"Closing Date" means the date of this Agreement.
"Closing Date DSCR" means 1.51:1.0.
"Code" means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
"Collateral" means all assets owned from time to time by Borrower including the
Property (with an acknowledgment the ACL Music Venue Property is leased to
Approved Venue Manager who owns the ACL Live Business), the Revenues and all
other tangible and intangible property (including any Defeasance Collateral and
all of Borrower’s and the Approved Music Venue Manager's respective right, title
and interest in and to any Approved Music Venue Lease) in respect of which
Lender is granted a Lien under the Loan Documents, and all proceeds thereof.
"Collateral Account" means each of the accounts and sub‑accounts established
pursuant to Article III hereof.
"Commercial Property" has the meaning set forth in the recitals to this
Agreement.
"Componentization Notice" has the meaning set forth in Section 1.1(c).
"Condemnation" means a taking or voluntary conveyance of all or part of the
Property or any interest therein or right accruing thereto or use thereof, as
the result of, or in settlement of, any condemnation or other eminent domain
proceeding by any Governmental Authority.
"Condominium" means each condominium governed by the Condominium Documents.
"Condominium Association" means each condominium association created pursuant to
the Declaration (Master) and Declaration (Hotel-Residential).



LOAN AGREEMENT – Page 6



--------------------------------------------------------------------------------




"Condominium Documents" means, collectively, the Declaration (Master),
Declaration (Hotel-Residential), the condominium by‑laws, any rules and
regulations promulgated thereunder, and any and all other documents and
agreements binding upon, governing or otherwise pertaining to each Condominium
and/or the applicable Condominium Association.
"Condominium Unit" means each individual unit in a Condominium (together with
all interests appurtenant thereto).
"Contingent Obligation" means, with respect to any Person, any obligation of
such Person directly or indirectly guaranteeing any Debt of any other Person in
any manner and any contingent obligation to purchase, to provide funds for
payment, to supply funds to invest in any other Person or otherwise to assure or
indemnify a creditor against loss.
"Control" of any entity means the ownership, directly or indirectly, of at least
51% of the equity interests in, and the right to at least 51% of the
distributions from, such entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such entity, whether through the ability to exercise voting power, by contract
or otherwise ("Controlled" and "Controlling" each have the meanings correlative
thereto).
"Cooperation Agreement" means that certain Mortgage Loan Cooperation Agreement,
dated as of the Closing Date, among Borrower and Sponsor for the benefit of
Lender, as the same may from time to time be amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.
"Damages" to a Person means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys' fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements imposed on, incurred by or asserted
against such party, whether based on any federal, state, local or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise; provided, however, that "Damages"
shall not include special, consequential or punitive damages, except to the
extent imposed upon Lender by one or more third parties.
"DBRS" means DBRS, Inc. or its applicable affiliate.
"Debt" means, with respect to any Person, without duplication:
(i)    all indebtedness of such Person to any other party (regardless of whether
such indebtedness is evidenced by a written instrument such as a note, bond or
debenture), including indebtedness for borrowed money or for the deferred
purchase price of property or services;
(ii)    all letters of credit issued for the account of such Person and all
unreimbursed amounts drawn thereunder;

LOAN AGREEMENT – Page 7



--------------------------------------------------------------------------------




(iii)    all indebtedness secured by a Lien on any property owned by such Person
(whether or not such indebtedness has been assumed) except obligations for
impositions that are not yet due and payable;
(iv)    all Contingent Obligations of such Person;
(v)    all payment obligations of such Person under any interest rate protection
agreement (including any interest rate swaps, floors, collars or similar
agreements) and similar agreements; and
(vi)    any material actual or contingent liability to any Person or
Governmental Authority with respect to any employee benefit plan (within the
meaning of Section 3(3) of ERISA) subject to Title IV of ERISA, Section 302 of
ERISA or Section 412 of the Code.
"Declaration (Hotel-Residential)" means that certain Declaration of Condominium
Regime for Block 21 Condominiums, recorded as Document No. 2010182736, and as
affected by Document Nos. 2011020755 and 2011009046, 2011011873, and 2011013049,
Official Public Records of Travis County, Texas.
"Declaration (Master)" means that certain Declaration of Condominium Regime for
Block 21 Master Condominiums, recorded as Document No. 2010182735, as affected
by that certain Scrivener's Affidavit, recorded as Document No. 2011009045
Official Public Records of Travis County, Texas.
"Default" means the occurrence of any event that, but for the giving of notice
or the passage of time, or both, would be an Event of Default.
"Default Interest" means, during the continuance of an Event of Default, the
amount by which interest accrued on the Notes or Note Components at their
respective Default Rates exceeds the amount of interest that would have accrued
on the Notes or Note Components at their respective Interest Rates.
"Default Rate" means, with respect to any Note or Note Component, the greater of
(x) 5% per annum in excess of the interest rate otherwise applicable to such
Note or Note Component hereunder and (y) 1% per annum in excess of the Prime
Rate from time to time; provided that, if the foregoing would result in an
interest rate in excess of the maximum rate permitted by applicable law, the
Default Rate shall be limited to the maximum rate permitted by applicable law.
"Defeasance Borrower" has the meaning set forth in Section 2.1(b).
"Defeasance Collateral" means government securities (as described in Treasury
Reg. 1.860G‑2(a)(8)(ii)) that are the direct obligations of the United States of
America, which obligations are not subject to prepayment, call or early
redemption.
"Defeasance Pledge Agreement" has the meaning set forth in Section 2.1(a)(iii).

LOAN AGREEMENT – Page 8



--------------------------------------------------------------------------------




"Defease" means to deliver Defeasance Collateral as substitute Collateral for
the Loan in accordance with Section 2.1; and the term "Defeasance" has the
meaning correlative to the foregoing.
"Defeased Note" has the meaning set forth in Section 2.1(b).
"Deferred Maintenance Conditions" means the following items as more particularly
described in the Engineering Report: (i) repair of cracked, deteriorated and
discolored plaster in pool located on the Property; and (ii) post current
elevator certificates for building inspections.
"Disbursement Account" means one or more zero-balance Eligible Accounts
maintained pursuant to the Approved Hotel Operating Agreement and from which the
Approved Hotel Operator pays payroll expenses and day-to-day operating expenses
for the Hotel Property as they are currently due and payable.
"DSCR" means, with respect to any Test Period, the quotient of (i) Net Operating
Income for such Test Period divided by (ii) the actual amount of debt service
payable by Borrower in respect of the Loan during such Test Period, determined
on a pro-forma basis as if the Loan outstanding on the date of determination had
been outstanding throughout such Test Period.
"DSCR Threshold" means the greater of (x) the Closing Date DSCR and (y) the DSCR
on the last day of the applicable Test Period as described in Section 2.1(a).
"Eligible Account" means (i) a segregated account maintained with a federal or
state-chartered depository institution or trust company that complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal depository
institution or state-chartered depository institution that has an
investment-grade rating and is subject to regulations regarding fiduciary funds
on deposit under, or similar to, Title 12 of the Code of Federal Regulations
Section 9.10(b) that, in either case, has corporate trust powers, acting in its
fiduciary capacity.
"Eligible Institution" means an institution (i) whose commercial paper,
short-term debt obligations or other short-term deposits are rated at least
"A–1" by S&P, "P‑1" by Moody's and/or "F-1" by Fitch and whose long-term senior
unsecured debt obligations are rated at least "A-" by S&P, "A" by Fitch and "A2"
by Moody's and whose deposits are insured by the FDIC or (ii) with respect to
which the Rating Condition is satisfied.
"Embargoed Person" means any Person subject to trade restrictions under any
Federal Trade Embargo.
"Engineering Report" means a structural and seismic engineering report or
reports (including a "probable maximum loss" calculation, if applicable) with
respect to the Property prepared by an independent engineer approved by Lender
and delivered to Lender in connection with the Loan, and any amendments or
supplements thereto delivered to Lender.
"Environmental Claim" means any written notice, claim, proceeding, notice of
proceeding, investigation, demand, abatement order or other order or directive
by any Person or Governmental Authority alleging or asserting liability with
respect to Borrower or the Property arising out of, based

LOAN AGREEMENT – Page 9



--------------------------------------------------------------------------------




on, in connection with, or resulting from (i) the actual or alleged presence,
Use or Release of any Hazardous Substance, (ii) any actual or alleged violation
of any Environmental Law, or (iii) any actual or alleged injury or threat of
injury to property, health or safety, natural resources or to the environment
caused by Hazardous Substances.
"Environmental Indemnity" means that certain environmental indemnity agreement
executed by Borrower and the Sponsor as of the Closing Date, as the same may
from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.
"Environmental Laws" means any and all present and future federal, state and
local laws, statutes, ordinances, orders, rules, regulations and the like, as
well as common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect, relating to (i) the
pollution, protection or cleanup of the environment, (ii) the impact of
Hazardous Substances on property, health or safety, (iii) the Use or Release of
Hazardous Substances, (iv) occupational safety and health, industrial hygiene or
the protection of human, plant or animal health or welfare or (v) the liability
for or costs of other actual or threatened danger to health or the environment.
The term "Environmental Law" includes, but is not limited to, the following
statutes, as amended, any successors thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including Subtitle I relating to
underground storage tanks); the Clean Water Act; the Clean Air Act; the Toxic
Substances Control Act; the Safe Drinking Water Act; the Occupational Safety and
Health Act; the Federal Water Pollution Control Act; the Federal Insecticide,
Fungicide and Rodenticide Act; the Endangered Species Act; the National
Environmental Policy Act; and the River and Harbors Appropriation Act. The term
"Environmental Law" also includes, but is not limited to, any present and future
federal state and local laws, statutes ordinances, rules, regulations and the
like, as well as common law, conditioning transfer of property upon a negative
declaration or other approval of a Governmental Authority of the environmental
condition of a property; or requiring notification or disclosure of Releases of
Hazardous Substances or other environmental conditions of a property to any
Governmental Authority or other Person, whether or not in connection with
transfer of title to or interest in property.
"Environmental Reports" means "Phase I Environmental Site Assessments" as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-13 (and, if necessary, "Phase II Environmental
Site Assessments"), prepared by an independent environmental auditor approved by
Lender and delivered to Lender in connection with the Loan and any amendments or
supplements thereto delivered to Lender, and shall also include any other
environmental reports delivered to Lender pursuant to this Agreement and the
Environmental Indemnity.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

LOAN AGREEMENT – Page 10



--------------------------------------------------------------------------------




"ERISA Affiliate," at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower as a
single employer under Title IV or Section 302 of ERISA or Section 412 of the
Code.
"Event of Default" has the meaning set forth in Section 7.1.
"Excess Cash Flow Reserve Account" has the meaning set forth in Section 3.12(a).
"Exception Report" means the report prepared by Borrower and attached to this
Agreement as Schedule B, setting forth any exceptions to the representations set
forth in Article IV.
"Exculpated Person" means each Person that is an affiliate, equityholder,
beneficiary, trustee, member, officer, director, agent, manager, independent
manager, employee or partner of Borrower or Sponsor.
"Facilities Use Agreement" means that certain Facilities Use Agreement dated
effective as of September 19, 2011, between Borrower and Stageside Productions
LLC, a Texas limited liability company, as amended by that certain First
Amendment to Facilities Use Agreement dated as of January 1, 2016, between
Borrower, Stageside Productions LLC, Approved Music Venue Manager and Stratus
Block 21 Investments, L.P., a Texas limited partnership.
"FF&E" means furniture, fixtures and equipment used in connection with the Hotel
Property.
"FF&E Expenditure Reserve Account" has the meaning set forth in Section 3.5(a).
"Federal Trade Embargo" means any federal law imposing trade restrictions,
including (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended), (ii) the International Emergency
Economic Powers Act (50 U.S.C. §§ 1701 et seq., as amended), (iii) any enabling
legislation or executive order relating to the foregoing, (iv) Executive Order
13224, and (v) the PATRIOT Act.
"Fiscal Quarter" means the three-month period ending on March 31, June 30,
September 30 and December 31 of each year, or such other fiscal quarter of
Borrower as Borrower may select from time to time with the prior consent of
Lender, such consent not to be unreasonably withheld, delayed or conditioned.
"Fiscal Year" means the 12-month period ending on December 31 of each year, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior consent of Lender, not to be unreasonably withheld, delayed or
conditioned.
"Fitch" means Fitch, Inc. and its successors.
"Force Majeure" means a delay due to acts of God, governmental restrictions,
stays, judgments, orders, decrees, enemy actions, civil commotion, fire,
casualty, strikes, work stoppage, shortages of labor or materials or similar
causes beyond the reasonable control of Borrower;

LOAN AGREEMENT – Page 11



--------------------------------------------------------------------------------




provided that (1) any period of Force Majeure shall apply only to performance of
the obligations necessarily affected by such circumstance and shall continue
only so long as Borrower is continuously and diligently using all reasonable
efforts to minimize the effect and duration thereof; and (2) Force Majeure shall
not include the unavailability or insufficiency of funds.
"Form W-8BEN" means Form W-8BEN (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding) of the Department of Treasury of the
United States of America, and any successor form.
"Form W-8ECI" means Form W-8ECI (Certificate of Foreign Person's Claim for
Exemption from Withholding of Tax on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America, and any successor form.
"Form W‑9" means Form W‑9 (Request for Taxpayer Identification Number and
Certification) of the Department of the Treasury of the United States of
America, and any successor form.
"GAAP" means generally accepted accounting principles in the United States of
America, consistently applied.
"Governmental Authority" means any federal, state, county, regional, local or
municipal government, any bureau, department, agency or political subdivision
thereof and any Person with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any court).
"Guaranty" means that certain guaranty, dated as of the Closing Date, executed
by Sponsor for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance herewith.
"Guaranty of Completion" means that certain guaranty of completion, dated as of
the Closing Date, executed by Sponsor for the benefit of Lender and acknowledged
and agreed to by Borrower, as the same may be amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.
"Hazardous Substances" means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, toxic
substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
the presence of which on, in or under the Property is prohibited or requires
monitoring, investigation or remediation under Environmental Law, including
petroleum and petroleum by-products, asbestos and asbestos-containing materials,
toxic mold, polychlorinated biphenyls, lead and radon, and compounds containing
them (including gasoline, diesel fuel, oil and lead-based paint), pesticides and
radioactive materials, flammables and explosives and compounds containing them,
but excluding those substances commonly used in the operation and maintenance of
properties of kind and nature similar to those of the Property that are used at
the Property in compliance with all Environmental

LOAN AGREEMENT – Page 12



--------------------------------------------------------------------------------




Laws in all material respects and in a manner that does not result in
contamination of the Property or in a Material Adverse Effect.
"Hotel Property" has the meaning set forth in the recitals to this Agreement.
"Increased Costs" has the meaning set forth in Section 1.4(d).
"Indebtedness" means the Principal Indebtedness, together with interest and all
other obligations and liabilities of Borrower under the Loan Documents,
including all transaction costs, Yield Maintenance Premiums, late fees and other
amounts due or to become due to Lender pursuant to this Agreement, under the
Notes or in accordance with any of the other Loan Documents, and all other
amounts, sums and expenses reimbursable by Borrower to Lender hereunder or
pursuant to the Notes or any of the other Loan Documents.
"Indemnified Liabilities" has the meaning set forth in Section 9.19(b).
"Indemnified Parties" has the meaning set forth in Section 9.17.
"Independent Director" of any corporation or limited liability company means an
individual who is provided by CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation or, if none of those companies is then
providing professional independent directors or managers, another nationally
recognized company reasonably approved by Lender, in each case that is not an
affiliate of Borrower and that provides professional independent directors or
managers and other corporate services in the ordinary course of its business,
and which individual is duly appointed as a member of the board of directors of
such corporation or limited liability company or as a "manager" of such limited
liability company within the meaning of Section 18-101(10) of the Delaware
Limited Liability Company Act and is not, and has never been, and will not while
serving as Independent Director be, any of the following:
(i)    a member (other than an independent, non-economic "springing" member),
partner, equityholder, manager, director, officer or employee of such
corporation or limited liability company or any of its equityholders or
affiliates (other than as an independent director or manager of an affiliate of
such corporation or limited liability company that is not in the direct chain of
ownership of such corporation or limited liability company and that is required
by a creditor to be a single purpose bankruptcy remote entity, provided that
such independent director or manager is employed by a company that routinely
provides professional independent directors or managers);
(ii)    a creditor, supplier or service provider (including provider of
professional services) to such corporation or limited liability company or any
of its equityholders or affiliates (other than a nationally recognized company
that routinely provides professional independent managers or directors and that
also provides lien search, registered agent, entity filing/creation and other
similar services to such corporation or limited liability company or any of its
equityholders or affiliates in the ordinary course of business);

LOAN AGREEMENT – Page 13



--------------------------------------------------------------------------------




(iii)    a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or
(iv)    a Person that controls (whether directly, indirectly or otherwise) any
of (i), (ii) or (iii) above.
A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the Independent Director of a Single-Purpose
Entity affiliated with the corporation or limited liability company in question
shall not be disqualified from serving as an Independent Director of such
corporation or limited liability company, provided that the fees that such
natural person earns from serving as Independent Director of affiliates of such
corporation or limited liability company in any given year constitute in the
aggregate less than five percent of such natural person's annual income for that
year. The same natural persons may not serve as Independent Directors of a
corporation or limited liability company and, at the same time, serve as
Independent Directors of an equityholder or member of such corporation or
limited liability company.
"Insurance Requirements" means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting the Property
or any portion thereof or any use or condition thereof, which may, at any time,
be recommended by the board of fire underwriters, if any, having jurisdiction
over the Property, or any other body exercising similar functions.
"Interest Accrual Period" means each period from and including the sixth day of
a calendar month through and including the fifth day of the immediately
succeeding calendar month; provided, that, prior to a Securitization, Lender
shall have the right, in connection with a change in the Payment Date in
accordance with the definition thereof, to make a corresponding change to the
Interest Accrual Period. Notwithstanding the foregoing, the first Interest
Accrual Period shall commence on and include the Closing Date.
"Interest Rate" means 5.58% per annum (subject to Section 1.1(c)).
"KBRA" means Kroll Bond Rating Agency, Inc. and its successors.
"KLRU Agreement" means that certain Block 21 Master Agreement dated effective as
of July 1, 2010, between Borrower and Capital of Texas Public Telecommunications
Council ("KLRU"), as amended by that certain First Amendment to Block 21 Master
Agreement dated as of November 20, 2012, between Borrower and KLRU with respect
to the rights to use certain portions of the ACL Music Venue Property, as more
particularly described therein, as same may be further amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
herewith.
"Lease" means any lease, license, letting, concession, occupancy agreement,
sublease to which Borrower is a party or has a consent right, or other agreement
(whether written or oral and whether now or hereafter in effect) under which
Borrower is a lessor, sublessor, licensor or other grantor existing as of the
Closing Date or thereafter entered into by Borrower, in each case pursuant to
which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of any space in the Property, and every modification or
amendment thereof, and every guarantee of the performance

LOAN AGREEMENT – Page 14



--------------------------------------------------------------------------------




and observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto, excluding short-term agreements in the
ordinary course of business pursuant to which hotel rooms and facilities are
made available to individual hotel guests with respect to the Hotel Property or
pursuant to which the available space and facilities at the ACL Music Venue
Property are made available for private events.
"Leasing Commissions" means leasing commissions required to be paid by Borrower
in connection with the leasing of space to Tenants at the Property pursuant to
Leases entered into by Borrower in accordance herewith and payable in accordance
with third‑party/arm's‑length written brokerage agreements or in accordance with
the Approved Property Management Agreement, provided that the commissions
payable pursuant thereto are commercially reasonable based upon the then current
brokerage market for property of a similar type and quality to the Property in
the geographic market in which the Property is located (or, in the case of
leasing commissions payable pursuant to an Approved Property Management
Agreement, not in excess of the leasing commissions set forth in such Approved
Property Management Agreement as of the Closing Date).
"Legal Requirements" means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including Environmental Laws and zoning restrictions) affecting
Borrower, Sponsor, the Property or any other Collateral or any portion thereof
or the construction, ownership, use, alteration or operation thereof, or any
portion thereof (whether now or hereafter enacted and in force), and all
permits, licenses and authorizations and regulations relating thereto.
"Lender" has the meaning set forth in the first paragraph of this Agreement and
in Section 9.7.
"Lender 80% Determination" means a determination by Lender that, based on a
current or updated appraisal, a broker's price opinion or other written
determination of value using a valuation method satisfactory to Lender, the fair
market value of the Property securing the Loan at the time of such determination
(but excluding any value attributable to property that is not an interest in
real property within the meaning of section 860G(a)(3)(A) of the Code) is at
least 80% of the Loan's adjusted issue price within the meaning of the Code.
"Lending Parties" has the meaning set forth in Section 9.23(a).
"Lien" means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, preference, priority, security interest, restrictive covenant,
easement or any other encumbrance or charge on or affecting any Collateral or
any portion thereof, or any interest therein (including any conditional sale or
other title retention agreement, any sale-leaseback, any financing lease or
similar transaction having substantially the same economic effect as any of the
foregoing, the filing of any financing statement or similar instrument under the
Uniform Commercial Code or comparable law of any other jurisdiction, domestic or
foreign, and mechanics', materialmen's and other similar liens and encumbrances,
as well as any option to purchase, right of first refusal, right of first offer
or similar right).



LOAN AGREEMENT – Page 15



--------------------------------------------------------------------------------




"Liquid Assets" means assets in the form of cash, cash equivalents, obligations
of (or fully guaranteed as to principal and interest by) the United States or
any agency or instrumentality thereof (provided the full faith and credit of the
United States supports such obligation or guarantee), certificates of deposit
issued by a commercial bank having net assets of not less than $500 million,
securities listed and traded on a recognized stock exchange or traded over the
counter and listed in the National Association of Securities Dealers Automatic
Quotations, or liquid debt instruments that have a readily ascertainable value
and are regularly traded in a recognized financial market and available credit
facilities as set forth in the annual 10-K statements filed by Sponsor.
"Liquid Assets Threshold" means $10,000,000.
"Loan" has the meaning set forth in Section 1.1(a).
"Loan Amount" means $150,000,000.00.
"Loan Documents" means this Agreement, the Note, the Security Instrument (and
related financing statements), the Environmental Indemnity, the Guaranty of
Completion, the Subordination of Property Management Agreement, the Cash
Management and Control Agreement, the Lockbox Account Agreement, the Cooperation
Agreement, the Guaranty, any Defeasance Pledge Agreement, each Account Control
Agreement, the Approved Hotel SNDA, and all other agreements, instruments,
certificates and documents necessary to effectuate the granting to Lender of
first-priority Liens on the Collateral or otherwise in satisfaction of the
requirements of this Agreement or the other documents listed above or hereafter
entered into by Lender and Borrower in connection with the Loan, as all of the
aforesaid may be amended, restated, replaced, supplemented or otherwise modified
from time to time in accordance herewith.
"Lockbox Account" has the meaning set forth in Section 3.1(c).
"Lockbox Account Agreement" has the meaning set forth in Section 3.1(c).
"Lockbox Bank" means an Eligible Institution chosen by Borrower and reasonably
satisfactory to Lender.
"Lockout Period" means the period from the Closing Date to but excluding the
first Payment Date following the earlier to occur of (i) the third anniversary
of the Closing Date and (ii) the second anniversary of the date on which the
entire Loan (including any subordinated interest therein) has been Securitized
pursuant to a Securitization or series of Securitizations.
"Loss Proceeds" means amounts, awards or payments payable to Borrower or Lender
in respect of all or any portion of the Property in connection with a Casualty
or Condemnation thereof (after the deduction therefrom and payment to Borrower
and Lender, respectively, of any and all reasonable expenses incurred by
Borrower and Lender in the recovery thereof, including all attorneys' fees and
disbursements, the fees of insurance experts and adjusters and the costs
incurred in any litigation or arbitration with respect to such Casualty or
Condemnation).
"Loss Proceeds Account" has the meaning set forth in Section 3.3(a).

LOAN AGREEMENT – Page 16



--------------------------------------------------------------------------------




"Major Lease" means any Lease (excluding any Approved Music Venue Lease) that
(i) when aggregated with all other Leases at the Property with the same Tenant
(or affiliated Tenants), and assuming the exercise of all expansion rights and
all preferential rights to lease additional space contained in such Lease, is
expected to demise more than 15,000 rentable square feet, (ii) contains an
option or preferential right to purchase all or any portion of the Property,
(iii) is with an affiliate of Borrower as Tenant, or (iv) is entered into during
the continuance of an Event of Default.
"Manager Accounts" means all accounts maintained by the Approved Hotel Operator
pursuant to the Approved Hotel Operating Agreement other than the Disbursement
Account, which accounts shall be (i) owned by Borrower and pledged to Lender and
(ii) subject to an Account Control Agreement.
"Material Adverse Effect" means a material adverse effect upon (i) Borrower's
title to the Property, (ii) the ability of the Property to generate net cash
flow sufficient to service the Loan, (iii) the ability of Borrower or Sponsor to
perform any material provision of any Loan Document, (iv) Lender's ability to
enforce and derive the principal benefit of the security intended to be provided
by the Security Instrument and the other Loan Documents, or (v) the value, use
or enjoyment of the Property or the operation or occupancy thereof.
"Material Agreements" means the Approved Music Venue Lease, the PIP, each other
contract and agreement (other than Leases and so-called "sponsorship contracts"
and "artists' contracts" which have been entered for use of the ACL Music Venue
Property and the Showcase Venue Space) relating to the Property, or otherwise
imposing obligations on Borrower, under which Borrower would have the obligation
to pay more than $100,000 per annum and that cannot be terminated by Borrower
without cause upon 60 days' notice or less without payment of a termination fee,
or that is with an affiliate of Borrower, provided, as it relates to the Hotel
Property and the ACL Music Venue Property, a contract or agreement other than
the PIP which otherwise meets the criteria set forth above shall not be deemed
to be a Material Agreement to the extent (x) such contract or agreement has an
obligation of not more than $750,000 per annum, (y) as it pertains to the Hotel
Property, such contract or agreement is permitted to be entered by the Approved
Hotel Operator on behalf of Borrower in accordance with the Approved Hotel
Operating Agreement or has been recommended to be entered into by or on behalf
of Borrower by the Approved Hotel Operator in accordance with the Approved Hotel
Operating Agreement and (z) the entering, termination, modification, amendment
or surrender of such contract or agreement is not reasonably likely to result in
a Material Adverse Effect.
"Material Alteration" means any Alteration to be performed by or on behalf of
Borrower at the Property that (i) is reasonably expected to result in a Material
Adverse Effect, (ii) is reasonably expected to cost in excess of the Threshold
Amount, as determined by an independent architect (except for Alterations in
connection with (a) Tenant Improvements under and pursuant to Leases existing as
of the Closing Date (pursuant to the terms thereof in existence as of the
Closing Date) or Leases thereafter entered into in accordance with this
Agreement, (b) the remediation of any Deferred Maintenance Condition in
accordance with this Agreement, (c) Alterations mandated by a PIP under the
Approved Hotel Operating Agreement and (d) restoration of the Property following
a Casualty



LOAN AGREEMENT – Page 17



--------------------------------------------------------------------------------




or Condemnation in accordance with this Agreement), or (iii) is reasonably
expected to permit (or is reasonably likely to induce) any Tenant to terminate
its Lease or abate rent.
"Maturity Date" means the Payment Date in January 2026, or such earlier date as
may result from acceleration of the Loan in accordance with this Agreement.
"Maximum Management Fee" means 4.0% of gross revenues of the Property.
"Monthly ACL Music Venue Amount" means $350,000.00.
"Monthly Capital Expenditure (ACL Music Venue Property) Amount" means $1,295.84.
"Monthly Capital Expenditure (Commercial Property) Amount" means $944.05.
"Monthly FF&E Expenditure Amount" means the greater of (a) the monthly amount
required to be reserved pursuant to the Approved Hotel Operating Agreement for
the replacement of FF&E or (b) one-twelfth (1/12th) of 4% of the Operating
Income of the Hotel Property for the previous twelve (12) month period as
determined on the anniversary of the last day of the calendar month in which the
Closing Date occurs.
"Monthly TI/LC Amount" means $4,720.25.
"Moody's" means Moody's Investors Service, Inc. and its successors.
"Net Operating Income" means, with respect to any Test Period, the amount by
which (x) Operating Income for such Test Period, exceeds (y) Operating Expenses
for such Test Period.
"Net Worth" means, as of a given date, (x) the total assets of Sponsor as of
such date less (y) Sponsor total liabilities as of such date, determined in
accordance with GAAP. Lender acknowledges that it is relying on the Sponsor
Investor Presentation to calculate Sponsor's Net Worth as of the Closing Date.
"Net Worth Threshold" shall mean $125,000,000.
"Non-consolidation Opinion" means the opinion letter, dated the Closing Date,
delivered by Borrower's counsel to Lender and addressing issues relating to
substantive consolidation in bankruptcy.
"Note(s)" means that certain promissory note, dated as of the Closing Date, made
by Borrower to Lender to evidence the Loan, as such note may be replaced by
multiple Notes in accordance with Section 1.1(c) and as otherwise assigned (in
whole or in part), amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.
"Note Component" has the meaning set forth in Section 1.1(c).
"OFAC List" means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign

LOAN AGREEMENT – Page 18



--------------------------------------------------------------------------------




Assets Control pursuant to any applicable governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities, including trade embargo, economic sanctions, or other
prohibitions imposed by Executive Order of the President of the United States.
The OFAC List currently is accessible at
http://www.treasury.gov/ofac/downloads/t11sdn.pdf.
"Officer's Certificate" means a certificate delivered to Lender that is signed
by an authorized officer of Borrower and certifies the information therein to
the best of such officer's knowledge.
"Operating Account" means an Eligible Account maintained by the Approved
Property Manager or Borrower at an Eligible Institution, which account (i) shall
only contain amounts in respect of excess Revenues for the Property and from
which certain Operating Expenses for the Property (other than the ACL Live
Business and the Hotel Property which are paid by the Approved Hotel Operator)
and any net Operating Expenses with respect to the Hotel Property are paid, and
no amounts unrelated to the Property shall be deposited therein or otherwise
commingled with the amounts on deposit in such account, and (ii) is subject to
an Operating Account Agreement.
"Operating Account Agreement" means an agreement relating to the Operating
Account, dated as of the date hereof, among Lender, Borrower and the Eligible
Institution at which such account is maintained, pursuant to which such account
is pledged to the Lender and the Approved Property Manager or Borrower is given
full access to the funds on deposit therein but provides for the discontinuance
of such access upon receipt by such Eligible Institution of written notice from
Lender of the occurrence of an Event of Default, as such agreement may be
amended, restated, replaced, supplemented or otherwise modified in accordance
herewith.
"Operating Expenses" means, for any period, all operating, renting,
administrative, management, legal and other ordinary expenses of Borrower and
the Property (other than the ACL Live Business) during such period, determined
in accordance with GAAP (excluding reserves for or expenditures on FF&E), plus a
deemed expenditure in respect of FF&E in an amount equal to 4% of Operating
Income during such period; provided, however, that such expenses shall not
include (i) depreciation, amortization or other non-cash items, (ii) interest,
principal or any other sums due and owing with respect to the Loan, (iii) income
taxes or other taxes in the nature of income taxes, (iv) Capital Expenditures,
(v) equity distributions, (vi) any amounts reserved with Lender pursuant to this
Agreement or the Approved Hotel Operator pursuant to the Approved Hotel
Operating Agreement, (vii) rent payable pursuant to the Approved Music Venue
Lease, or (vii) any other extraordinary or non-recurring items.
"Operating Income" means, for any period, all operating income from the Property
(other than the ACL Live Business) during such period, determined in accordance
with GAAP (but without straight-lining of rents), and as adjusted by Lender to
normalize such income, other than (i) Loss Proceeds (but Operating Income will
include rental loss insurance proceeds to the extent allocable to such period),
(ii) any revenue attributable to a Lease that is not a Qualifying Lease,
(iii) any revenue attributable to a Lease to the extent it is paid more than 30
days prior to the due date, (iv) any interest income from any source, (v) any
repayments received from any third party of principal loaned or advanced to such
third party by Borrower, (vi) any proceeds resulting from the Transfer of all or
any

LOAN AGREEMENT – Page 19



--------------------------------------------------------------------------------




portion of the Collateral, (vii) sales, use and occupancy or other taxes on
receipts required to be accounted for by Borrower to any government or
governmental agency, (viii) Termination Fees, and (ix) any other extraordinary
or non-recurring items.
"PACE Debt" means any amounts owed in respect of energy retrofit lending
programs, commonly known as “PACE loans”. For avoidance of doubt, PACE Debt is
not Permitted Debt and Liens securing PACE Debt are not Permitted Encumbrances.
"Partial Release Event" has the meaning set forth in Section 2.4.
"Partial Release Instrument" has the meaning set forth in Section 2.4.
"Participation" has the meaning set forth in Section 9.7(b).
"PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001), as amended from time to time.
"Payment Date" means, with respect to each Interest Accrual Period, the sixth
day of the calendar month in which such Interest Accrual Period ends; provided,
that prior to a Securitization, Lender shall have the right to change the
Payment Date so long as a corresponding change to the Interest Accrual Period is
also made. Whenever a Payment Date is not a Business Day, the entire amount that
would have been due and payable on such Payment Date shall instead be due and
payable on the immediately preceding Business Day.
"Permits" means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of the Property
(including certificates of occupancy, business licenses, state health department
licenses, licenses to conduct business and all such other permits, licenses,
consents, approvals and rights, obtained from any Governmental Authority or
private Person concerning ownership, operation, use or occupancy of the
Property).
"Periodic Report" has the meaning set forth in Section 5.23.
"Permitted Debt" means:
(i)    the Indebtedness;
(ii)    Taxes not yet delinquent;
(iii)    tenant allowances and Capital Expenditure costs required under Leases,
the fees payable under the Approved Hotel Operating Agreement or otherwise
permitted to be incurred under the Loan Documents that are paid on or prior to
the date when due;
(iv)    Trade Payables not represented by a note, customarily paid by Borrower
within 60 days of incurrence and in fact not more than 60 days outstanding
(subject to Section 9.30), which are incurred in the ordinary course of
Borrower's ownership and operation of the Property, in amounts reasonable and
customary for similar properties and not exceeding 2.0% of the Loan Amount in
the aggregate;

LOAN AGREEMENT – Page 20



--------------------------------------------------------------------------------




(v)    Leases entered into in connection with certain equipment used on the
Hotel Property, the removal of which would not materially damage any of the
improvements thereon or materially impair the value of such improvements, in
each case incurred in the ordinary course of operating the Hotel Property; and
(vi)    so-called "sponsorship contracts" and "artists' contracts" which are
entered for use of the ACL Music Venue Property or the Showcase Venue Space in
the ordinary course of business.
"Permitted Encumbrances" means:
(i)    the Liens created by the Loan Documents;
(ii)    all Liens and other matters specifically disclosed on Schedule B of the
Title Insurance Policy;
(iii)    Liens, if any, for Taxes not yet delinquent;
(iv)    mechanics', materialmen's or similar Liens, if any, and Liens for
delinquent taxes or impositions, in each case only if being diligently contested
in good faith and by appropriate proceedings, provided that no such Lien is in
imminent danger of foreclosure and provided further that either (a) each such
Lien is released or discharged of record, bonded in accordance with the
applicable Legal Requirements (i.e., Texas Property Code) or fully insured over
by the title insurance company issuing the Title Insurance Policy within 60 days
of when Borrower has notice that such Liens have been recorded against the
Property in the Official Public Records of Travis County, Texas, or (b) Borrower
deposits with Lender, by the expiration of such 60-day period, an amount equal
to 150% of the dollar amount of such Lien or a bond in the aforementioned amount
from such surety, and upon such terms and conditions, as is reasonably
satisfactory to Lender, as security for the payment or release of such Lien; and
(v)    rights of existing and future Tenants as tenants only pursuant to written
Leases entered into in conformity with the provisions of this Agreement.
"Permitted Investments" means the following, subject to the qualifications
hereinafter set forth:
(i)    all direct obligations of the U.S. government and all obligations that
are fully guaranteed by the U.S. government, that in each case have maturities
not in excess of one year;
(ii)    federal funds, unsecured certificates of deposit, time deposits,
banker's acceptances, and repurchase agreements, each having maturities of not
more than 90 days, of any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia, the
short-term debt obligations of which are rated A-1+ by S&P, F1+ by Fitch and P-1
by Moody's (and if the term is between one and three months A1 by Moody's) and,
if it has a term in excess of three months, the long-term debt

LOAN AGREEMENT – Page 21



--------------------------------------------------------------------------------




obligations of which are rated AAA (or the equivalent) by each of the Rating
Agencies, and that (a) is at least "adequately capitalized" (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $1,000,000,000;
(iii)    deposits that are fully insured by the Federal Deposit Insurance Corp.
(FDIC);
(iv)    commercial paper rated A–1+ by S&P, F1+ by Fitch and P-1 Moody's (and if
the term is between one and three months A1 by Moody's) by each of the Rating
Agencies and having a maturity of not more than 90 days;
(v)    any money market fund that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clause (i)
above, (b) has net assets of not less than $5,000,000,000, and (c) has a rating
of AAAm from S&P, Aaa by Moody's and the highest rating obtainable from Fitch;
and
(vi)    such other investments as to which the Rating Condition has been
satisfied.
Notwithstanding the foregoing, "Permitted Investments" (i) shall exclude any
security with the Standard & Poor's "r" symbol (or any other Rating Agency's
corresponding symbol) (indicating high volatility or dramatic fluctuations in
their expected returns because of market risk) or any other qualifying suffix
attached to the rating (with the exception of ratings with regulatory
indicators, such as the (sf) subscript, and unsolicited ratings), as well as any
mortgage-backed securities and any security of the type commonly known as
"strips"; (ii) shall not have maturities that exceed the time periods set forth
above; (iii) shall be limited to those instruments that have a predetermined
fixed dollar of principal due at maturity that cannot vary or change; and
(iv) shall exclude any investment where the right to receive principal and
interest derived from the underlying investment provides a yield to maturity in
excess of 120% of the yield to maturity at par of such underlying investment.
Interest on Permitted Investments may either be fixed or variable, and any
variable interest must be tied to a single interest rate index plus a single
fixed spread (if any), and move proportionately with that index. No Permitted
Investments shall require a payment above par for an obligation if the
obligation may be prepaid at the option of the issuer thereof prior to its
maturity. Except as expressly provided for above, all Permitted Investments
shall mature or be redeemable upon the option of the holder thereof on or prior
to the earlier of (x) three months from the date of their purchase or (y) the
Business Day preceding the day before the date such amounts are required to be
applied hereunder.
"Person" means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.
"PIP" means any property improvement plan or brand-standard improvements
required to be implemented for the Property by the Approved Hotel Operator or
any Approved Replacement Hotel Operator.
"Plan Assets" means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) subject

LOAN AGREEMENT – Page 22



--------------------------------------------------------------------------------




to Section 4975 of the Code, or (iii) governmental plan (as defined in
Section 3(32) of ERISA) subject to federal, state or local laws, rules or
regulations substantially similar to Title I of ERISA or Section 4975 of the
Code.
"Policies" has the meaning set forth in Section 5.15(b).
"Prepayment Period" means the period from (i) the Payment Date that occurs in
October 2025 to (ii) the Maturity Date.
"Prime Rate" means the "prime rate" published in the "Money Rates" section of
The Wall Street Journal. If The Wall Street Journal ceases to publish the "prime
rate," then Lender shall select an equivalent publication that publishes such
"prime rate," and if such "prime rate" is no longer generally published or is
limited, regulated or administered by a governmental or quasi-governmental body,
then Lender shall reasonably select a comparable interest rate index.
"Principal Indebtedness" means the principal balance of the Loan outstanding
from time to time.
"Prior Loan" has the meaning set forth in Section 4.17(c).
"Prohibited Change of Control" means the occurrence of either or both of the
following: (i) the failure of Borrower to be Controlled by one or more Qualified
Equityholders (individually or collectively), or (ii) the failure of any other
Required SPE to be Controlled by the same Qualified Equityholder(s) that Control
Borrower.
"Prohibited Pledge" has the meaning set forth in Section 7.1(f).
"Property" means the ACL Live Business and the real property described on
Schedule A, together with all buildings and other improvements thereon and all
personal property appurtenant thereto.

LOAN AGREEMENT – Page 23



--------------------------------------------------------------------------------




"Qualified Equityholder" means (1) prior to the earlier to occur of the first
anniversary of the Closing Date, Sponsor; and (2) from and after the earlier to
occur of the first anniversary of the Closing Date, (i) Sponsor, (ii) any Person
approved by Lender with respect to which the Rating Condition is satisfied, or
(iii) a bank, saving and loan association, investment bank, insurance company,
trust company, commercial credit corporation, pension plan, pension fund or
pension advisory firm, mutual fund, government entity or plan, real estate
company, investment fund or an institution substantially similar to any of the
foregoing, provided in each case under this clause (iv) that such Person (x) has
total assets (in name or under management) in excess of $1,000,000,000 and
(except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder's equity in excess of $500,000,000 (in
both cases, exclusive of the Property), and (y) is regularly engaged in the
business of owning and operating comparable properties to the Property in major
metropolitan areas (but excluding any consideration of whether or not such
comparable properties have a music venue similar to the Property).
Notwithstanding the foregoing, Lender’s approval of a proposed Qualified
Equityholder ("Transferee") under clause (ii) of this definition will not be
unreasonably withheld after consideration of all relevant factors, provided
that:
(A)    no Event of Default or event which with the giving of notice or the
passage of time would constitute an Event of Default shall have occurred and
remain uncured;
(B)    Transferee and its principal owners, and guarantor for non-recourse carve
outs (each, a “Transferee Guarantor”), shall be reputable entities or persons of
good character that (i) satisfy Lender’s then-current “know your client”
requirements, as reasonably determined by Lender, and (ii) with respect to the
Transferee Guarantor(s), is a Satisfactory Replacement Sponsor;
(C)    the Transferee or its principal owners shall have a demonstrated ability
and experience, either by itself or themselves or, if a pension fund, through
its investment adviser or its property manager, in the ownership or management
of hotel properties, and Lender shall be provided with reasonable evidence
thereof; provided, the requirements of this subsection shall be deemed met to
the extent that Transferee engages an Approved Property Manager and an Approved
Hotel Operator;
(D)    with respect to the Hotel Property, Transferee (and its principal owners)
and/or Transferee Guarantor, together with their Affiliates, shall own and/or
manager at least 1,000 rooms of full service hotel properties of a type, quality
and size similar to the Hotel Property with a value (as such value is reasonably
determined by Lender) of at least $300,000,000, and the Hotel Property shall be
managed by an Approved Hotel Operator;
(E)    Transferee (and its principal owners) shall be free of any prior or
pending or existing bankruptcy, reorganization or insolvency proceedings in
which such party is or was debtor (unless Lender waives this requirement);



LOAN AGREEMENT – Page 24



--------------------------------------------------------------------------------




(F)    Transferee (and its principal owners) shall be free of any past or
present criminal charges or proceedings;
(G)    if a Rating Condition is satisfied with respect to a Securitization, then
the conditions set forth in (A) – (F) above shall be deemed satisfied unless
Lender reasonably determines that the criteria set forth therein are not
satisfied; and
(H)    Transferee and Transferee Guarantor have satisfied the applicable
conditions set forth in Article II to Lender’s reasonable satisfaction (to the
extent of Lender’s approval rights set forth therein).
"Qualified Manager" means (a) with respect to the Commercial Property, a
third-party reputable and experienced property management company with at least
five (5) years' experience in the management (over the course of time) of at
least ten (10) properties similar in size, scope, class, use and value as the
Commercial Property, which at the time of its engagement as property manager has
under management leasable square footage of retail space equal to at least
1,000,000 leasable square feet, provided such property management company is not
the subject of a bankruptcy or similar insolvency proceeding, and (b) with
respect to the ACL Music Venue Property, (i) a third-party nationally recognized
music venue manager or operator including, without limitation, Live Nation
Entertainment, Inc., and/or (ii) a comparable third-party reputable and
experienced management company with at least five (5) years' experience in the
entertainment industry or in the management of music venue outlets similar to
the ACL Music Venue Property.
"Qualified Letter of Credit" means an irrevocable, unconditional, freely
transferable, clean sight draft evergreen letter of credit in favor of Lender,
with respect to which Borrower has no reimbursement obligation, entitling Lender
to draw thereon in New York, New York, issued by a domestic Eligible Institution
or the U.S. agency or branch of a foreign Eligible Institution and accompanied
by an instrument reasonably acceptable to Lender whereby the applicant/obligor
under such letter of credit shall have waived all rights of subrogation against
Borrower thereunder.
"Qualifying Lease" means a Lease to a Tenant that is in occupancy at the
Property, open for business at the Property, not in default under its Lease and
not the subject of a bankruptcy or similar insolvency proceedings (unless such
Tenant has assumed such Lease in bankruptcy).
"Rating Agency" means, prior to the final Securitization of the Loan, each of
KBRA, S&P, Moody's, DBRS and Fitch, or any other nationally-recognized
statistical rating agency that has been designated by Lender and, after the
final Securitization of the Loan, shall mean any of the foregoing that have
rated and continue to rate any of the Certificates (excluding unsolicited
ratings).
"Rating Condition" means, with respect to any proposed action, the receipt by
Lender of confirmation in writing from each of the Rating Agencies that such
action shall not result, in and of itself, in a downgrade, withdrawal, or
qualification of any rating then assigned to any outstanding Certificates;
except that if all or any portion of the Loan has not been Securitized pursuant
to a Securitization rated by the Rating Agencies, then "Rating Condition" shall
instead mean the receipt



LOAN AGREEMENT – Page 25



--------------------------------------------------------------------------------




of prior written approval of both (x) the applicable Rating Agencies (if and to
the extent that any portion of the Loan has been Securitized pursuant to a
Securitization or series of Securitizations rated by such Rating Agencies), and
(y) Lender in its sole discretion. No Rating Condition shall be regarded as
having been satisfied unless and until any conditions imposed on the
effectiveness of any confirmation from any Rating Agency shall have been
satisfied. Lender shall have the right in its sole discretion to waive a Rating
Condition requirement with respect to any Rating Agency that Lender determines
has declined to review the applicable proposal; provided that if Lender
determines that any Rating Agency has declined to review a Defeasance, then the
Rating Condition requirement shall not be waived but shall instead be deemed
satisfied as it relates to such Rating Agency for such Defeasance.
"Regulatory Change" means any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or the making, after such date, of
any interpretations, directives or requests applying to a class of banks or
companies controlling banks, including Lender, of or under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.
"Release" with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata), and "Released" has the
meaning correlative thereto.
"Remaining Property" shall mean the applicable portion of the Property remaining
subject to the Lien of the Security Instrument after the Partial Release Event
related to the Commercial Property and/or the ACL Music Venue Property, which is
completed in accordance with Section 2.4.
"Release Price" means, with respect to the release of the Commercial Property
and/or the ACL Music Venue Property, the greater of (a) eighty percent (80%) of
the net sales proceeds from the sale of the applicable portion of the Property
being Defeased, and (b) one hundred fifteen percent (115%) of the Allocated Loan
Amount of the applicable property being Defeased.
"REMIC" means a "real estate mortgage investment conduit" as defined in
Section 860D of the Code.
"Rent Roll" has the meaning set forth in Section 4.14(a).
"Required SPE" means each of Borrower, any Single‑Purpose Equityholder and each
Approved Music Venue Manager.
"Residential Master Unit" means the condominium unit created pursuant to the
Declaration (Master) for the development of personal residences.
"Revenues" means (i) all revenues and receipts of every kind of Borrower derived
from operating the Property and all departments and parts thereof, including but
not limited to:

LOAN AGREEMENT – Page 26



--------------------------------------------------------------------------------




income (from both cash and credit transactions) from rental of guest rooms,
telephone charges, stores, offices, exhibit or sales space of every kind,
license, lease and concession fees and rentals (not including gross receipts of
licensees, lessees, and concessionaires), income from vending machine, parking
facilities, health club membership fees, food and beverage sales, wholesale and
retail sales of merchandise, service charges, and proceeds, if any, from
business interruption insurance or other loss of income insurance, and (ii) all
rents (including percentage rent), rent equivalents, moneys payable as damages
pursuant to a Lease or in lieu of rent or rent equivalent (including all
Termination Fees), royalties (including all oil and gas or other mineral
royalties and bonuses), income, receivables, receipts, revenues, deposits
(including security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, and other consideration of whatever form
or nature received by or paid to or for the account of or benefit of Borrower
from any and all sources including any obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of property or rendering of
services by Borrower and proceeds, if any, from business interruption or other
loss of income insurance; provided, however, that Revenues shall not include the
following: gratuities to employees of the Property, federal, state, or municipal
excise, sales or use taxes or any other taxes collected directly from patrons or
guests or included as part of the sales price of any goods or services; proceeds
from the sale of FF&E; interest received or accrued with respect to the funds in
any required reserve accounts or other operating accounts of the Property; any
refunds, rebates, discounts and credits of a similar nature, given, paid or
returned in the course of obtaining Revenues or components thereof; insurance
proceeds (other than insurance proceeds from business interruption insurance or
other loss of income insurance); condemnation proceeds (other than for a
temporary taking); any proceeds from any sale of the Property or from the
refinancing of any debt encumbering the Property.
"S&P" means Standard & Poor's Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.
"Satisfactory Replacement Sponsor" shall mean a Person that (1) provides
satisfactory credit and background checks similar to those undertaken with
respect to Sponsor prior to the Closing Date verifying such Person has never
been subject to a bankruptcy, reorganization or insolvency proceeding or a
defendant in a criminal enforcement proceeding involving any matter involving
charges of moral turpitude or fraud and has (or, if an entity, its principals
have) a reasonably satisfactory general business standing and experience, (2)
with respect to which the Rating Condition has been satisfied, (3) has an
ownership interest (direct or indirect) in Borrower of the lesser of (a) 51% or
(b) the ownership of the Person being replaced, and (4) has a Net Worth
(excluding any value attributable to the Property) in excess of the Net Worth
Threshold and Liquid Assets (excluding any Liquid Assets attributable to the
Property) having a market value of at least the Liquid Assets Threshold as set
forth in Section 5.18 of the Guaranty.
"Securitization" means a transaction in which all or any portion of the Loan is
deposited into one or more trusts or entities that issue Certificates to
investors, or a similar transaction; and the term "Securitize" and "Securitized"
have meanings correlative to the foregoing.
"Securitization Vehicle" means the issuer of Certificates in a Securitization of
the Loan.

LOAN AGREEMENT – Page 27



--------------------------------------------------------------------------------




"Security Instrument" means that certain deed of trust, assignment of rents and
leases, collateral assignment of property agreements, security agreement and
fixture filing encumbering the Property and the Approved Music Venue Lease,
executed by Borrower and the Approved Music Venue Manager as of the Closing
Date, as the same may from time to time be amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.
"Service" means the Internal Revenue Service or any successor agency thereto.
"Servicer" means the entity or entities appointed by Lender from time to time to
serve as servicer and/or special servicer of the Loan. If at any time no entity
is so appointed, the term "Servicer" shall be deemed to refer to Lender.
"Showcase Venue Deposit Amount" means $67,787.
"Showcase Venue Reserve Account" has the meaning set forth in Section 3.10.
"Showcase Venue Space" means Suite 314 of the Commercial Property consisting of
approximately 4,531 rentable square feet and which is to be subject to the Lease
with the Showcase Venue Tenant.
"Showcase Venue Tenant" means Block 21 Service Company, LLC, a Texas limited
liability company.
"Single Member LLC" means a limited liability company that either (x) has only
one member, or (y) has multiple members, none of which is a Single-Purpose
Equityholder.
"Single-Purpose Entity" means a Person that:
(a)    was formed under the laws of the State of Delaware (as to Borrower or any
Approved Music Venue Manager) or Texas (as to any Approved Music Venue Manager)
solely for the purposes of acquiring, managing, operating, holding, maintaining,
leasing and selling (i) in the case of Borrower, an ownership interest in the
Property (or, if applicable, Defeasance Collateral), together with all personal
property owned in connection therewith or related thereto, (ii) in the case of a
Single-Purpose Equityholder, an ownership interest in Borrower, and (iii) in the
case of any Approved Music Venue Manager, (A) a leasehold interest in the
Showcase Venue Space and the ACL Music Venue Property, (B) a business to manage
and operate the ACL Live Business; and (C) a business to manage and operate the
music, entertainment and private event business at and from the Showcase Venue
Space, together with all personal property owned in connection therewith or
related thereto;
(b)    does not engage in any business unrelated to (i) the Property (or, if
applicable, Defeasance Collateral), or (ii) in the case of a Single-Purpose
Equityholder, its ownership interest in Borrower;
(c)    does not own any assets other than those related to (i) its interest in
the Property (or, if applicable, Defeasance Collateral), or (ii) in the case of
a Single-Purpose Equityholder, its ownership interest in Borrower (and in the
case of Borrower, does not and will not own

LOAN AGREEMENT – Page 28



--------------------------------------------------------------------------------




any assets on which Lender does not have a Lien, other than excess cash that has
been released to Borrower pursuant hereto);
(d)    does not have any Debt other than, (i) in the case of Borrower, Permitted
Debt, or (ii) in the case of a Single‑Purpose Equityholder, reasonable and
customary administrative expenses and state franchise taxes;
(e)    maintains books, accounts, records, financial statements, stationery,
invoices and checks that are separate and apart from those of any other Person
(except that such Person's financial position, assets, results of operations and
cash flows may be included in the consolidated financial statements of an
affiliate of such Person in accordance with GAAP, provided that (i) any such
consolidated financial statements do not suggest in any way that such Person's
assets are available to satisfy the claims of its affiliate's creditors and (ii)
such assets shall also be listed on such Person's own separate balance sheet);
(f)    is subject to and complies with all of the limitations on powers and
separateness requirements set forth in the organizational documentation of such
Person as of the Closing Date;
(g)    holds itself out as being a Person separate and apart from each other
Person and not as a division or part of another Person;
(h)    conducts its business in its own name or, in the case of Borrower with
respect to the Hotel Property, under the assumed name "W Austin", or, in the
case of the Approved Music Venue Manager with respect to the ACL Live Business
under the assumed names "ACL Live" and "Austin City Limits Live";
(i)    exercises reasonable efforts to correct any known misunderstanding
actually known to it regarding its separate identity, and maintains an
arm's-length relationship with its affiliates and only enters into a contract or
agreement with an affiliate upon terms and conditions that are intrinsically
fair, commercially reasonable and similar, in all material respects, to those
that would be available on an arms' length basis with unaffiliated third
parties;
(j)    pays its own liabilities out of its own funds, including the salaries of
its own employees, if any (provided that the foregoing shall not require such
Person's equityholders to make any additional capital contributions to such
Person and provided that the failure to pay liabilities as a result of
insufficient cash flow from the Property shall not constitute a violation of
this clause (j)) and reasonably allocates any overhead that is shared with an
affiliate, including paying for shared office space and services performed by
any officer or employee of an affiliate;
(k)    maintains a sufficient number of employees, if any, in light of its
contemplated business operations, provided, a Single-Purpose Entity is not
required to maintain any employees for the operations and management of any
portion of the Property to the extent such operations and management are
provided by an Approved Property Manager, the

LOAN AGREEMENT – Page 29



--------------------------------------------------------------------------------




Approved Hotel Operator or any Approved Replacement Hotel Operator;
(l)    conducts its business so that the assumptions made with respect to it
that are contained in the Non-consolidation Opinion and any replacement thereof
shall, to the extent required to support the Non-consolidation Opinion, at all
times be true and correct in all material respects;
(m)    maintains its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;
(n)    observes all applicable entity-level formalities in all material
respects;
(o)    does not commingle its assets with those of any other Person and holds
its assets in its own name;
(p)    does not assume, guarantee or become obligated for the debts of any other
Person (except for Texas state franchise tax obligations required by applicable
Texas Legal Requirements), and does not hold out its credit as being available
to satisfy the obligations or securities of others, provided, as between
Borrower and Approved Music Venue Manager and so long as the ACL Music Venue
Property is part of the Collateral, such Persons may be joint obligors and
guarantee each other's obligations under the Facilities Use Agreement and the
Approved Music Venue Manager may assume obligations of Borrower with respect to
agreements related to the ACL Live Business assigned by Borrower to the Approved
Music Venue Manager;
(q)    does not acquire obligations or securities of its direct or indirect
equityholders;
(r)    does not pledge its assets for the benefit of any other Person and does
not make any loans or advances to any other Person;
(s)    intends to maintain adequate capital in light of its contemplated
business operations (provided that the foregoing shall not require such Person's
partners, members or shareholders to make any additional capital contributions
to such Person), provided, however, that the failure to maintain adequate
capital as a result of insufficient cash flow from the Property shall not
constitute a violation of this clause (s), except to the extent Borrower has
made distributions to its equityholders so as to knowingly cause such
insufficiency at the time such distribution was made;
(t)    as to Borrower, has two (2) Independent Directors or has a Single-Purpose
Equityholder with two Independent Directors, and has organizational documents
that (i) provide that the Independent Directors shall consider only the
interests of Borrower, including its creditors, and shall have no fiduciary
duties to Borrower's equityholders (except to the extent of their respective
interests in Borrower or as required by applicable Legal Requirements), and
(ii) prohibit the replacement of any Independent Director without Cause and
without giving at least two Business Days' prior written notice to Lender and
the Rating Agencies (except in the case of the death, legal incapacity, or
voluntary non-collusive

LOAN AGREEMENT – Page 30



--------------------------------------------------------------------------------




resignation of an Independent Director, in which case no prior notice to Lender
or the Rating Agencies shall be required in connection with the replacement of
such Independent Director with a new Independent Director that is provided by
any of the companies listed in the definition of "Independent Director");
(u)    as to Borrower, if such entity is a Single Member LLC, has organizational
documents that provide that upon the occurrence of any event (other than a
permitted equity transfer) that causes its sole member to cease to be a member
while the Loan is outstanding, at least one of its Independent Directors shall
automatically be admitted as the sole member of the Single Member LLC and shall
preserve and continue the existence of the Single Member LLC without
dissolution;
(v)    files its own tax returns separate from those of any other Person, except
for combined tax returns required by applicable Texas state law and except to
the extent it is treated as a "disregarded entity" for tax purposes and is not
required to file tax returns under applicable law, and pays any taxes required
to be paid under applicable law only from its own funds; and
(w)    has by-laws or an operating agreement, or has a Single-Purpose
Equityholder with by-laws or an operating agreement, which provides that, for so
long as the Loan is outstanding, such Person shall not take or consent to any of
the following actions except to the extent expressly permitted in this Agreement
and the other Loan Documents:
(i)    the dissolution, liquidation, consolidation, merger or sale of all or
substantially all of its assets (and, in the case of a Single-Purpose
Equityholder, the assets of Borrower);
(ii)    the engagement by such Person (and, in the case of a Single-Purpose
Equityholder, the engagement by Borrower) in any business other than the
acquisition, development, management, leasing, ownership, maintenance and
operation of the Property and activities incidental thereto (and, in the case of
a Single-Purpose Equityholder, activities incidental to the acquisition and
ownership of its interest in Borrower);
(iii)    the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, the seeking or consenting to the appointment
of a receiver, liquidator, assignee, trustee, sequestrator, custodian or any
similar official in respect of such Person, admitting in writing such Person's
inability to pay its debts generally as they become due, or the taking of any
action in furtherance of any of the foregoing, in each case, in respect of
itself or, in the case of a Single-Purpose Equityholder, in respect of Borrower
without the affirmative vote of both of its Independent Directors; and



LOAN AGREEMENT – Page 31



--------------------------------------------------------------------------------




(iv)    any amendment or modification of any provision of its (and, in the case
of a Single-Purpose Equityholder, Borrower's) organizational documents relating
to qualification as a "Single-Purpose Entity".
"Single-Purpose Equityholder" means a Single-Purpose Entity that (x) is a
limited liability company or corporation formed under the laws of the State of
Delaware, (y) owns at least a 1% direct equity interest in Borrower, and
(z) serves as the general partner or managing member of Borrower. Based on
Borrower's organization as a Single Member LLC organized in the State of
Delaware with two (2) Independent Directors, a Single-Purpose Equityholder is
not required.
"Smith Travel Reports" means a "STAR Program Report" with respect to the
Property prepared by Smith Travel Research, Inc.
"Sponsor" means Stratus Properties Inc., a Delaware corporation.
"Sponsor Investor Presentation" means that certain Stratus Investor
Presentation, dated April 20, 2015, setting forth Sponsor's estimated Net Worth
as of such date and as provided by Borrower and Sponsor to Lender in connection
with Lender's calculation thereof.
"Sub-Unit" means each of those certain sub-units of the Residential Master Unit
created pursuant to the Declaration (Hotel-Residential).
"Subordination of Property Management Agreement" means that certain consent and
agreement of manager and subordination of management agreement executed by
Borrower and the Approved Property Manager as of the Closing Date, as the same
may from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.
"Successor Borrower" means a Single‑Purpose Entity that is Controlled by one or
more Qualified Equityholders.
"Survey" means a current land title survey of the Property, certified to
Borrower, the title company issuing the Title Insurance Policy and Lender and
their respective successors and assigns, in form and substance reasonably
satisfactory to Lender.
"Taxes" means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, facilities and other
governmental, municipal and utility district charges or other similar taxes or
assessments now or hereafter levied or assessed or imposed against the Property
or Borrower with respect to the Property or rents therefrom or that may become
Liens upon the Property, without deduction for any amounts reimbursable to
Borrower by third parties.
"Tenant" means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.
"Tenant Improvements" means, collectively, (i) tenant improvements to be
undertaken for any Tenant that are required to be completed by or on behalf of
Borrower pursuant to the terms of

LOAN AGREEMENT – Page 32



--------------------------------------------------------------------------------




such Tenant's Lease, and (ii) tenant improvements paid or reimbursed through
allowances to a Tenant pursuant to such Tenant's Lease.
"Tenant Notice" has the meaning set forth in Section 3.1(a).
"Termination Fee" has the meaning set forth in Section 3.5(d).
"Test Period" means each 12-month period ending on the last day of a Fiscal
Quarter.
"Threshold Amount" means an amount equal to 5.0% of the Loan Amount.
"Title Insurance Policy" means an American Land Title Association lender's title
insurance policy or a comparable form of lender's title insurance policy
approved for use in the applicable jurisdiction, in form and substance
reasonably satisfactory to Lender.
"TI/LC Reserve Account" has the meaning set forth in Section 3.5(a).
"Trade Payables" means unsecured amounts payable by or on behalf of Borrower for
or in respect of the operation of the Property in the ordinary course and that
would under GAAP be regarded as ordinary expenses, including amounts payable to
suppliers, vendors, contractors, mechanics, materialmen or other Persons
providing property or services to the Property or Borrower and the capitalized
amount of any ordinary-course financing leases.
"Transaction" means, collectively, the transactions contemplated and/or financed
by the Loan Documents.
"Transfer" means the sale or other whole or partial conveyance of all or any
portion of the Collateral or any direct or indirect interest therein to a third
party, including granting of any purchase options, rights of first refusal,
rights of first offer or similar rights in respect of any portion of the
Collateral or the subjecting of any portion of the Collateral to restrictions on
transfer; except that the conveyance of a space lease at the Property in
accordance herewith shall not constitute a Transfer.
"Treasury Constant Yield" means the arithmetic mean of the rates published as
"Treasury Constant Maturities" as of 5:00 p.m., New York time, for the five
Business Days preceding the date on which acceleration has been declared or, as
applicable, the date on which a prepayment subject to a Yield Maintenance
Premium pursuant to this Agreement is made, as shown on the USD screen of
Reuters (or such other page as may replace that page on that service, or such
other page or replacement therefor on any successor service), or if such service
is not available, the Bloomberg Service (or any successor service), or if
neither Reuters nor the Bloomberg Service is available, under Section 504 in the
weekly statistical release designated H.15(519) (or any successor publication)
published by the Board of Governors of the Federal Reserve System, for "On the
Run" U.S. Treasury obligations corresponding to the commencement of the
Prepayment Period. If no such maturity shall so exactly correspond, yields for
the two most closely corresponding published maturities shall be calculated
pursuant to the foregoing sentence and the Treasury Constant Yield shall be
interpolated or extrapolated (as applicable) from such yields on a straight-line
basis (rounding, in the case of relevant periods, to the nearest month).

LOAN AGREEMENT – Page 33



--------------------------------------------------------------------------------




"Trigger Period" means any of the following:
(a)    any period from (i) the conclusion of any Test Period during which DSCR
is less than 1.25:1.00, to (ii) the conclusion of the second of any two Test
Periods ending in consecutive Fiscal Quarters thereafter during each of which
Test Periods DSCR is greater than 1.30:1.00;
(b)    if the financial reports required under Sections 5.12, 5.13 and 5.14 are
not delivered to Lender as and when required hereunder, a Trigger Period shall
be deemed to have commenced and be ongoing, unless and until such reports are
delivered and they indicate that, in fact, no Trigger Period is ongoing;
(c)    any period from (i) the date the Property is not subject to the Approved
Hotel Operating Agreement or any replacement thereof entered in accordance with
the terms contained herein, to (ii) the Property being subject to a replacement
Approved Hotel Operating Agreement; and
(d)    (i) the date on which Sponsor fails to maintain (A) a Net Worth
(excluding any value attributable to the Property) in excess of the Net Worth
Threshold or (B) Liquid Assets (excluding any Liquid Assets attributable to the
Property) in excess of the Liquid Assets Threshold to (ii) the date on which
Sponsor maintains (A) a Net Worth in excess of the Net Worth Threshold and (B)
Liquid Assets in excess of the Liquid Assets Threshold.
"Undefeased Note" has the meaning set forth in Section 2.1(b).
"Uniform System of Accounts" means the "Uniform System of Accounts for the
Lodging Industry" (11th edition) published by The Financial Management Committee
of the American Hotel and Lodging Association.
"Use" means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, possession, use, discharge,
placement, treatment, disposal, disposition, removal, abatement, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.
"U.S. Person" means a United States person within the meaning of
Section 7701(a)(30) of the Code.
"U.S. Tax" means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof.
"Waste" means any material abuse or destructive use (whether by action or
inaction) of the Property.
"Yield Maintenance Premium" means, with respect to any payment of principal on a
Note or Note Component following the acceleration of the Loan, the product of:
(A)    a fraction whose numerator is the amount so paid and whose denominator is
the outstanding principal balance of the Note or Note Component before giving
effect to such payment, times

LOAN AGREEMENT – Page 34



--------------------------------------------------------------------------------




(B)    the amount by which (1) the sum of the respective present values,
computed as of the date of prepayment, of the remaining scheduled payments of
principal and interest with respect to the Note or Note Component, including the
balloon payment on the scheduled Maturity Date (assuming no prepayments or
acceleration of the Loan), determined by discounting such payments to the date
on which such prepayment is made at the Treasury Constant Yield, exceeds (2) the
outstanding principal balance of the Note or Note Component on such date
immediately prior to such prepayment;
provided that the Yield Maintenance Premium shall not be less than 3% of the
amount prepaid. The calculation of the Yield Maintenance Premium shall be made
by Lender and shall, absent manifest error, be final, conclusive and binding
upon all parties.
(b)    Rules of Construction. Unless otherwise specified, (i) all references to
sections, schedules and exhibits are to sections, schedules and exhibits in or
to this Agreement, (ii) all meanings attributed to defined terms in this
Agreement shall be equally applicable to both the singular and plural forms of
the terms so defined, (iii) "including" means "including, but not limited to",
(iv) "mortgage" means a mortgage, deed of trust, deed to secure debt or similar
instrument, as applicable, and "mortgagee" means the secured party under a
mortgage, deed of trust, deed to secure debt or similar instrument, (v) the
words "hereof," "herein," "hereby," "hereunder" and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision, article, section or other subdivision of this Agreement,
(vi) unless otherwise indicated, all references to "this Section" shall refer to
the Section of this Agreement in which such reference appears in its entirety
and not to any particular clause or subsection or such Section, (vii) the use of
the phrases "an Event of Default exists", "during the continuance of an Event of
Default" or similar phrases in the Loan Documents shall not be deemed to grant
Borrower any right to cure an Event of Default, and each Event of Default shall
continue unless and until the same is waived by Lender in writing in accordance
with the requirements of the Loan Documents, (viii) all references to the Cash
Management Account shall exclude the subaccounts thereof, and (ix) terms used
herein and defined by cross‑reference to another agreement or document shall
have the meaning set forth in such other agreement or document as of the Closing
Date, notwithstanding any subsequent amendment or restatement of or modification
to such other agreement or document. Except as otherwise indicated, all
accounting terms not specifically defined in this Agreement shall be construed
in accordance with GAAP, as the same may be modified in this Agreement.
ARTICLE I
GENERAL TERMS
1.1    The Loan.
(a)    On the Closing Date, subject to the terms and conditions of this
Agreement, Lender shall make a loan to Borrower (the "Loan") in an amount equal
to the Loan Amount. The Loan shall initially be represented by a single Note
that shall bear interest as described in this Agreement at a per annum rate
equal to the Interest Rate. Interest payable hereunder shall be computed on the
basis of a 360‑day year and the actual number of days elapsed in the related
Interest Accrual Period.

LOAN AGREEMENT – Page 35



--------------------------------------------------------------------------------




(b)    The Loan shall be secured by the Collateral pursuant to the Security
Instrument and the other Loan Documents.
(c)    Upon written notice from Lender to Borrower (a “Componentization
Notice”), the Note will be deemed to have been subdivided into multiple
components (“Note Components”). Each Note Component shall have such notional
balance and interest rate as Lender shall specify in the Componentization
Notice, provided that the sum of the principal balances of all Note Components
shall equal the then-current Principal Indebtedness, and the weighted average of
the component interest rates, weighted on the basis of their respective
principal balances, shall equal the Interest Rate. Borrower shall be treated as
the obligor with respect to each of the Note Components and acknowledges that
each Note Component may be individually beneficially owned by a separate Person.
The Note Components need not be represented by separate physical Notes, but if
requested by Lender, each Note Component shall be represented by a separate
physical Note, in which case the applicable Borrowers shall execute and return
to Lender each such Note, in the same form as the Note executed and delivered on
the Closing Date, promptly following Borrower’s receipt of an execution copy
thereof. Voluntary and involuntary prepayments and Defeasances of principal on
the Loan shall be applied to the Notes or Note Components in the manner
specified by Lender in the Componentization Notice (provided that, except with
respect to amounts applied toward principal during the continuance of an Event
of Default or as a result of a Casualty or Condemnation, no such allocation of
principal to the Notes or Note Components shall have the effect of increasing
the weighted average interest rate of the Notes or Note Components; but amounts
applied toward principal during the continuance of an Event of Default or as a
result of a Casualty or Condemnation may increase the weighted average interest
rate of the Notes or Note Components, with the result that the monthly interest
payment owed by Borrower might increase).
1.2    Interest and Principal.
(a)    On each Payment Date, Borrower shall pay to Lender a constant monthly
payment of $859,227.69, which amount shall be applied first toward the payment
of interest on each Note for the applicable Interest Accrual Period at the
applicable Interest Rate (except that in each case, interest shall be payable on
the Indebtedness, including due but unpaid interest, at the Default Rate with
respect to any portion of such Interest Accrual Period falling during the
continuance of an Event of Default, in which case the monthly payment shall be
increased by the amount of Default Interest accrued on the Notes during the
applicable Interest Accrual Period), and the balance shall be applied toward the
reduction of the outstanding principal balances of the Notes or Note Components
pro rata in accordance with their then outstanding principal balances.
Notwithstanding the foregoing, on the Closing Date, Borrower shall pay interest
from and including the Closing Date through the end of the first Interest
Accrual Period, in lieu of making such payment on the first Payment Date
following the Closing Date (unless the Closing Date falls on a Payment Date, in
which case, no interest will be collected on the Closing Date, and Borrower
shall make the payment required pursuant to this Section commencing on the first
Payment Date following the Closing Date).
(b)    No prepayments of the Loan shall be permitted except for (i) prepayments
resulting from Casualty or Condemnation as described in Section 5.16, and (ii) a
prepayment of the Loan in whole (but not in part) during the Prepayment Period
on not less than 30 days prior written

LOAN AGREEMENT – Page 36



--------------------------------------------------------------------------------




notice; provided that any prepayment hereunder shall be accompanied by all
interest accrued on the amount prepaid, plus if the prepayment is made on a date
other than a Payment Date, the amount of interest that would have accrued on the
amount prepaid if the Loan had remained outstanding through the end of the
Interest Accrual Period in which such prepayment occurs, plus all other amounts
then due under the Loan Documents. Borrower's notice of prepayment shall create
an obligation of Borrower to prepay the Loan as set forth therein, but may be
rescinded with five days' written notice to Lender (subject to payment of any
out-of-pocket costs and expenses resulting from such rescission). In addition,
Defeasance shall be permitted after the expiration of the Lockout Period as
described in Section 2.1. The entire outstanding principal balance of the Loan,
together with interest through the end of the applicable Interest Accrual Period
and all other amounts then due under the Loan Documents, shall be due and
payable by Borrower to Lender on the Maturity Date. In addition, notwithstanding
anything to the contrary contained herein, if Borrower shall be required to
prepay a portion of the Indebtedness due to a Casualty or Condemnation in
accordance with the terms and provisions of Section 5.16(f) prior to the end of
the Lockout Period, Borrower shall have the right to prepay the balance of the
Indebtedness in accordance with the other terms and provisions of this Section
1.2(b), without the obligation to pay the Yield Maintenance Premium or any other
prepayment fee or penalty, provided such prepayment is made by Borrower within
120 days of the prepayment under Section 5.16(f) and Borrower delivers notice to
Lender of its intention to prepay the balance within thirty (30) days of
Borrower's receipt of written notice of such application by Lender under Section
5.16(f).
(c)    If all or any portion of the Principal Indebtedness is paid to Lender
following acceleration of the Loan, Borrower shall pay to Lender an amount equal
to the applicable Yield Maintenance Premium. Amounts received in respect of the
Indebtedness during the continuance of an Event of Default shall be applied
toward interest, principal and other components of the Indebtedness (in such
order as Lender shall determine) before any such amounts are applied toward
payment of Yield Maintenance Premiums, with the result that Yield Maintenance
Premiums shall accrue as the Principal Indebtedness is repaid but no amount
received from Borrower shall constitute payment of a Yield Maintenance Premium
until the remainder of the Indebtedness shall have been paid in full. Borrower
acknowledges that (i) a prepayment will cause damage to Lender; (ii) the Yield
Maintenance Premium is intended to compensate Lender for the loss of its
investment and the expense incurred and time and effort associated with making
the Loan, which will not be fully repaid if the Loan is prepaid; (iii) it will
be extremely difficult and impractical to ascertain the extent of Lender's
damages caused by a prepayment after an acceleration or any other prepayment not
permitted by the Loan Documents; and (iv) the Yield Maintenance Premium
represents Lender's and Borrower's reasonable estimate of Lender's damages from
the prepayment and is not a penalty.
(d)    Any payments of interest and/or principal not paid when due hereunder
shall bear interest at the applicable Default Rate and, in the case of all
payments due hereunder other than the repayment of the Principal Indebtedness on
the Maturity Date, when paid, shall be accompanied by a late fee in an amount
equal to the lesser of five percent (5%) of such unpaid sum and the maximum
amount permitted by applicable law in order to defray a portion of the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment.

LOAN AGREEMENT – Page 37



--------------------------------------------------------------------------------




1.3    Method and Place of Payment. Except as otherwise specifically provided in
this Agreement, all payments and prepayments under this Agreement and the Notes
(including any deposit into the Cash Management Account pursuant to
Section 3.2(c)) shall be made to Lender not later than 1:00 p.m., New York City
time, on the date when due and shall be made in lawful money of the United
States of America by wire transfer in federal or other immediately available
funds to the account specified from time to time by Lender. Any funds received
by Lender after such time shall be deemed to have been paid on the next
succeeding Business Day. Lender shall notify Borrower in writing of any changes
in the account to which payments are to be made. If the amount received from
Borrower (or from the Cash Management Account pursuant to Section 3.2(b)) is
less than the sum of all amounts then due and payable hereunder, such amount
shall be applied, at Lender's sole discretion, either toward the components of
the Indebtedness (e.g., interest, principal and other amounts payable hereunder)
and the Notes and Note Components, in such sequence as Lender shall elect in its
sole discretion, or toward the payment of Property expenses.
1.4    Taxes; Regulatory Change.
(a)    Borrower shall indemnify Lender and hold Lender harmless from and against
any present or future stamp, documentary or other similar or related taxes or
other similar or related charges now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority by reason of the execution
and delivery of the Loan Documents and any consents, waivers, amendments and
enforcement of rights under the Loan Documents.
(b)    Reasonably promptly following Borrower's request, the initial Lender
shall complete and deliver to Borrower a duly executed Form W‑9 certifying that
it is not subject to backup withholding. If Borrower is required by law to
withhold or deduct any amount from any payment hereunder in respect of any
Borrower Tax, Borrower shall withhold or deduct the appropriate amount, remit
such amount to the appropriate Governmental Authority and pay to the Lender and
each Person to whom there has been an Assignment or Participation of a Loan such
additional amounts as are necessary in order that the net payment of any amount
due hereunder, after deduction for or withholding in respect of any Borrower Tax
imposed with respect to such payment, will not be less than the amount stated in
this Agreement to be then due and payable; except that the foregoing obligation
to pay such additional amounts shall not apply (i) to any net income or
franchise taxes imposed on Lender by any jurisdiction, (ii) with respect to any
amount of U.S. Tax in effect and applicable to payments to the Lender on the
date of this Agreement (or, for payments made under this Agreement to any Person
to whom there has been an Assignment or Participation, with respect to any
amount of U.S. Tax imposed by any law in effect and applicable to payments to
such Person on the date of such Assignment or Participation) or (iii) to any
amount of Borrower Taxes imposed solely by reason of the failure by an assignee
to comply with applicable certification, information, documentation or other
reporting requirements concerning the nationality, residence, identity or
connections with the United States of America of such Person (or beneficial
owner, as the case may be) if such compliance is required by statute or
regulation of the United States of America as a precondition to relief or
exemption from such Borrower Taxes. If Borrower shall fail to pay any Borrower
Taxes or other amounts that Borrower is required to pay pursuant to this
Section, and Lender or any Person to whom there has been an Assignment or
Participation of a Loan pays the same, Borrower shall reimburse Lender or such
Person promptly following demand therefor in the currency

LOAN AGREEMENT – Page 38



--------------------------------------------------------------------------------




in which such Borrower Taxes or other amounts are paid, whether or not such
Borrower Taxes were correctly or legally asserted, together with interest
thereon from and including the date of payment to but excluding the date of
reimbursement at a rate per annum equal to the Default Rate.
(c)    Within 30 days after paying any amount from which it is required by law
to make any deduction or withholding, and within 30 days after it is required by
law to remit such deduction or withholding to any relevant taxing or other
authority, Borrower shall deliver to Lender satisfactory evidence of such
deduction, withholding or payment (as the case may be).
(d)    If, as a result of any Regulatory Change, any reserve, special deposit or
similar requirements relating to any extensions of credit or other assets of, or
any deposits with, Lender or any holder of all or a portion of the Loan is
imposed, modified or deemed applicable and the result is to increase the cost to
such Lender or such holder of making or holding the Loan, or to reduce the
amount receivable by Lender or such holder hereunder in respect of any portion
of the Loan by an amount deemed by Lender or such holder to be material (such
increases in cost and reductions in amounts receivable, "Increased Costs"), then
Borrower agrees that it will pay to Lender or such holder upon Lender's or such
holder's request such additional amount or amounts as will compensate Lender
and/or such holder for such Increased Costs to the extent that such Increased
Costs are reasonably allocable to the Loan. Lender will notify Borrower in
writing of any event occurring after the Closing Date that will entitle Lender
or any holder of the Loan to compensation pursuant to this Section as promptly
as practicable after it obtains knowledge thereof and determines to request such
compensation and will designate a different lending office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender. If such Lender shall fail to notify Borrower of any such event
within 9 months following the end of the month during which such event occurred,
then Borrower's liability for any amounts described in this Section incurred by
such Lender as a result of such event shall be limited to those attributable to
the period occurring subsequent to the date that is 9 months prior to the date
upon which such Lender actually notified Borrower of the occurrence of such
event. Notwithstanding the foregoing, (i) in no event shall Borrower be required
to compensate Lender or any holder of the Loan for any portion of the income or
franchise taxes of Lender or such holder, whether or not attributable to
payments made by Borrower and (ii) any Increased Costs requested to be paid by
Borrower must be calculated in a uniform manner similar to those imposed by
similarly situated commercial lenders. If a Lender requests compensation under
this Section, Borrower may, by notice to Lender, require that such Lender
furnish to Borrower a statement setting forth in reasonable detail the basis for
requesting such compensation and the method for determining the amount thereof.
1.5    Release. Upon payment of the Indebtedness in full when permitted or
required hereunder, Lender shall execute instruments prepared by Borrower and
reasonably satisfactory to Lender, which, at Borrower's election and at
Borrower's sole cost and expense: (a) release and discharge all Liens on all
Collateral securing payment of the Indebtedness (subject to Borrower's
obligation to pay any associated fees and expenses), including all balances in
the Collateral Accounts; or (b) assign such Liens (and the Loan Documents) to a
new lender designated by Borrower. Any release or assignment provided by Lender
pursuant to this Section shall be without recourse, representation or warranty
of any kind.

LOAN AGREEMENT – Page 39



--------------------------------------------------------------------------------




ARTICLE II
DEFEASANCE; ASSUMPTION; PARTIAL RELEASE
2.1    Defeasance.
(a)    On any date after the expiration of the Lockout Period, provided no Event
of Default is then continuing and subject to the notice requirement described in
Section 2.1(d), Borrower may from time to time obtain the release of all or a
portion of the Collateral from the Liens of the Loan Documents by Defeasing
either the entire Loan or a portion of the Loan equal to the lesser of (1) the
Release Price of (A) the Commercial Property and/or (B) the ACL Music Venue
Property to the extent a Partial Release Event shall be undertaken with respect
to the Commercial Property and/or the ACL Music Venue Property, as applicable,
or (2) the portion of the Indebtedness that has not been Defeased as of the date
of such release, provided that after giving effect thereto, unless the Loan is
Defeased in full, the DSCR for the Test Period then most recently ended,
recalculated to include only income and expense attributable to the Property
remaining after the contemplated released and to exclude the interest expense on
the aggregate amount Defeased, shall be no less than the DSCR Threshold, and
provided further that all sums then due to Lender under the Loan Documents are
paid and the following are delivered to Lender:
(i)    Defeasance Collateral sufficient to provide payments on or prior to, and
in any event as close as possible to, all successive Payment Dates in an amount
sufficient (x) to pay the interest and principal due on such Payment Dates in
respect of a portion of the Loan equal to the amount Defeased and (y) to repay
the outstanding principal balance of such portion of the Loan on the first
Payment Date in the Prepayment Period or such other Payment Date in the
Prepayment Period as Borrower shall elect;
(ii)    written confirmation from Approved Accountant or an independent
certified public accounting firm reasonably satisfactory to Lender that such
Defeasance Collateral is sufficient to provide the payments described in
clause (i) above;
(iii)    a security agreement, in form and substance reasonably satisfactory to
Lender, creating in favor of Lender a first priority perfected security interest
in such Defeasance Collateral (a "Defeasance Pledge Agreement");
(iv)    an opinion of counsel for Borrower, in form and substance reasonably
satisfactory to Lender and delivered by counsel reasonably satisfactory to
Lender, opining that (1) the Defeasance Pledge Agreement has been duly
authorized and is enforceable against Borrower in accordance with its terms and
that Lender has a perfected first priority security interest in such Defeasance
Collateral; and (2) if the Loan has been Securitized, the Defeasance (including
the assumption pursuant to Section 2.1(b)) does not cause a tax to be imposed on
the Securitization Vehicle or, if the Securitization Vehicle is a REMIC, does
not cause any portion of the Loan to cease to be a "qualified mortgage" within
the meaning of section 860G(a)(3) of the Code; and (3) the Defeasance (in the
case of a Partial Defeasance, with respect
    

LOAN AGREEMENT – Page 40



--------------------------------------------------------------------------------




to both the Defeased Note and the Undefeased Note) does not constitute a
"significant modification" of the Loan under Section 1001 of the Code;
(v)    if all or any portion of the Loan has been Securitized, the Rating
Condition with respect to such Defeasance shall have been satisfied or deemed
satisfied pursuant to the definition of "Rating Condition";
(vi)    instruments reasonably satisfactory to Lender releasing and discharging
or assigning to a third party Lender's Liens on the Collateral so released
(other than the Defeasance Collateral);
(vii)    such other customary certificates, opinions, documents or instruments
as Lender and the Rating Agencies may reasonably request; and
(viii)    reimbursement for any costs and expenses incurred in connection with
this Section 2.1 (including Rating Agency and Servicer fees and expenses,
reasonable fees and expenses of legal counsel and accountants and any revenue,
documentary stamp or intangible taxes or any other tax or charge due in
connection herewith).
Lender shall reasonably cooperate with Borrower to avoid the incurrence of
mortgage recording taxes in connection with a Defeasance at Borrower's sole cost
and expense.
(b)    If the Loan is not Defeased in full, Borrower shall execute and deliver
all documents necessary to amend and restate the Note with two substitute Notes:
one note having a principal balance equal to the Defeased portion of the
original Note (the "Defeased Note") and one note having a principal balance
equal to the undefeased portion of the original Note (the "Undefeased Note").
The entirety of the Undefeased Note may be the subject of a further Defeasance
in accordance with the terms of this Section 2.1 (the term "Note", as used in
this Section 2.1, being deemed to refer to the Undefeased Note).
(c)    At the time of the Defeasance, the Defeased Note shall be assumed by a
bankruptcy-remote entity established or designated by the initial Lender
hereunder or its designee, to which Borrower shall transfer all of the
Defeasance Collateral (a "Defeasance Borrower"). The right of the initial Lender
hereunder or its designee to establish or designate a Defeasance Borrower shall
be retained by the initial Lender notwithstanding the sale or transfer of the
Loan unless such obligation is specifically assigned to and assumed by the
transferee. Such Defeasance Borrower shall execute and deliver to Lender an
assumption agreement in form and substance reasonably satisfactory to Lender,
such Uniform Commercial Code financing statements as may be reasonably requested
by Lender and legal opinions of counsel reasonably acceptable to Lender that are
substantially equivalent to the opinions delivered to Lender on the Closing
Date, including new non-consolidation opinions reasonably satisfactory to Lender
and satisfactory to the Rating Agencies; and Borrower and the Defeasance
Borrower shall deliver such other documents, certificates and legal opinions as
Lender shall reasonably request.
(d)    Borrower must give Lender and each Rating Agency at least 30 days' (and
not more than 60 days') prior written notice of any Defeasance under this
Section, specifying the date on which the Defeasance is to occur. If such
Defeasance is not made on such date (x) Borrower's notice

LOAN AGREEMENT – Page 41



--------------------------------------------------------------------------------




of Defeasance will be deemed rescinded, and (y) Borrower shall on such date pay
to Lender all reasonable losses, costs and expenses suffered by Lender as a
consequence of such rescission.
(e)    Upon satisfaction of the requirements contained in this Section 2.1,
Lender will execute and deliver to Borrower such instruments, prepared by
Borrower and approved by Lender, as shall be necessary to release the entirety
of the Property, the Commercial Property, the ACL Music Venue Property, or the
Remaining Property, as applicable, from the Liens of the Loan Documents and to
release Borrower and Sponsor from any obligations, liabilities, guarantees and
indemnities under the Loan Documents related to the applicable portion of the
Property which has been released hereunder and which relate to events which
first occur after the Defeasance, provided, Borrower and Sponsor shall continue
to be liable under the Loan Documents related to any fraud or material
misrepresentation made in conjunction with the Defeasance.
2.2    Assumption. From and after the first (1st) anniversary of the Closing
Date, the initial Borrower shall have the right to contemporaneously Transfer
all of the Collateral to a Successor Borrower that will assume all of the
obligations of Borrower hereunder and under the other Loan Documents (an
"Assumption"), provided no Event of Default or monetary Default is then
continuing or would result therefrom and the following conditions are met to the
reasonable satisfaction of Lender:
(i)    such Successor Borrower shall have executed and delivered to Lender an
assumption agreement (including an assumption of the Security Instrument in
recordable form, if requested by Lender), in form and substance reasonably
acceptable to Lender, evidencing its agreement to abide and be bound by the
terms of the Loan Documents and containing representations substantially
equivalent to those contained in Article IV (recast, as necessary, such that
representations that specifically relate to Closing Date are remade as of the
date of such Assumption), and such other representations (and evidence of the
accuracy of such representations) as Lender shall reasonably request;
(ii)    such Uniform Commercial Code financing statements as may be reasonably
requested by Lender shall be filed;
(iii)    (a) a Qualified Equityholder, or (b) a Person satisfactory to Lender in
its sole discretion assumes all obligations, liabilities, guarantees and
indemnities of Sponsor and any other guarantor under the Loan Documents pursuant
to documentation satisfactory to Lender (and upon such Assumption by such
Person, Sponsor and any other such guarantor shall be released from such
obligations, liabilities, guarantees and indemnities);
(iv)    such Successor Borrower shall have delivered to Lender legal opinions of
counsel reasonably acceptable to Lender that are equivalent to the opinions
delivered to Lender on the Closing Date, including new non-consolidation
opinions that are reasonably satisfactory to Lender and satisfactory to each of
the Rating Agencies; and Borrower and the Successor Borrower shall have
delivered such other documents, certificates and legal





LOAN AGREEMENT – Page 42



--------------------------------------------------------------------------------




opinions, including relating to REMIC matters, as Lender shall reasonably
request;
(v)    such Successor Borrower shall have delivered to Lender all documents
reasonably requested by it relating to the existence of such Successor Borrower
and the due authorization of the Successor Borrower to assume the Loan and to
execute and deliver the documents described in this Section, each in form and
substance reasonably satisfactory to Lender, including a certified copy of the
applicable resolutions from all appropriate persons, certified copies of the
organizational documents of the Successor Borrower, together with all amendments
thereto, and certificates of good standing or existence for the Successor
Borrower issued as of a recent date by its state of organization and each other
state where such entity, by the nature of its business, is required to qualify
or register;
(vi)    the Title Insurance Policy shall have been properly endorsed to reflect
the Transfer of the Property to the Successor Borrower;
(vii)    such Successor Borrower shall have delivered to Lender all documents
reasonably requested by it relating to the assignment of the Approved Property
Management Agreement and a current SNDA from the Approved Hotel Operator with
respect to the Approved Hotel Operating Agreement for the benefit of Lender;
(viii)    the Rating Condition shall have been satisfied with respect to the
legal structure of the Successor Borrower, the documentation of the Assumption
and the related legal opinions;
(ix)    Borrower shall have paid to Lender a nonrefundable assumption fee in an
amount equal to (A) 0.5% of the Principal Indebtedness for the first Assumption,
and (B) 1.0% of the Principal Indebtedness for each subsequent Assumption, and
Borrower shall have reimbursed Lender for its reasonable out-of-pocket costs and
expenses incurred in connection with such Assumption; and
(x)    unless any Approved Music Venue Lease shall have been terminated pursuant
to Section 5.24(c), (a) the obligations of each Approved Music Venue Manager
under its Approved Music Venue Lease and the Loan Documents to which it is a
party shall have been assumed by a replacement Approved Music Venue Manager
pursuant to an assumption agreement, in form and substance reasonably acceptable
to Lender (and upon such assumption and the satisfaction of the other conditions
set forth in this Article II, such Approved Music Venue Manager shall be
released from such all obligations, liabilities, guarantees and indemnities
under the Loan Documents), or (b) such replacement Approved Music Venue Manager
enters into a replacement Approved Music Venue Lease acceptable to Lender, and
in each case such replacement Approved Music Venue Manager shall have delivered
to Lender all documents reasonably requested by Lender relating to the existence
of such Approved Music Venue Manager and the due authorization of such Approved
Music Venue Lease to assume the obligations thereunder and the Loan Documents to
which it is a party, each in



LOAN AGREEMENT – Page 43



--------------------------------------------------------------------------------




form and substance reasonably satisfactory to Lender, including a certified copy
of the applicable resolutions from all appropriate persons, certified copies of
the organizational documents of the replacement Approved Music Venue Manager,
together with all amendments thereto, and certificates of good standing or
existence for such Approved Music Venue Manager issued as of a recent date by
its state of organization and each other state where such Person, by the nature
of its business, is required to qualify or register.
2.3    Transfers of Equity Interests in Borrower.
(a)    Subject to Section 2.3(b), no direct or indirect equity interests in
Borrower shall be conveyed or otherwise transferred to any Person, unless the
following conditions are satisfied:
(i)    no Event of Default or monetary Default shall be continuing at the time
of such conveyance or transfer;
(ii)    no Prohibited Change of Control or Prohibited Pledge shall occur as a
result thereof;
(iii)    if any such conveyance or transfer results in Borrower ceasing to be
Controlled by Sponsor (and in connection with each subsequent conveyance or
transfer that again changes the identity of the Qualified Equityholder that
Controls Borrower), Borrower shall have paid to Lender a transfer fee in an
amount equal to (A) 0.5% of the Principal Indebtedness for the first permitted
change of Control, and (B) 1.0% of the Principal Indebtedness for each
subsequent change of Control at the time of such conveyance or transfer;
(iv)    if such conveyance or transfer results in any Person acquiring more than
49% of the direct or indirect equity interest in any Required SPE (even if not
constituting a Prohibited Change of Control), Borrower shall have delivered to
Lender with respect to such Person a new non-consolidation opinion that in
Lender's reasonable judgment satisfies the then‑current criteria of the Rating
Agencies (and, to the extent that the criteria of the Rating Agencies has not
changed in any material respect since the Closing Date, Lender's approval of any
such non-consolidation opinion that is in substantially the form of the
Non-consolidation Opinion shall not be unreasonably withheld, delayed or
conditioned);
(v)    Borrower shall have paid the costs and expenses (if any) of the Rating
Agencies and Servicers and reimbursed Lender for its reasonable out-of-pocket
costs and expenses incurred in connection with any such conveyance or transfer;
and
(vi)    Lender shall have received ten (10) days advance written notice of any
conveyance or transfer of 10% or more of the direct or indirect equity interests
in, or Control of, Borrower or for which a new non-consolidation opinion is
required under clause (iv) above.





LOAN AGREEMENT – Page 44



--------------------------------------------------------------------------------




(b)    In addition to the transfers permitted under subsection (a) above, direct
and indirect transfers of (a) stock or other interests in Sponsor (including
without limitation any transfers resulting from a privately negotiated sale, a
merger, consolidation, or tender offer), and/or (b) shares in any direct or
indirect parent of Sponsor that is listed on the New York Stock Exchange or any
other nationally recognized exchange, shall be permitted at all times without
the consent of, or any notice to, Lender, and without satisfaction of any other
condition precedents (including the obligations to pay any fee for such
transfer), so long as (i) Sponsor or any Qualified Equityholder that Controls
Borrower at the time of such transfer continues to Control Borrower after such
transfer and (ii) Borrower shall deliver evidence of any such transfer that is a
reportable event under applicable Securities Exchange Commission rules within
ten (10) Business Days of Lender's request to the extent such information is
available to Borrower.
2.4    Partial Release Event. Lender shall release the Commercial Property
and/or the ACL Music Venue Property (each such event being a "Partial Release
Event") from the Lien of the Security Instrument and the other Loan Documents
upon the satisfaction of the following conditions:
(a)    Borrower may only undertake the Partial Release Event to the extent of a
sale of the Commercial Property and/or the ACL Music Venue Property, as
applicable, to an unaffiliated third party from and after the expiration of the
Lockout Period and in no event shall Borrower be entitled to seek a release of
either the Shared Facilities Unit or the Parking Unit (each as defined in the
Declaration (Master)) as part of a Partial Release Event;
(b)    Borrower shall provide not less than thirty (30) days nor more than
ninety (90) days prior written notice to Lender specifying that the Partial
Release Event shall occur;
(c)    Any variations to the exact dimensions or legal description attributable
to the Hotel Property, the Commercial Property, the ACL Music Venue Property,
and the Remaining Property shall be subject to the prior written consent of
Lender;
(d)    Borrower shall submit to Lender, not less than ten (10) Business Days
prior to the date of the proposed Partial Release Event, a prepared partial
release instrument with respect to the Release Parcel (the "Partial Release
Instrument"), which must be deemed satisfactory to Lender based on standards
generally acceptable to prudent institutional commercial loan lenders
undertaking similar review or exercising similar discretion with respect to a
property similar in nature and location to the Property, and any information
necessary for Lender to process the Partial Release Instrument, including a lot
and block or metes and bounds description of the Release Parcel, the name and
address of the title insurance company to whose attention the Partial Release
Instrument should be directed, numbers that reference the Partial Release
Instrument (i.e., tax parcel numbers, title company order numbers, release
numbers, etc.), the date when the Partial Release Event is to become effective
and the name and address of the prospective purchaser of such Release Parcel.
The Partial Release Instrument shall be in a form appropriate in the
jurisdiction in which the Release Parcel is located and shall be delivered, in
escrow, by Lender to the title company so designated, to be held, released,
delivered and recorded in accordance with Lender's escrow instructions requiring
the satisfaction of all release conditions contained in this Section;



LOAN AGREEMENT – Page 45



--------------------------------------------------------------------------------




(e)    No Default or Event of Default shall exist and be continuing;
(f)    Borrower shall complete a Partial Defeasance in accordance with Section
2.1;
(g)    Borrower shall deliver an opinion of counsel for Borrower that is
standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that any
REMIC formed pursuant to a Securitization will not fail to maintain its status
as a "real estate mortgage investment conduit" within the meaning of Section
860D of the Code as a result of such Partial Release Event;
(h)    To the extent such condition is not otherwise waived by Lender, the
Rating Condition with respect to the Partial Release Event shall have been
satisfied;
(i)    Borrower shall deliver an Officer's Certificate certifying that the
requirements set forth in this Section 2.4 have been satisfied;
(j)    Borrower shall deliver such other certificates, documents or instruments
as Lender may reasonably request;
(k)    Borrower must provide evidence, satisfactory to Lender of the following
matters: (i) that following the Partial Release Event, the Remaining Property
shall comply with all federal, state and local environmental, land use and
zoning laws (including, without limitation, minimum lot size, parking
regulations, set back lines, density requirements, lot coverage ratios,
frontage, subdivision, site plan approval and access to a public right of way);
(ii) that the proposed Partial Release Event and any future development on the
Commercial Property and/or the ACL Music Venue Property, as applicable, will not
have a material adverse impact on the quiet enjoyment of any Tenant of their
demised premises located on the Remaining Property, the Approved Hotel Operator
or patrons for the Hotel Property or the Approved Music Venue Manager for the
ACL Music Venue Property (to the extent not subject to a Partial Release Event)
unless otherwise approved by the appropriate Person; (iii) that all required
notices have been given and consents obtained in connection with the proposed
Partial Release Event, including (without limitation) the consent of any
Governmental Authority and any Tenants located on the Remaining Property, (iv)
that the Hotel Property, the Commercial Property, the ACL Music Venue Property
and the Remaining Property will each be assessed as one or more separate tax
parcels with respect to all property taxes and assessments; (v) that the future
uses of the Commercial Property and the ACL Music Venue Property will not
violate any covenant, restriction, condition, Leases or other title matter then
encumbering the Remaining Property; and (vi) that at the time of the
consummation of the Partial Release Event, there are no buildings or other
improvements required for the operation of the Remaining Property located on the
Commercial Property and/or the ACL Music Venue Property, as applicable, unless
recorded easements and other declarations necessary to ensure the continued use
thereof by the Remaining Property are in effect or will be created as part of
the Partial Release Event;
(l)    Without limiting the condition precedents set forth in item (k) above,
the granting of applicable access and parking easements for use by the
Commercial Property and/or the ACL Music Venue Property (to the extent subject
to a Partial Release Event hereunder) over the Parking Unit in a form reasonably
acceptable to Lender;

LOAN AGREEMENT – Page 46



--------------------------------------------------------------------------------




(m)    If reasonably requested by Lender to the extent adequate parking rights
are not then in effect, an insurable easement arrangement with respect to any
applicable temporary and permanent parking arrangements located on the
Commercial Property and/or the ACL Music Venue Property, as applicable, which
parking facility will be without cost or expense to the owner of the Remaining
Property, and to the extent available, an endorsement to the existing Title
Insurance Policy providing title coverage to Lender with respect to such
easement estate, if any, without exception (unless such exceptions are Permitted
Encumbrances) and without any exception for Liens;
(n)    The Release Parcel shall be conveyed, contemporaneously with the Partial
Release Event, such that Borrower shall continue to be a Single-Purpose Entity
following such Partial Release Event;
(o)    The partial release of the Commercial Property and/or the ACL Music Venue
Property shall not, in any way, impair or affect the Lien or priority of the
Security Instrument relating to the Remaining Property;
(p)    The release of the Commercial Property and/or the ACL Music Venue
Property shall not (i) deny the Remaining Property reasonable access to public
streets, roads or utilities, (ii) unreasonably divide any portion or tract of
the Remaining Property into strips or parcels, (iii) result in Borrower, as a
result of its ownership of the Remaining Property, failing to have the ability
to appoint less than a majority of the members of the board of directors of the
Associations or (iv) otherwise have a Material Adverse Effect on the Remaining
Property as reasonably determined by Lender;
(q)    Borrower shall deliver to Lender (i) an updated title report or
commitment (issued by the title company that insured the Lien of the Security
Instrument) reflecting that no additional title matters cover the Property other
than the title matters set forth in the Title Insurance Policy, (ii) an
endorsement to the Title Insurance Policy evidencing the continued first Lien
priority of the Security Instrument (and with no such additional title matters)
subject, however, to the Partial Release Event and additional easement coverage
described hereinabove, and (iii) such other information as Lender may reasonably
require; and
(r)    Borrower shall pay all reasonable costs and expenses of Lender incurred
in connection with any Partial Release Event, including (i) any costs and
expenses associated with a release of the Lien of the Security Instrument as
provided in this Section, (ii) reasonable attorneys' fees and expenses incurred
in connection with the Partial Release Event, (iii) the costs and expenses of
the Rating Agencies, (iv) any costs and expenses associated with obtaining any
engineering reports, opinions and consents, satisfying a Rating Condition and
any endorsement to the Title Insurance Policy; and (v) any recording fees,
revenue, documentary stamp or intangible taxes or any other tax or charge due in
connection with, or otherwise required to accomplish, the Partial Release Event
(provided, Lender shall not charge a fixed release fee, convenience fee or any
other similar fee in





LOAN AGREEMENT – Page 47



--------------------------------------------------------------------------------




connection with a Partial Release Event). Payment of the foregoing costs and
expenses by Borrower shall be a condition precedent to the execution by Lender
of the Partial Release Instrument.
ARTICLE III
ACCOUNTS
3.1    Cash Management Account.
(a)    With respect to the Hotel Property, all cash proceeds received by
Borrower or the Approved Hotel Operator from credit card transactions, all cash
Revenues and all other amounts received by Borrower or the Approved Hotel
Operator on behalf of Borrower shall be deposited into the Manager Accounts or
the Approved FF&E Account (or, if the Approved Hotel Operator is terminated, all
such cash proceeds received by Borrower from credit card transactions, cash
Revenues and other amounts shall be deposited into the Lockbox Account or the
Cash Management Account until a replacement hotel operator has been engaged in
accordance with Section 5.10 and has established replacement Manager Accounts
and a replacement Approved FF&E Account). All costs and expenses incurred in
connection with the operation of the Hotel Property shall be paid solely from
the Manager Accounts, the Approved FF&E Account or the Disbursement Account (or,
to the extent permitted or required herein, the Cash Management Account), and no
other account. Borrower shall not permit the amounts contained in any account
owned by Borrower or the Approved Hotel Operator on behalf of Borrower to be
commingled with the funds of any other Person. Subject to the rights of Lender
under Section 3.1(e) and Section 3.13 hereof, and subject to and in strict
accordance with the Approved Hotel Operating Agreement and the Approved Hotel
SNDA, the Approved Hotel Operator shall be permitted to pay all costs and
expenses incurred in connection with the operation of the Hotel Property,
including, but not limited to Operating Expenses and Capital Expenditures, and
all other amounts required or permitted to be paid by the Approved Hotel
Operator in the performance of its duties and obligations with respect to the
Property out of the Manager Accounts, the Approved FF&E Account and the
Disbursement Account. Subject to the rights of Lender under Section 3.1(e) and
Section 3.13 hereof, the Approved Hotel Operator shall have unrestricted access
to the Manager Accounts, the Approved FF&E Account and the Disbursement Account
to the extent and for the purposes set forth in the Approved Hotel Operating
Agreement and this Agreement, unless and until the Borrower has exercised its
right to terminate the Approved Hotel Operator because of a default under the
Approved Hotel Operating Agreement or the Approved Hotel Operating Agreement has
otherwise been terminated.
(b)    With respect to the ACL Music Venue Property, all cash Revenues received
by Borrower or any Approved Music Venue Manager shall be deposited into the ACL
Music Venue Account or the ACL Music Venue Settlement Account (or, if the
Approved Music Venue Lease is terminated, all such cash proceeds received by
Borrower and other amounts shall be deposited into the Lockbox Account or the
Cash Management Account until a replacement Approved Music Venue Lease has been
entered and an applicable ACL Music Venue Account and ACL Music Venue Settlement
Account, as appropriate, has been established). All costs and expenses incurred
in connection with the operation of the ACL Music Venue Property shall be paid
solely from the ACL Music Venue Account or the ACL Music Venue Settlement
Account (or, to the extent permitted or

LOAN AGREEMENT – Page 48



--------------------------------------------------------------------------------




required herein, the Cash Management Account), and no other account. Each of
Borrower and the Approved Music Venue Manager shall not permit the amounts
contained in any account owned by Borrower or the Approved Music Venue Manager
to be commingled with the funds of any other Person. Subject to and in strict
accordance with the Approved Music Venue Lease, the Approved Music Venue Manager
shall be permitted to pay all costs and expenses incurred in connection with the
operation of the ACL Music Venue Property, including, but not limited to
Operating Expenses and Capital Expenditures, and all other amounts required or
permitted to be paid by the Approved Music Venue Operator in the performance of
its duties and obligations with respect to the ACL Music Venue Property out of
the ACL Music Venue Account or the ACL Music Venue Settlement Account. Subject
to the rights of Lender under Section 3.1(f) and Section 3.13 hereof, the
Approved Music Venue Manager shall have unrestricted access to the ACL Music
Venue Account and the ACL Music Venue Settlement Account to the extent and for
the purposes set forth in the Approved Music Venue Lease and this Agreement,
unless and until the Borrower has exercised its right to terminate the Approved
Music Venue Lease because of a default thereunder or the Approved Music Venue
Lease has otherwise been terminated.
(c)    On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Lockbox Bank a lockbox account into which certain income from
the Property will be deposited (the “Lockbox Account”) as set forth in this
Section 3.1(c) and Section 3.1(d). As a condition precedent to the closing of
the Loan, Borrower shall cause the Lockbox Bank to execute and deliver an
agreement (as modified or replaced in accordance herewith, a “Lockbox Account
Agreement”) which provides, inter alia, that Borrower shall have no access to
funds in the Lockbox Account and that at the end of each Business Day the
Lockbox Bank will remit all amounts contained therein directly into a segregated
Eligible Account specified from time to time by Lender (the “Cash Management
Account”). Borrower shall cause any and all amounts otherwise required to be
paid or remitted by the Approved Hotel Operator to Borrower pursuant to the
Approved Hotel Operating Agreement and all other cash Revenues or other amounts
received by Borrower with respect to the Property (including, without
limitation, all amounts required to be paid to Borrower by any Tenant or the
Approved Music Venue Manager under any Approved Music Venue Lease or any
replacement thereof) to be remitted directly into the Cash Management Account or
the Lockbox Account and, in the event that any such amounts or any other amounts
in respect of the Property (including, without limitation, all amounts required
to be paid to Borrower by any Tenant or the Approved Music Venue Manager under
any Approved Music Venue Lease or any replacement thereof) are paid directly to
Borrower, Borrower shall cause such amounts to be deposited into the Cash
Management Account or the Lockbox Account within one (1) Business Day following
Borrower’s receipt thereof, except for such other amounts that are required to
be deposited into the Manager Accounts, Disbursement Account or the Approved
FF&E Account pursuant to the Approved Hotel Operating Agreement or the ACL Music
Venue Account or the ACL Music Venue Settlement Account pursuant to the Approved
Music Venue Lease. The Cash Management Account shall be subject to the Cash
Management Agreement which shall provide, among other things, that no party
other than Lender and Servicer shall have the right to withdraw funds from the
Cash Management Account and that the Cash Management Bank shall comply with all
instructions and entitlement orders of Lender relating to the Cash Management
Account and the other Collateral Accounts maintained at the Cash Management Bank
pursuant to the Cash Management Agreement, in each case, without the consent of
Borrower or any other Person.

LOAN AGREEMENT – Page 49



--------------------------------------------------------------------------------




(d)    Within five Business Days following the Closing Date, Borrower shall
deliver to each Tenant in the Commercial Property a written notice (a “Tenant
Notice”) in the form of Exhibit B instructing that (i) all payments under the
Leases shall thereafter be remitted by them directly to, and deposited directly
into, the Lockbox Account, and (ii) such instruction may not be rescinded unless
and until such Tenant receives from Borrower or Lender a copy of Lender’s
written consent to such rescission. Borrower shall send a copy of each such
written notice to Lender and shall redeliver such notices to each Tenant until
such time as such Tenant complies therewith. Within five Business Days following
the Closing Date, Borrower shall deliver to the Approved Music Venue Manager a
similar written notice instructing that (i) all payments under the Approved
Music Venue Lease shall thereafter be remitted directly to, and deposited
directly into, the Lockbox Account, and (ii) such instruction may not be
rescinded unless and until such Approved Music Venue Manager receives from
Borrower or Lender a copy of Lender’s written consent to such rescission.
Borrower shall send a copy of each such written notice to Lender and shall
redeliver such notices to the Approved Music Venue Manager or any replacement
thereof until such time as such Approved Music Venue Manager or any replacement
thereof complies with such instructions.
(e)    From and after the Closing Date, the Approved FF&E Account and each
Manager Account shall at all times be subject to an Account Control Agreement,
which agreement shall permit unrestricted access to such accounts by the
Approved Hotel Operator, for the purposes set forth in the Approved Hotel
Operating Agreement and this Agreement, unless and until (i) the Approved Hotel
Operating Agreement has been terminated or (ii) (A) the Loan has been
accelerated following an Event of Default and (B) the Approved Hotel Operator is
in default under the Approved Hotel Operating Agreement and, as a result of such
default, Borrower has the right to terminate the Approved Hotel Operating
Agreement in accordance with the terms thereof, in either which case, only
Lender shall have the right to access and direct the disbursement or transfer of
the amounts in such account; provided, however, in the case of clause (i) above,
upon replacement of the Approved Hotel Operator in accordance with Section 5.10,
access to such accounts shall be transferred to such replacement Approved Hotel
Operator for the use thereof pursuant to the replacement Approved Hotel
Operating Agreement (so long as the Loan has not been accelerated following an
Event of Default). Subject to the rights of Lender under the immediately
preceding sentence and Section 3.13, only the Approved Hotel Operator shall be
permitted to withdraw, transfer or direct the disbursement of amounts contained
in the Approved FF&E Account and Manager Accounts for the purposes set forth in
and in strict accordance with the Approved Hotel Operating Agreement, and
neither Borrower nor any of its affiliates shall have the right to withdraw,
transfer or direct the disbursement of amounts contained therein (and any
withdrawal, transfer or disbursement by Borrower or its affiliates in violation
of this sentence shall constitute a misappropriation of funds).
(f)    From and after the Closing Date, the ACL Music Venue Account shall at all
times be subject to an Account Control Agreement, which agreement shall permit
unrestricted access to such account by the Approved Music Venue Manager, for the
purposes set forth in the Approved Music Venue Lease and this Agreement, unless
and until (i) the Approved Music Venue Lease has been terminated or (ii) the
Loan has been accelerated following an Event of Default, in either which case,
only Lender shall have the right to access and direct the disbursement or
transfer of the amounts in such account; provided, however, in the case of
clause (i) above, upon replacement of the Approved Music Venue Manager, access
to such account shall be transferred to such replacement Approved

LOAN AGREEMENT – Page 50



--------------------------------------------------------------------------------




Music Venue Manager for the use thereof pursuant to the replacement Approved
Music Venue Lease (so long as the Loan has not been accelerated following an
Event of Default). Subject to the rights of Lender under the immediately
preceding sentence and Section 3.13, only the Approved Music Venue Manager shall
be permitted to withdraw, transfer or direct the disbursement of amounts
contained in the ACL Music Venue Account for the purposes set forth in and in
strict accordance with the Approved Music Venue Lease and this Agreement, and
neither Borrower nor any of its affiliates shall have the right to withdraw,
transfer or direct the disbursement of amounts contained therein (and any
withdrawal, transfer or disbursement by Borrower or its affiliates in violation
of this sentence shall constitute a misappropriation of funds).
(g)    Lender shall have the right at any time and from time to time in its sole
discretion to change the Eligible Institution at which any one or more of the
Collateral Accounts (other than the Lockbox Account) is maintained (and in the
case of any such change in respect of the Cash Management Account, Lender shall
deliver not less than five Business Days' prior written notice to Borrower and
the Lockbox Bank. In addition, during the continuance of an Event of Default or
if the Lockbox Bank fails to comply with the Lockbox Account Agreement or ceases
to be an Eligible Institution, Lender shall have the right at any time, upon not
less than 30 days' prior written notice to Borrower, to replace the Lockbox Bank
with any Eligible Institution at which Eligible Accounts may be maintained that
will promptly execute and deliver to Lender a Lockbox Account Agreement
satisfactory to Lender.
(h)    Borrower shall maintain at all times an Operating Account into which
amounts may be deposited from time to time pursuant to Section 3.2. Borrower
shall not permit any amounts unrelated to the Property to be commingled with
amounts on deposit in the Operating Account and shall cause all amounts payable
with respect to Operating Expenses for the Property (other than the ACL Live
Business and the Hotel Property which are paid by the Approved Hotel Operator in
accordance with the Approved Hotel Operating Agreement) to be paid from the
Operating Account (to the extent not otherwise paid from the Manager Accounts,
the Approved FF&E Account, the Disbursement Account or the ACL Music Venue Lease
as described herein as it pertains to the Hotel Property and the ACL Music Venue
Property) or the Cash Management Account (to the extent required or permitted
hereunder) and no other account. Borrower and the Approved Music Venue Manager
shall deliver to Lender each month the monthly bank statement related to the
Operating Account and the ACL Music Venue Account. So long as no Event of
Default is continuing, Borrower shall be permitted to withdraw amounts from the
Operating Account for the purpose of paying bona fide Property expenses incurred
in accordance with this Agreement (to the extent not otherwise paid from the
Manager Accounts, the Approved FF&E Account, the Disbursement Account or the ACL
Music Venue Lease as described herein as it pertains to the Hotel Property and
the ACL Music Venue Property); and provided no Event of Default or Trigger
Period is continuing, Borrower shall be permitted to make equity distributions
from amounts remaining therein after Property expenses (other than the ACL Live
Business and the Hotel Property which are paid by the Approved Hotel Operator in
accordance with the Approved Hotel Operating Agreement) that are then due and
payable have been paid. During the continuance of an Event of Default, all
amounts contained in the Operating Account shall be remitted to the Cash
Management Account.

LOAN AGREEMENT – Page 51



--------------------------------------------------------------------------------




3.2    Distributions from Cash Management Account.
(a)    So long as there is no continuing Event of Default or Trigger Period,
Lender shall transfer from the Cash Management Account to the Operating Account,
at the end of each month (or, at Borrower's election, on a less or more frequent
basis), the amount, if any, by which amounts then contained in the Cash
Management Account exceed the aggregate amount required to be paid to or
reserved with Lender on the next Payment Date pursuant hereto; provided,
however, that Lender shall terminate such remittances during the continuance of
an Event of Default or Trigger Period.
(b)    On each Payment Date, provided no Event of Default is continuing (and, if
and to the extent Lender so elects in its sole discretion, during the
continuance of an Event of Default until the Loan has been accelerated), Lender
shall transfer amounts from the Cash Management Account, to the extent available
therein, to make the following payments in the following order of priority:
(i)    to the Basic Carrying Costs Escrow Account, the amounts then required to
be deposited therein pursuant to Section 3.4;
(ii)    to Lender, the amount of all scheduled or delinquent interest and
principal on the Loan and all other amounts then due and payable under the Loan
Documents (with any amounts in respect of principal paid last);
(iii)    during the continuance of a Trigger Period, to the Operating Account,
an amount equal to the Budgeted Operating Expenses for the month in which such
Payment Date occurs, provided that the amounts disbursed to such account
pursuant to this clause (iii) shall be used by Borrower solely to pay Budgeted
Operating Expenses for such month (Borrower agreeing that, in the event that
such Budgeted Operating Expenses exceed the actual operating expenses for such
month, such excess amounts shall be remitted by Borrower to the Cash Management
Account prior to the next succeeding Payment Date) and provided further that no
amounts will be disbursed to Borrower in respect of (A) the fees of the Approved
Property Manager to the extent such fees exceed the Maximum Management Fee, and
(B) the fees of the Approved Hotel Operator to the extent such fees exceed the
base management fee set forth in the Approved Hotel Operating Agreement;
(iv)    to the FF&E Expenditure Reserve Account, the amount, if any, required to
be deposited therein pursuant to Section 3.8;
(v)    to the Capital Expenditure (ACL Music Venue Property) Reserve Account,
the amount, if any, required to be deposited therein pursuant to Section 3.9;
(vi)    to the Capital Expenditure (Commercial Property) Reserve Account, the
amount, if any, required to be deposited therein pursuant to Section 3.7;
(vii)    to the ACL Music Venue Reserve Account, the amount, if any, required to
be deposited therein pursuant to Section 3.6;

LOAN AGREEMENT – Page 52



--------------------------------------------------------------------------------




(viii)    to the TI/LC Reserve Account, the amount, if any, required to be
deposited therein pursuant to Section 3.5;
(ix)    during the continuance of a Trigger Period or Event of Default, all
remaining amounts to the Excess Cash Flow Reserve Account; and
(x)    if no Trigger Period or Event of Default is continuing, all remaining
amounts to the Operating Account.
(c)    If on any Payment Date the amount in the Cash Management Account is
insufficient to make all of the transfers described above (other than remittance
of excess cash to the Excess Cash Flow Reserve Account or the Operating
Account), then Borrower shall remit to the Cash Management Account on such
Payment Date the amount of such deficiency. If Borrower fails to remit such
amount to the Cash Management Account, the same shall constitute an Event of
Default and, in addition to all other rights and remedies provided for under the
Loan Documents, Lender may disburse and apply the amounts in the Collateral
Accounts in accordance with Section 3.10(c).
3.3    Loss Proceeds Account.
(a)    Upon the occurrence of a Casualty or Condemnation, Lender will maintain
an Eligible Account (which may be a subaccount of the Cash Management Account)
for the purpose of depositing any Loss Proceeds (the "Loss Proceeds Account").
(b)    Provided no Event of Default is continuing, funds in the Loss Proceeds
account shall be applied in accordance with Section 5.16.
3.4    Basic Carrying Costs Escrow Account.
(a)    Lender will maintain an Eligible Account (which may be a subaccount of
the Cash Management Account) for the purpose of reserving amounts payable by
Borrower in respect of Taxes and insurance premiums (the "Basic Carrying Costs
Escrow Account").
(b)    On the Closing Date, the Basic Carrying Costs Escrow Account shall be
funded in an amount equal to the sum of (i) an amount sufficient to pay all
Taxes by the 30th day prior to the date they come due, assuming subsequent
monthly fundings on Payment Dates of 1/12 of projected annual Taxes, plus
(ii) an amount sufficient to pay all insurance premiums by the 30th day prior to
the date they come due, assuming subsequent monthly fundings on Payment Dates of
1/12 of projected annual insurance premiums.
(c)    On each subsequent Payment Date, an additional deposit shall be made
therein in an amount equal to the sum of:
(A)    1/12 of the Taxes that Lender reasonably estimates, based on information
provided by Borrower, will be payable during the next ensuing 12 months, plus

LOAN AGREEMENT – Page 53



--------------------------------------------------------------------------------




(B)    1/12 of the insurance premiums that Lender reasonably estimates, based on
information provided by Borrower, will be payable during the next ensuing 12
months;
provided, however, that if at any time Lender reasonably determines that the
amount in the Basic Carrying Costs Escrow Account will not be sufficient to
accumulate (upon payment of subsequent monthly amounts in accordance with the
provisions of this Agreement) the full amount of all installments of Taxes and
insurance premiums by the date on which such amounts come due, then Lender shall
notify Borrower of such determination and Borrower shall increase its monthly
payments to the Basic Carrying Costs Escrow Account by the amount that Lender
reasonably estimates is sufficient to achieve such accumulation.
(d)    Borrower shall provide or cause to be provided to Lender with copies of
all tax and insurance bills relating to the Property promptly after Borrower's
receipt thereof. Lender will apply amounts in the Basic Carrying Costs Escrow
Account toward the purposes for which such amounts are deposited therein. In
connection with the making of any payment from the Basic Carrying Costs Escrow
Account, Lender may cause such payment to be made according to any bill,
statement or estimate provided by Borrower or procured from the appropriate
public office or insurance carrier, without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof unless given written advance
notice by Borrower of such inaccuracy, invalidity or other contest.
(e)    During a continuing Event of Default or to the extent Lender has
commercially reasonable grounds to question the Taxes to be paid in relation to
the Property, (i) Borrower shall provide, at Borrower's expense, a tax service
contract for the term of the Loan issued by a tax reporting agency reasonably
acceptable to Lender, or (ii) if Lender does not elect to obtain a tax service
contract, Borrower shall reimburse Lender for the cost of making annual tax
searches throughout the remaining term of the Loan.
3.5    TI/LC Reserve Account.
(a)    Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of reserving amounts
in respect of Tenant Improvements, Leasing Commissions, unpaid or free rent
associated with any new or existing Leases with respect to the Commercial
Property (the "TI/LC Reserve Account").
(b)    On each Payment Date commencing with the Payment Date on which Borrower
is obligated to commence making a required scheduled payment of principal and
interest hereunder, Borrower shall deposit into the TI/LC Reserve Account an
amount equal to the Monthly TI/LC Amount.
(c)    Upon the request of Borrower at any time that no Event of Default is
continuing (but not more often than once per calendar month), Lender shall
promptly cause disbursements to Borrower from the TI/LC Reserve Account to
reimburse Borrower for Leasing Commissions and Tenant Improvement costs incurred
by Borrower in connection with a new Lease (or Lease extension

LOAN AGREEMENT – Page 54



--------------------------------------------------------------------------------




or expansion of the square footage which is subject to an existing Lease)
entered into in accordance herewith, provided that:
(i)    Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable;
(ii)    Borrower shall deliver to Lender an Officer's Certificate confirming
that all such costs have been previously paid by Borrower or will be paid from
the proceeds of the requested disbursement and that all conditions precedent to
such disbursement required by the Loan Documents have been satisfied; and
(iii)    Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate and (2) with respect to disbursements
for Tenant Improvements relating to any single Tenant or any single Lease in
excess of $250,000 in the aggregate (whether disbursed in a lump sum or multiple
installments), (x) a reasonably satisfactory site inspection, (y) receipt of
conditional lien releases and waivers (conditioned solely upon receipt of
payment) from any contractors, subcontractors and others with respect to such
amounts and (z) receipt of final lien releases and waivers from any contractors,
subcontractors and others who were paid with prior disbursements made hereunder
and for whom conditional lien releases and waivers were previously provided.
(d)    Whenever a Lease is terminated, in whole or in part, whether by buy-out,
cancellation, default, rejection or otherwise, and Borrower receives any
payment, fee, damages or penalty in respect of such termination (a "Termination
Fee"), Borrower shall promptly cause such Termination Fee to be deposited into
the TI/LC Reserve Account. Provided no Event of Default is continuing,
(i) Lender shall disburse such Termination Fee or portion thereof to Borrower at
the written request of Borrower in respect of Leasing Commissions and Tenant
Improvement costs incurred by Borrower in connection with a replacement Lease
entered into in accordance with the terms of this Agreement in respect of the
space covered by such terminated Lease and (ii) unless a Trigger Period is
continuing, the remainder of such Termination Fee or portion thereof, if any,
shall be remitted to the Cash Management Account after the space covered by such
terminated Lease has been relet, the replacement Tenant is in occupancy and has
commenced paying rent under the replacement Lease and all Leasing Commissions
and Tenant Improvement costs relating to such space have been paid.
3.6    ACL Music Venue Reserve Account.
(a)    Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of reserving amounts
in respect of Tenant Improvements, Leasing Commissions and Capital Expenditures
with respect to the ACL Music Venue Property (the "ACL Music Venue Reserve
Account").
(b)    On each Payment Date following an ACL Music Venue Trigger Event, Borrower
shall deposit into the ACL Music Venue Reserve Account if and to the extent the
amount contained therein is less than the ACL Music Venue Reserve Threshold
Amount, an amount equal to

LOAN AGREEMENT – Page 55



--------------------------------------------------------------------------------




the Monthly ACL Music Venue Amount, provided, if at the conclusion of any
subsequent Test Period, an ACL Music Venue Trigger Event ceases to exist, then a
Monthly ACL Music Venue Amount will not thereafter be required to be deposited
into the ACL Music Venue Reserve Account unless and until there is a subsequent
ACL Music Venue Trigger Event.
(c)    Upon the request of Borrower at any time that no Event of Default is
continuing (but not more often than once per calendar month), Lender shall
promptly cause disbursements to the Approved Music Venue Manager from the ACL
Music Venue Reserve Account to reimburse the Approved Music Venue Manager for
(i) Leasing Commissions and Tenant Improvement costs incurred in connection with
the leasing of portions of the ACL Music Venue Property and (ii) Capital
Expenditures associated with the ACL Music Venue Property, provided that:
(i)    Borrower or the Approved Music Venue Manager shall deliver to Lender
invoices evidencing that the costs for which such disbursements are requested
are due and payable;
(ii)    Borrower or the Approved Music Venue Manager shall deliver to Lender an
Officer's Certificate confirming that all such costs have been previously paid
by Borrower or the Approved Music Venue Manager or will be paid from the
proceeds of the requested disbursement and that all conditions precedent to such
disbursement required by the Loan Documents have been satisfied; and
(iii)    Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that the Approved Music Venue Manager has
applied any amounts previously received by it in accordance with this Section
for the expenses to which specific draws made hereunder relate and (2) with
respect to disbursements for Capital Expenditures or Tenant Improvements in
excess of $250,000 in the aggregate (whether disbursed in a lump sum or multiple
installments), (x) a reasonably satisfactory site inspection, (y) receipt of
conditional lien releases and waivers (conditioned solely upon receipt of
payment) from any contractors, subcontractors and others with respect to such
amounts and (z) receipt of final lien releases and waivers from any contractors,
subcontractors and others who were paid with prior disbursements made hereunder
and for whom conditional lien releases and waivers were previously provided.
(d)    So long as no Event of Default is continuing, Borrower, at its election,
may replace the amounts required to be deposited into the ACL Music Venue
Reserve Account pursuant to this Section 3.6 at any time and from time to time
by delivering to Lender one or more Qualified Letters of Credit in amount(s)
equal to the amounts being so replaced (and provided no Event of Default is
continuing, upon delivery of any such Qualified Letter of Credit, any the
amounts so replaced shall be promptly remitted to Borrower). Borrower shall pay
to Lender all of Lender's reasonable out‑of‑pocket costs and expenses in
connection with the Qualified Letter of Credit including the assignment thereof.
Borrower shall not be entitled to draw from the Qualified Letter of Credit and
no party other than Lender shall be entitled to draw thereon. Lender shall be
entitled to draw on any such Qualified Letter of Credit, and hold the proceeds
of such draws as additional Collateral, immediately and without further notice,
(a) upon the occurrence and during the continuance of any Event of Default, (b)
if Borrower shall not have delivered to Lender, no less than 30 days prior

LOAN AGREEMENT – Page 56



--------------------------------------------------------------------------------




to the termination of any Qualified Letter of Credit, a replacement Qualified
Letter of Credit reasonably satisfactory to Lender, or (c) if Borrower shall not
have delivered to Lender, within 10 days after Lender has delivered written
notice to Borrower that the issuer of such Qualified Letter of Credit ceases to
be an Eligible Institution, a replacement Qualified Letter of Credit
satisfactory to Lender. Provided no Event of Default is continuing, if so
requested by Borrower in writing, Borrower shall have the right to replace any
Qualified Letter of Credit delivered to Lender pursuant to this Section 3.6 by
remitting to the ACL Music Venue Reserve Account the amount that would have been
contained therein had Borrower not delivered such Qualified Letter of Credit and
the deposits required pursuant to this Agreement had been made into the ACL
Music Venue Reserve Account, and upon depositing such amount into the ACL Music
Venue Reserve Account, Lender shall return to Borrower the applicable Qualified
Letter of Credit and Borrower shall be permitted to cancel the same. Upon
repayment of the Indebtedness in full, any Qualified Letter of Credit held by
Lender pursuant to this Section shall be promptly returned to Borrower, and
Borrower shall be permitted to cancel the same.
3.7    Capital Expenditure (Commercial Property) Reserve Account.
(a)    Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of reserving amounts
in respect of Capital Expenditures made in connection with the Commercial
Property (the "Capital Expenditure (Commercial Property) Reserve Account").
(b)    On each Payment Date commencing with the Payment Date on which Borrower
is obligated to commence making a required scheduled payment of principal and
interest hereunder, Borrower shall deposit into the Capital Expenditure
(Commercial Property) Reserve Account an amount equal to the Monthly Capital
Expenditure (Commercial Property) Amount.
(c)    Upon the request of Borrower at any time that no Event of Default is
continuing (but not more often than once per calendar month), Lender shall
promptly cause disbursements to Borrower from the Capital Expenditure
(Commercial Property) Reserve Account to reimburse Borrower for Capital
Expenditures made with respect to the Commercial Property that are consistent
with the Annual Budget or the Approved Annual Budget, as applicable; provided
that:
(i)    Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable;
(ii)    Borrower shall deliver to Lender an Officer's Certificate confirming
that all such costs have been previously paid by Borrower or will be paid from
the proceeds of the requested disbursement and that all conditions precedent to
such disbursement required by the Loan Documents have been satisfied; and
(iii)    Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made



LOAN AGREEMENT – Page 57



--------------------------------------------------------------------------------




hereunder relate and (2) with respect to disbursements for Capital Expenditures
relating to any single capital improvement with respect to the Commercial
Property costing in excess of $250,000 in the aggregate (whether disbursed in a
lump sum or multiple installments), (x) a reasonably satisfactory site
inspection, (y) receipt of conditional lien releases and waivers (conditioned
solely upon receipt of payment) from any contractors, subcontractors and others
with respect to such amounts and (z) receipt of final lien releases and waivers
from any contractors, subcontractors and others who were paid with prior
disbursements made hereunder and for whom conditional lien releases and waivers
were previously provided.
3.8    FF&E Expenditure Reserve Account.
(a)    Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of reserving amounts
in respect of Capital Expenditures made in connection with the Hotel Property
(the "FF&E Expenditure Reserve Account").
(b)    On each Payment Date commencing with the Payment Date on which Borrower
is obligated to commence making a required scheduled payment of principal and
interest hereunder, there shall be deposited into the FF&E Expenditure Reserve
Account an amount equal to the Monthly FF&E Expenditure Amount.
(c)    Upon the request of Borrower at any time that no Event of Default is
continuing (but not more often than once per calendar month), Lender shall
promptly cause disbursements to Borrower from the FF&E Expenditure Reserve
Account to reimburse Borrower for Capital Expenditures made with respect to the
Hotel Property that are consistent with the Annual Budget or the Approved Annual
Budget, to the extent applicable, provided that:
(i)    Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable;
(ii)    Borrower shall deliver to Lender an Officer's Certificate confirming
that all such costs have been previously paid by Borrower or will be paid from
the proceeds of the requested disbursement and that all conditions precedent to
such disbursement required by the Loan Documents have been satisfied; and
(iii)    Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate and (2) with respect to disbursements
for Capital Expenditures relating to any single capital improvement with respect
to the Hotel Property costing in excess of $250,000 in the aggregate (whether
disbursed in a lump sum or multiple installments), (x) a reasonably satisfactory
site inspection, (y) receipt of conditional lien releases and waivers
(conditioned solely upon receipt of payment) from any contractors,
subcontractors and others with respect to such amounts and (z) receipt of final
lien releases and waivers from any contractors, subcontractors and others who
were paid with prior disbursements made



LOAN AGREEMENT – Page 58



--------------------------------------------------------------------------------




hereunder and for whom conditional lien releases and waivers were previously
provided.
(d)    Notwithstanding the foregoing, Borrower shall not be required to make a
deposit into the FF&E Expenditure Reserve Account in order to reserve amounts in
respect of Capital Expenditures made in connection with the Hotel Property to
the extent (i) the equivalent deposits have already been paid or are paid by
Borrower directly to the Approved Hotel Operator pursuant to Section 5.2.3 of
the Approved Hotel Operating Agreement, provided (i) Borrower provides Lender
with satisfactory evidence that such amounts (which, as of the Closing Date,
shall be at least 4.0% of gross revenues of the Hotel Property) have been
reserved with the Approved Hotel Operator in the Approved FF&E Account, (ii) the
Approved Hotel Operating Agreement shall be and continue in full force and
effect and shall not be subject to any default beyond any applicable grace or
notice and cure period by Borrower, and (iii) no material adverse change should,
in Lender's reasonable determination, have occurred with respect to the Approved
Hotel Operator such that the amounts reserved in respect of Capital Expenditures
made in connection with the Hotel Property which Borrower is required to
reserved pursuant to the Approved Hotel Operating Agreement in the Approved FF&E
Account has, in Lender's reasonable determination, been materially jeopardized.
3.9    Capital Expenditure (ACL Music Venue Property) Reserve Account .
(a)    Lender will establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of reserving amounts
in respect of Capital Expenditures made in connection with the ACL Music Venue
Property (the "Capital Expenditure (ACL Music Venue Property) Reserve Account").
(b)    On each Payment Date commencing with the Payment Date on which Borrower
is obligated to commence making a required scheduled payment of principal and
interest hereunder, Borrower shall deposit into the Capital Expenditure (ACL
Music Venue Property) Reserve Account an amount equal to the Monthly Capital
Expenditure (ACL Music Venue Property) Amount.
(c)    Upon the request of Borrower at any time that no Event of Default is
continuing (but not more often than once per calendar month), Lender shall
promptly cause disbursements to Borrower from the Capital Expenditure (ACL Music
Venue Property) Reserve Account to reimburse Borrower for Capital Expenditures
made with respect to the ACL Music Venue Property that are consistent with the
Annual Budget or the Approved Annual Budget, as appropriate; provided that:
(i)    Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable;
(ii)    Borrower shall deliver to Lender an Officer's Certificate confirming
that all such costs have been previously paid by Borrower or will be paid from
the proceeds of the requested disbursement and that all conditions precedent to
such disbursement required by the Loan Documents have been satisfied; and

LOAN AGREEMENT – Page 59



--------------------------------------------------------------------------------




(iii)    Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate and (2) with respect to disbursements
for Capital Expenditures relating to any single capital improvement with respect
to the ACL Music Venue Property costing in excess of $250,000 in the aggregate
(whether disbursed in a lump sum or multiple installments), (x) a reasonably
satisfactory site inspection, (y) receipt of conditional lien releases and
waivers (conditioned solely upon receipt of payment) from any contractors,
subcontractors and others with respect to such amounts and (z) receipt of final
lien releases and waivers from any contractors, subcontractors and others who
were paid with prior disbursements made hereunder and for whom conditional lien
releases and waivers were previously provided.
3.10    Showcase Venue Reserve Account.
(a)    Lender shall establish and maintain an Eligible Account (which may be a
subaccount of the Cash Management Account) for the purpose of reserving for the
Showcase Venue Space (the "Showcase Venue Reserve Account").
(b)    On the Closing Date, Borrower shall deposit into the Showcase Venue
Reserve Account, from the proceeds of the Loan, an amount equal to the Showcase
Venue Deposit Amount.
(c)    Upon the request of Borrower at any time that no Event of Default is
continuing, Lender shall disburse the balance of funds on deposit in the
Showcase Venue Reserve Account, provided, that, Borrower satisfies the
following:
(i)    Showcase Venue Tenant shall be in occupancy of the entirety of the
Showcase Venue Space, open for business and paying unabated monthly rent, which
payment shall be evidenced by canceled checks or other documentation reasonably
acceptable to Lender;
(ii)    Borrower shall have delivered an estoppel certificate from Showcase
Venue Tenant on Lender's standard form or another form reasonably acceptable to
Lender and confirming that Showcase Venue Tenant has begun paying monthly rent,
all Tenant Improvements, Leasing Commissions and similar costs have been paid
and are otherwise complete and that no monetary defaults or other material
non-monetary defaults are currently existing with respect to the Lease with the
Showcase Venue Tenant; and
(iii)    Borrower shall have delivered to Lender an Officer's Certificate
confirming that all conditions precedent to such disbursement required by this
Section have been satisfied.
3.11    Reserved.

LOAN AGREEMENT – Page 60



--------------------------------------------------------------------------------




3.12    Excess Cash Flow Reserve Account.
(a)    Lender will maintain an Eligible Account (which may be a subaccount of
the Cash Management Account) for the deposit of amounts required to be deposited
therein in accordance with Section 3.2(b) (the "Excess Cash Flow Reserve
Account").
(b)    Provided that no Event of Default is then continuing, Lender shall
release to the Cash Management Account all amounts then contained in the Excess
Cash Flow Reserve Account on the first Payment Date after Borrower delivers to
Lender evidence reasonably satisfactory to Lender establishing that no Trigger
Period is then continuing. Such a release shall not preclude the subsequent
commencement of a Trigger Period and the deposit of amounts into the Excess Cash
Flow Reserve Account as set forth in Section 3.2(b).
3.13    Account Collateral.
(a)    Borrower hereby pledges the Account Collateral and the Operating Account
to Lender as security for the Indebtedness, together with all rights of a
secured party with respect thereto, it being the intention of the parties that
such pledge shall be a perfected first‑priority security interest. Each
Collateral Account shall be an Eligible Account under the sole dominion and
control of Lender. Borrower shall have no right to make withdrawals from any of
the Collateral Accounts other than the Operating Account. Funds in the
Collateral Accounts shall not be commingled with any other monies at any time.
Borrower shall execute any additional documents that Lender in its reasonable
discretion may require and shall provide all other evidence reasonably requested
by Lender to evidence or perfect its first-priority security interest in the
Account Collateral. Funds in the Collateral Accounts shall be invested only in
Permitted Investments, which Permitted Investments shall be credited to the
related Collateral Account. All income and gains from the investment of funds in
the Collateral Accounts other than the Basic Carrying Costs Escrow Account shall
be retained in the Collateral Accounts from which they were derived. Unless
otherwise required by applicable law, all income and gains from the investment
of funds in the Basic Carrying Costs Escrow Account shall be for the account of
Lender in consideration of its administration of such Collateral Account, and
Lender shall have the right at any time to withdraw such amounts from the Basic
Carrying Costs Escrow Account. All fees of the Cash Management Bank and the
Lockbox Bank shall be paid by Borrower. After the Loan and all other
Indebtedness have been paid in full, the Collateral Accounts shall be closed and
the balances therein, if any, shall be paid to Borrower.
(b)    The insufficiency of amounts contained in the Collateral Accounts shall
not relieve Borrower from its obligation to fulfill all covenants contained in
the Loan Documents.
(c)    During the continuance of an Event of Default, Lender may, in its sole
discretion, apply funds in the Collateral Accounts, and funds resulting from the
liquidation of Permitted Investments contained in the Collateral Accounts,
either toward the components of the Indebtedness (e.g., interest, principal and
other amounts payable hereunder) and/or toward the payment of Property expenses.



LOAN AGREEMENT – Page 61



--------------------------------------------------------------------------------




3.14    Bankruptcy. Borrower and Lender acknowledge and agree that upon the
filing of a bankruptcy petition by or against Borrower under the Bankruptcy
Code, the Account Collateral and the Revenues (whether then already in the
Collateral Accounts, or then due or becoming due thereafter) shall be deemed not
to be property of Borrower's bankruptcy estate within the meaning of Section 541
of the Bankruptcy Code. If, however, a court of competent jurisdiction
determines that, notwithstanding the foregoing characterization of the Account
Collateral and the Revenues by Borrower and Lender, the Account Collateral
and/or the Revenues do constitute property of Borrower's bankruptcy estate, then
Borrower and Lender further acknowledge and agree that all such Revenues,
whether due and payable before or after the filing of the petition, are and
shall be cash collateral of Lender. Borrower acknowledges that, upon the filing
of a bankruptcy petition by or against Borrower under the Bankruptcy Code,
Lender does not consent to Borrower's use of such cash collateral and that, in
the event Lender elects (in its sole discretion) to give such consent, such
consent shall only be effective if given in writing signed by Lender. Except as
provided in the immediately preceding sentence, upon the filing of a bankruptcy
petition by or against Borrower under the Bankruptcy Code, Borrower shall not
have the right to use or apply or require the use or application of such cash
collateral (i) unless Borrower shall have received a court order authorizing the
use of the same, and (ii) Borrower shall have provided such adequate protection
to Lender as shall be required by the bankruptcy court in accordance with the
Bankruptcy Code.
ARTICLE IV
REPRESENTATIONS


Each of Borrower and the Approved Music Venue Manager, as appropriate,
represents to Lender that, as of the Closing Date, except as set forth in the
Exception Report:
4.1    Organization.
(a)    Each Required SPE is duly organized, validly existing and in good
standing under the laws of the State of Delaware (as to Borrower) and the State
of Texas (as to Approved Music Venue Manager), and is in good standing in each
other jurisdiction where ownership of its properties or the conduct of its
business requires it to be so, and each Required SPE has all power and authority
under such laws and its organizational documents and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.
(b)    The organizational chart contained in Exhibit A is true and correct as of
the date hereof.
4.2    Authorization. Each of Borrower and Approved Music Venue Manager, to the
extent a party thereto, has the power and authority to enter into this Agreement
and the other Loan Documents, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated by the Loan Documents
and has by proper action duly authorized the execution and delivery of the Loan
Documents.



LOAN AGREEMENT – Page 62



--------------------------------------------------------------------------------




4.3    No Conflicts. Neither the execution and delivery of the Loan Documents,
nor the consummation of the transactions contemplated therein, nor performance
of and compliance with the terms and provisions thereof will (i) violate or
conflict with any provision of its formation and governance documents,
(ii) violate any Legal Requirement, regulation (including Regulation U,
Regulation X or Regulation T), order, writ, judgment, injunction, decree or
permit applicable to it, (iii) violate or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
contract or other Material Agreement to which Borrower or Approved Music Venue
Manager or any of its direct or indirect equityholders is a party or may be
bound, or (iv) result in or require the creation of any Lien or other charge or
encumbrance upon or with respect to the Collateral in favor of any Person other
than Lender.
4.4    Consents. No consent, approval, authorization or order of, or
qualification with, any court or Governmental Authority is required in
connection with the execution, delivery or performance by Borrower and Approved
Music Venue Manager of this Agreement or the other Loan Documents, except for
any of the foregoing that have already been obtained.
4.5    Enforceable Obligations. This Agreement and the other Loan Documents have
been duly executed and delivered by Borrower and Approved Music Venue Manager,
to the extent a party thereto, and constitute Borrower's and Approved Music
Venue Manager's legal, valid and binding obligations (to the extent a party
thereto), enforceable in accordance with their respective terms, subject to
bankruptcy, insolvency and similar laws of general applicability relating to or
affecting creditors' rights and to general equity principles. The Loan Documents
to which Sponsor is a party have been duly executed and delivered by Sponsor and
constitute Sponsor's legal, valid and binding obligations, enforceable in
accordance with their respective terms, subject to bankruptcy, insolvency and
similar laws of general applicability relating to or affecting creditors' rights
and to general equity principles. To Borrower's knowledge, the Loan Documents
are not subject to any right of rescission, offset, abatement, counterclaim or
defense by Borrower or Sponsor, including the defense of usury or fraud.
4.6    No Default. No Default or Event of Default will exist immediately
following the making of the Loan.
4.7    Payment of Taxes. Borrower has filed, or caused to be filed, all tax
returns (federal, state, local and foreign) required to be filed and paid all
amounts of taxes due (including interest and penalties) except for taxes that
are not yet delinquent and has paid all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangible taxes) owing by it necessary to preserve the Liens in favor
of Lender.
4.8    Compliance with Law. Borrower, Approved Music Venue Manager, the Property
and the use thereof comply in all material respects with all applicable
Insurance Requirements and Legal Requirements, including building and zoning
ordinances and codes. The Property conforms to current zoning requirements
(including requirements relating to parking) and is neither an illegal nor a
legal nonconforming use except as specified in the zoning report delivered to
Lender in connection with the Closing. Each of Borrower and Approved Music Venue
Manager is not in default or violation of any order, writ, injunction, decree or
demand of any Governmental Authority the violation of which could adversely
affect the Property or the condition (financial or otherwise) or business of
Borrower

LOAN AGREEMENT – Page 63



--------------------------------------------------------------------------------




or Approved Music Venue Manager. There has not been committed by or on behalf of
Borrower, Approved Music Venue Manager or, to Borrower's knowledge, any other
person in occupancy of or involved with the operation or use of the Property,
any act or omission affording any federal Governmental Authority or any state or
local Governmental Authority the right of forfeiture as against the Property or
any portion thereof or any monies paid in performance of its obligations under
any of the Loan Documents. Neither Borrower nor Sponsor has purchased any
portion of the Property with proceeds of any illegal activity.
4.9    ERISA. Neither Borrower nor, to Borrower's knowledge, any ERISA Affiliate
of Borrower has incurred or could be subjected to any liability under Title IV
or Section 302 of ERISA or Section 412 of the Code or maintains or contributes
to, or is or has been required to maintain or contribute to, any employee
benefit plan (as defined in Section 3(3) of ERISA) subject to Title IV or
Section 302 of ERISA or Section 412 of the Code. The consummation of the
transactions contemplated by this Agreement will not constitute or result in any
non-exempt prohibited transaction under Section 406 of ERISA, Section 4975 of
the Code or substantially similar provisions under federal, state or local laws,
rules or regulations.
4.10    Investment Company Act. Borrower and Sponsor each qualify for the
exemption set forth in Section 3(c)(5) or Section 3(c)(6), as applicable, of the
Investment Company Act of 1940, as amended, and as a result is not an
“investment company”, or a company “controlled” by an “investment company”,
registered or required to be registered thereunder.
4.11    No Bankruptcy Filing. Neither Borrower nor Approved Music Venue Manager
is contemplating either the filing of a petition by it under any state or
federal bankruptcy or insolvency laws or the liquidation of all or a major
portion of its assets or property. Neither Borrower nor Approved Music Venue
Manager has knowledge of any Person contemplating the filing of any such
petition against it. During the ten year period preceding the Closing Date, no
petition in bankruptcy has been filed by or against any Required SPE, Sponsor,
any of their respective affiliates or any Person that owns or controls, directly
or indirectly, ten percent or more of the beneficial ownership interests in
Borrower, any Required SPE or Sponsor and no such Persons have been convicted of
a felony. Borrower has not received notice of and is not otherwise aware of any
Tenant under a Major Lease contemplating or having filed any of the foregoing
actions.
4.12    Other Debt. Borrower does not have outstanding any Debt other than
Permitted Debt.
4.13    Litigation. To Borrower's and Approved Music Venue's knowledge, (i)
there are no actions, suits, proceedings, arbitrations or governmental
investigations by or before any Governmental Authority or other court or agency
now filed or otherwise pending and (ii) there are no such actions, suits,
proceedings, arbitrations or governmental investigations threatened against or
affecting any Required SPE, Sponsor or the Collateral, in each case, except as
listed in the Exception Report (and none of the matters listed in the Exception
Report, even if determined against a Required SPE or the Collateral, would
reasonably be expected to have a Material Adverse Effect).

LOAN AGREEMENT – Page 64



--------------------------------------------------------------------------------






4.14    Leases; Material Agreements.
(a)    Borrower has delivered to Lender true and complete copies of all Leases
and the Approved Music Venue Lease, including all modifications and amendments
thereto. Except as set forth in the Exception Report, no Person has any
possessory interest in the Property or right to occupy the same. The rent roll
for the Commercial Space attached to this Agreement as Schedule C (the "Rent
Roll") is accurate and complete in all material respects as of the Closing Date.
Except as indicated on the Rent Roll or Exception Report, no security deposits
are being held by Borrower (including bonds or letters of credit being held in
lieu of cash security deposits), no Tenant has any termination options (except
in connection with a Casualty or Condemnation), no Tenant has any extension or
renewal rights (except as set forth in its Lease), no Tenant or other party has
any option, right of first refusal or similar preferential right to purchase all
or any portion of the Commercial Property, no fixed rent has been paid more than
30 days in advance of its due date and no payments of rent are more than 30 days
delinquent. Each of the following is true and correct with respect to each Lease
for a portion of the Commercial Property:
(i)    such Lease is valid and enforceable in all material respects and is in
full force and effect;
(ii)    Borrower is the sole owner of the entire lessor's interest in such
Lease;
(iii)    other than the Lease with the Showcase Venue Tenant for the Showcase
Venue Space, such Lease is an arm's‑length agreement with bona fide, independent
third parties;
(iv)    none of the Revenues reserved in such Lease have been assigned or
otherwise pledged or hypothecated (except such pledge or hypothecation that will
be fully terminated and released in connection with the filing and recordation
of the Security Instrument and except for the Liens contemplated pursuant to the
Loan Documents);
(v)    neither Borrower nor, to Borrower's knowledge, any other party under such
Lease is in default thereunder in any material respect;
(vi)    to Borrower's knowledge, there exist no offsets or defenses to the
payment of any portion of the rents thereunder;
(vii)    no brokerage commissions or finder's fees are due and payable regarding
any Lease;
(viii)    other than the Showcase Venue Tenant, each Tenant is in actual,
physical occupancy of the premises demised under its Lease and, without any
representation as to continuous operations for any Tenant which, pursuant its
Lease, is not required to continuously operate in its leased premises, no event
has occurred giving any Tenant the right to cease operations at its leased
premises (i.e., "go dark"), terminate its Lease or pay reduced or alternative
rent to Borrower under any of the terms of such Lease; and

LOAN AGREEMENT – Page 65



--------------------------------------------------------------------------------




(ix)    other than the completion of Tenant Improvements for the Showcase Venue
Space and a portion of the leased premises being subleased by Weisbart Springer
Hayes, LLP, all work to be performed by the landlord under such Lease has been
substantially performed, all Tenants have accepted possession of their
respective premises under such Lease, all contributions to be made by the
landlord to the Tenants thereunder have been made, all other conditions to each
Tenant's obligations thereunder have been satisfied, no Tenant has the right to
require Borrower to perform or finance Tenant Improvements or Material
Alterations and no Leasing Commissions are owed or would be owed upon the
exercise of any Tenant's existing renewal or expansion options, and Borrower has
no other monetary obligation to any Tenant under such Lease.
(b)    There are no Material Agreements except as described in Schedule D.
Borrower has made available to Lender true and complete copies of all Material
Agreements. Each Material Agreement has been entered into at arm's length in the
ordinary course of business by or on behalf of Borrower. To Borrower's
knowledge, the Material Agreements are in full force and effect in all material
respects and there are no defaults thereunder by Borrower or any other party
thereto. Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Permitted Encumbrance or any other agreement or instrument to
which it is a party or by which it or the Property is bound, provided, the
foregoing representation as to the ACL Live Business is to Borrower's knowledge
to the extent Borrower is not a party to the applicable Permitted Encumbrance.
Without limiting the foregoing, the Approved Hotel Operating Agreement pursuant
to which Borrower has the right to operate the Hotel Property under a name
and/or hotel system controlled by Approved Hotel Operator, is in full force and
effect in all material respects and, to Borrower's knowledge, there is no
default, breach or violation existing thereunder by any party thereto and no
event has occurred (other than payments due but not yet delinquent) that, with
the passage of time or the giving of notice, or both, would constitute a
default, breach or violation by any party thereunder.
4.15    Full and Accurate Disclosure. To Borrower's knowledge, no statement of
fact heretofore delivered by Sponsor or any Required SPE to Lender in writing in
respect of the Property or any Required SPE contains any untrue statement of a
material fact or omits to state any material fact necessary to make statements
contained therein not misleading. There is no fact, event or circumstance
presently known to Borrower or Approved Music Venue Manager that has not been
disclosed to Lender that has had or could reasonably be expected to result in a
Material Adverse Effect.
4.16    Financial Condition. Borrower has heretofore delivered to Lender
financial statements and operating statements with respect to the Property for
the past three calendar years, trailing twelve‑month operating statements, and
the Sponsor Investor Presentation with respect to Sponsor's Net Worth. Such
financial statements are accurate and complete in all material respects and
fairly present in accordance with GAAP the financial position of any Required
SPE and Sponsor in all material respects as of their respective dates and do not
omit to state any fact necessary to make statements contained herein or therein
not misleading. The Sponsor Investor Presentation is accurate and complete in
all material respects and fairly presents the Sponsor's Net Worth in all
material respects as of the date thereof and does not omit to state any fact
necessary to make statements contained herein or therein not misleading. Since
the delivery of such data, except as otherwise

LOAN AGREEMENT – Page 66



--------------------------------------------------------------------------------




disclosed in writing to Lender, there have occurred no changes or circumstances
that have had or are reasonably expected to result in a Material Adverse Effect.
4.17    Single-Purpose Requirements.
(a)    Each Required SPE is now, and, other than as reflected in the Exception
Report, has always been since its formation, a Single-Purpose Entity and has
conducted its business in substantial compliance with the provisions of its
organizational documents. Except as reflected in the Exception Report, Borrower
has never (i) owned any property other than the Property and related personal
property, (ii) engaged in any business, except the ownership and operation of
the Property or (iii) had any material contingent or actual obligations or
liabilities unrelated to the Property.
(b)    Borrower has provided Lender with true, correct and complete copies of
(i) Borrower's and Approved Music Venue Manager's current financial statements;
and (ii) the current operating agreement or partnership agreement, as
applicable, together with all amendments and modifications thereto, for any
Required SPE.
(c)    On or prior to the Closing Date, the Required SPEs shall have been fully
released from any loan (other than the Loan) secured by the Property or any of
the Collateral (a "Prior Loan"), and, except as expressly noted herein, the
Required SPEs shall not have any continuing liability, actual or contingent, for
any Prior Loan, and no recourse whatsoever against any portion of the Property
shall be available to satisfy any Prior Loan under any circumstances. Lender and
Borrower acknowledge and agree, however, that the Required SPEs may have
contingent liabilities with respect to customary indemnity and defense
obligations for potential future liabilities (i) under the loan documents
evidencing Prior Loans and (ii) that survive the payment in full of the Prior
Loans pursuant to the terms thereof, provided, (A) Borrower is not aware of the
existence of any facts or circumstances that could reasonably be expected to
result in any such contingent liabilities becoming actual liabilities, (B) none
of such contingent liabilities are expected to have a Material Adverse Effect
and (C) none of such contingent liabilities are secured by any portion of the
Property or shall have any recourse whatsoever against any portion of the
Property.
4.18    Use of Loan Proceeds. No part of the proceeds of the Loan will be used
for the purpose of purchasing or acquiring any "margin stock" within the meaning
of Regulations T, U or X of the Board of Governors of the Federal Reserve System
or for any other purpose that would be inconsistent with such Regulations T, U
or X or any other Regulations of such Board of Governors, or for any purpose
prohibited by Legal Requirements or by the terms and conditions of the Loan
Documents. The Loan is solely for the business purpose of Borrower and Approved
Music Venue Manager or for distribution to Borrower's equityholders in
accordance with Legal Requirements and no portion thereof shall be used for
personal, consumer, household or similar purposes.
4.19    Not Foreign Person. Neither Borrower or Approved Music Venue Manager is
a "foreign person" within the meaning of Section 1445(f)(3) of the Code.





LOAN AGREEMENT – Page 67



--------------------------------------------------------------------------------




4.20    Labor Matters. Borrower has no employees and is not a party to any
collective bargaining agreements.
4.21    Title. Borrower owns good and indefeasible title to the Property (other
than the ACL Live Business) and good and marketable title to the related
personal property, to the Collateral Accounts and to any other Collateral, in
each case free and clear of all Liens whatsoever except the Permitted
Encumbrances. Approved Music Venue Manager owns good and indefeasible leasehold
interest in the ACL Music Venue Property (and the related ACL Live Business) and
good and marketable title to the related personal property and to the ACL Music
Venue Account, in each case free and clear of all Liens whatsoever except the
Permitted Encumbrances. The Security Instrument, when properly recorded in the
appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (i) a
valid, perfected first priority Lien on the Property and the rents therefrom and
from the Approved Music Venue Lease, enforceable as such against creditors of
and purchasers from Borrower and the Approved Music Venue Manager and subject
only to Permitted Encumbrances, and (ii) perfected Liens in and to all
personalty, all in accordance with the terms thereof, in each case subject only
to any applicable Permitted Encumbrances. To Borrower's knowledge, the Permitted
Encumbrances do not and will not, individually or in the aggregate, result in a
Material Adverse Effect. Except as insured over by a Title Insurance Policy,
there are no claims for payment for work, labor or materials affecting the
Property that are or may become a Lien prior to, or of equal priority with, the
Liens created by the Loan Documents except for any claims which may arise in
relation to the completion of any Tenant Improvements associated with the
Showcase Venue Space and capital improvements which are being undertaken by
Borrower or any Tenant (or any permitted subtenant) as of the Closing Date,
provided, Borrower is not aware of any grounds for a claim that may arise from
such ongoing activities. No creditor of Borrower other than Lender has in its
possession any goods that constitute or evidence the Collateral.
4.22    No Encroachments. Except as shown on the Survey, all of the improvements
on the Property lie wholly within the boundaries and building restriction lines
of the Property or within areas that are licensed to Borrower as reflected in
the Permitted Exceptions, and no improvements on adjoining property encroach
upon the Property, and no easements or other encumbrances upon the Property
encroach upon any of the improvements, so as, in either case, to adversely
affect the value, use or marketability of the Property, except those that are
insured against by a Title Insurance Policy.
4.23    Physical Condition.
(a)    To Borrower's knowledge and except for matters set forth in the
Engineering Reports, the Property and all building systems (including sidewalks,
storm drainage system, roof, plumbing system, HVAC system, fire protection
system, electrical system, equipment, elevators, exterior sidings and doors,
irrigation system and all structural components) are free of all material damage
and are in good condition, order and repair in all respects material to the
Property's use, operation or value.
(b)    Borrower is not aware of any material structural or other material defect
or damages in the Property, whether latent or otherwise.

LOAN AGREEMENT – Page 68



--------------------------------------------------------------------------------




(c)    Borrower has not received and is not aware of any other Person's receipt
of notice from any insurance company or bonding company of any defects or
inadequacies in the Property that would, alone or in the aggregate, adversely
affect in any material respect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.
4.24    Fraudulent Conveyance. Borrower has not entered into the Transaction or
any of the Loan Documents with the actual intent to hinder, delay or defraud any
creditor. Borrower has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. On the Closing Date, the fair salable
value of Borrower's aggregate assets is and will, immediately following the
making of the Loan and the use and disbursement of the proceeds thereof, be
greater than Borrower's probable aggregate liabilities (including subordinated,
unliquidated, disputed and Contingent Obligations). Borrower's aggregate assets
do not and, immediately following the making of the Loan and the use and
disbursement of the proceeds thereof will not, constitute unreasonably small
capital to carry out its business as conducted or as proposed to be conducted.
Borrower does not intend to, and does not believe that it will, incur debts and
liabilities (including Contingent Obligations and other commitments) beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts to be payable on or in respect of obligations of Borrower).
4.25    Management. Except for any Approved Property Management Agreement and
the Approved Hotel Operating Agreement, no property management agreements are in
effect with respect to the Property (other than the ACL Live Business). Each of
the Approved Property Management Agreement and the Approved Hotel Operating
Agreement is in full force and effect in all material respects, and, to
Borrower's knowledge, there is no default thereunder by any party thereto and no
event has occurred that, with the passage of time and/or the giving of notice
would constitute a default thereunder by any party thereto.
4.26    Condemnation. No Condemnation has been commenced or, to Borrower's
knowledge, is contemplated or threatened with respect to all or any portion of
the Property or for the relocation of roadways providing access to the Property.
4.27    Utilities and Public Access. The Property has adequate rights of access
to dedicated public ways (and makes no material use of any means of access or
egress that is not pursuant to such dedicated public ways or recorded,
irrevocable rights-of-way or easements) and is adequately served by all public
utilities, including water and sewer (or well and septic), necessary to the
continued use and enjoyment of the Property as presently used and enjoyed.
4.28    Environmental Matters. Except as disclosed in the Environmental Reports:
(i)    To Borrower's knowledge, no Hazardous Substances are located at, on, in
or under the Property or have been handled, manufactured, generated, stored,
processed, or disposed of at, on, in or under, or have been Released from, the
Property. Without limiting the foregoing, there is not present at, on, in or
under the Property, any PCB‑containing equipment, asbestos or asbestos
containing materials, underground storage tanks or surface impoundments for any
Hazardous Substance, lead in drinking water (except in concentrations

LOAN AGREEMENT – Page 69



--------------------------------------------------------------------------------




that comply with all Environmental Laws), or lead‑based paint. To Borrower's
knowledge, there is no threat of any Release of any Hazardous Substance
migrating to the Property.
(ii)    To Borrower's knowledge, the Property is in compliance in all material
respects with all Environmental Laws applicable to the Property (which
compliance includes, but is not limited to, the possession of, and compliance
with, all environmental, health and safety permits, approvals, licenses,
registrations and other governmental authorizations required in connection with
the ownership and operation of the Property under all Environmental Laws). No
Environmental Claim is pending with respect to the Property, nor, to Borrower's
knowledge, is any threatened, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to Borrower or the Property.
(iii)    No Liens are presently recorded with the appropriate land records under
or pursuant to any Environmental Law with respect to the Property and, to
Borrower's knowledge, no Governmental Authority has been taking any action to
subject the Property to Liens under any Environmental Law.
(iv)    There have been no material environmental investigations, studies,
audits, reviews or other analyses conducted by or that are in the possession of
Borrower in relation to the Property that have not been made available to
Lender.
4.29    Assessments. There are no pending or, to Borrower's knowledge, proposed
special or other assessments for public improvements or otherwise affecting the
Property, nor are there any contemplated improvements to the Property that may
result in such special or other assessments. No extension of time for assessment
or payment by Borrower of any federal, state or local tax is in effect.
4.30    No Joint Assessment. Borrower has not suffered, permitted or initiated
the joint assessment of the Property (i) with any other real property
constituting a separate tax lot, or (ii) with any personal property, or any
other procedure whereby the Lien of any Taxes that may be levied against such
other real property or personal property shall be assessed or levied or charged
to the Property as a single Lien.
4.31    Separate Lots. No portion of the Property is part of a tax lot that also
includes any real property that is not Collateral.
4.32    Permits; Certificate of Occupancy. Except for any permits related to
pending Tenant Improvements to the Showcase Venue Space and a portion of the
premises subleased to Weisbart Springer Hayes, LLP, Borrower has obtained all
Permits necessary for the present and contemplated use and operation of the
Property. The uses being made of the Property are in conformity in all material
respects with the certificate of occupancy and/or Permits for the Property and
any other restrictions, covenants or conditions affecting the Property.
4.33    Flood Zone. None of the improvements on the Property is located in an
area identified by the Federal Emergency Management Agency or the Federal
Insurance Administration as a "100 year flood plain" or as having special flood
hazards (including Zones A and V), or, to the extent that

LOAN AGREEMENT – Page 70



--------------------------------------------------------------------------------




any portion of the Property is located in such an area, the Property is covered
by flood insurance meeting the requirements set forth in Section 5.15(a)(ii).
4.34    Security Deposits. Each of Borrower and Approved Music Venue Manager is
in compliance in all material respects with all Legal Requirements relating to
security deposits.
4.35    No PIP. Except as reflected in the Exception Report, no portion of the
Hotel Property is subject to any PIP (or equivalent), and no PIP has commenced
or is contemplated as of the Closing Date.
4.36    Insurance. Borrower has obtained insurance policies reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
All premiums on such insurance policies required to be paid as of the Closing
Date have been paid for the current policy period. No Person, including
Borrower, has done, by act or omission, anything that would impair the coverage
of any such policy.
4.37    No Dealings. Neither Borrower nor Sponsor is aware of any unlawful
influence on the assessed value of the Property.
4.38    Estoppel Certificates. Borrower has requested estoppel certificates from
each Tenant on the form heretofore agreed by Lender (in all material respects)
and has delivered to Lender true and complete copies of each estoppel
certificate received back from any Tenant prior to the Closing Date.
4.39    Federal Trade Embargos. Sponsor and each Required SPE is in compliance
with all Federal Trade Embargos in all material respects. No Embargoed Person
owns any direct or indirect equity interest in any Required SPE. To Borrower's
knowledge, no Tenant at the Property is identified on the OFAC List. Borrower
has implemented procedures, and will consistently apply those procedures
throughout the term of the Loan, to ensure that the foregoing representations
and warranties remain true and correct during the term of the Loan.
4.40    Intellectual Property/Websites. Other than as set forth in the Exception
Report, neither Borrower nor any Affiliate (i) has or holds any tradenames,
trademarks, servicemarks, logos, copyrights, patents or other intellectual
property with respect to the Property or the use or operations thereof or
(ii) is the registered holder of any website with respect to the Property (other
than Tenant websites).
4.41    Condominium.
(a)    As it relates to the Condominium created pursuant to the Declaration
(Master), Borrower has a 55.2278% aggregate percentage interest in the Common
Elements of the Condominium and the remaining 44.7722% aggregate percentage
interest in the Common Elements is owned entirely by the Sub-Units. The
Condominium Units owned by Borrower and the Residential Master Unit are the only
Condominium Units in the Condominium created pursuant to the Declaration
(Master).

LOAN AGREEMENT – Page 71



--------------------------------------------------------------------------------




(b)    As it relates to the Condominium created pursuant to the Declaration
(Hotel-Residential), Borrower has a 61.2195% aggregate percentage interest in
the Common Elements of the Condominium and the remaining 38.7805% aggregate
percentage interest in the Common Elements is owned entirely by the owners of
the Sub-Units. The Condominium Unit owned by Borrower and the Sub-Units are the
only Condominium Units in the Condominium created pursuant to the Declaration
(Hotel-Residential).
(c)    Each Condominium Document is in full force and effect in all material
respects and constitutes the binding obligation of Borrower and, to Borrower's
knowledge, each other party thereto.
(d)    Except as expressly set forth in the Exception Report, Borrower has not
consented to any amendment or modification (oral or written) of any of the
Condominium Documents, nor, to Borrower's knowledge, does any such amendment or
modification (oral or written) of any of the Condominium Documents exist.
(e)    To Borrower's knowledge, no events exist that, now or after the passage
of time, or both, would constitute a default by Borrower under any of the
Condominium Documents (unless such default would not cause or reasonably be
expected to result in a Material Adverse Effect). In addition, to Borrower's
knowledge, no events exist that, now or after the passage of time, or both,
would constitute a default by any Person other than Borrower under any of the
Condominium Documents (unless such default would not cause or reasonably be
expected to result in a Material Adverse Effect).
(f)    Except as set forth in the Exception Report, there are no sums that are
due and payable by Borrower under any of the Condominium Documents to either the
Condominium Associations or the owners of the Condominium Units other than the
Condominium Units owned by Borrower, which sums remain unpaid. In addition,
except as set forth in the Exception Report, to Borrower's knowledge, there are
no sums due and payable by the Condominium Associations or the owners of the
Condominium Units other than the Condominium Units owned by Borrower under any
of the Condominium Documents to either Borrower or to the Condominium
Associations, which sums remain unpaid.
(g)    As of the date hereof, the assessments assessed against the Property
under the Condominium Documents equal $84,545.87 for the Condominium created
pursuant to the Declaration (Master) and $5,698.51 for the Hotel Master Unit
pursuant to the Declaration (Hotel-Residential), payable monthly in equal
amounts.
(h)    To Borrower's knowledge, there are no currently outstanding special
assessments under the Condominium Documents, and, to Borrower's knowledge, none
are presently contemplated.
(i)    To Borrower's knowledge, there are no anticipated capital improvements or
repairs presently being undertaken to the Common Elements or any other property
of the Condominiums and, to Borrower's knowledge, the Condominium Associations
do not presently contemplate undertaking any such capital improvements or
repairs except as required by the PIP referenced in the Exception Report.

LOAN AGREEMENT – Page 72



--------------------------------------------------------------------------------




(j)    As of the Closing Date, the sole members of the board of directors of
Block 21 Master Condominium Community, Inc. (i.e., Association created pursuant
to the Declaration (Master)) are Eric D. Pickens, William H. Armstrong, III and
Laurie Swan, all of whom were appointed by Borrower.
(k)     As of the Closing Date, the sole members of the board of directors of
Block 21 Condominium Community, Inc. (i.e., Association created pursuant to the
Declaration (Hotel-Residential)) are (i) Eric D. Pickens, William H. Armstrong,
III and Laurie Swan, all of whom were appointed by Borrower and (ii) Grant
Erikson and Diane Land, who were appointed by the owners of the Sub-Units.
(l)    To Borrower's knowledge, the Condominium Associations have not incurred
any debts and has not encumbered the Common Elements or any other property of
the Condominiums.
(m)    Except as set forth on the Exception Report, the Condominium Associations
have not entered into any management or maintenance agreements with respect to
the Common Elements or any other property of the Condominium.
(n)    No disputes between Borrower and the owners of the Condominium Units
other than the Condominium Units owned by Borrower and/or the Condominium
Associations that could result in a Material Adverse Effect, and, to Borrower's
knowledge, no dispute between the owners of the Condominium Units other than the
Condominium Units owned by Borrower and the Condominium Associations, which
could result in a Material Adverse Effect, have been submitted to the board of
directors of the Condominium Associations or any other Person for resolution in
accordance with the provisions of the Condominium Documents.
(o)    To Borrower's knowledge, there are no actions, whether voluntary or
otherwise, pending against the owners of the Condominium Units other than the
Condominium Units owned by Borrower or the Condominium Associations pursuant to
the bankruptcy or insolvency laws of the United States or any state thereof, and
none has been threatened.
(p)    Neither the Condominium Associations nor the owners of the Condominium
Units other than the Condominium Units owned by Borrower have any purchase,
lease or other options or rights of first refusal with respect to the Property
pursuant to the Condominium Documents or otherwise.
4.42    Survival. All of the representations of Borrower set forth in this
Agreement and in the other Loan Documents shall survive for so long as any
portion of the Indebtedness is outstanding. All representations, covenants and
agreements made by Borrower in this Agreement or in the other Loan Documents
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf. On the
date of any Securitization, on not less than three days' prior written notice,
Borrower shall deliver to Lender a certification (x) confirming that all of the
representations contained in this Agreement are true and correct as of the date
of such Securitization, or (y) otherwise specifying any changes in or
qualifications to such representations as of such date as may be necessary to
make such representations consistent with the facts as they exist on such date.

LOAN AGREEMENT – Page 73



--------------------------------------------------------------------------------




ARTICLE V
AFFIRMATIVE COVENANTS


5.1    Existence; Licenses. Each Required SPE shall do or cause to be done all
things necessary to remain in existence. Borrower and Approved Music Venue
Manager, as applicable, shall do or cause to be done all things necessary to
preserve, renew, keep in full force and effect, or modify or replace as
necessary, all rights, licenses, Permits, franchises, certificates of occupancy,
consents, approvals and other agreements necessary for the continued use and
operation of the Property in the ordinary course of business. Each Required SPE
shall deliver to Lender a copy of each amendment or other modification to any of
its organizational documents promptly after the execution thereof.
5.2    Maintenance of Property.
(a)    Borrower and Approved Music Venue Manager, as applicable, shall cause the
Property to be maintained in good and safe working order and repair, reasonable
wear and tear excepted, and in keeping with the condition and repair of
properties of a similar use, value, age, nature and construction. Neither
Borrower nor Approved Music Venue Manager shall use, maintain or operate the
Property in any manner that constitutes a public or private nuisance or that
makes void, voidable, or cancelable, or materially increases the premium of, any
insurance then in force with respect thereto. Subject to Section 6.13, no
improvements or equipment located at or on the Property shall be removed,
demolished or materially altered without the prior written consent of Lender
(except for replacement of equipment in the ordinary course of Borrower's and
Approved Music Venue Manager's business with items of the same utility and of
equal or greater value and sales of obsolete equipment no longer needed for the
operation of the Property) and Borrower and Approved Music Venue Manager, as
applicable, shall from time to time make, or cause to be made, all reasonably
necessary and desirable repairs, renewals, replacements, betterments and
improvements to the Property. Neither Borrower nor Approved Music Venue Manager
shall make any change in the use of the Property that would materially increase
the risk of fire or other hazard arising out of the operation of the Property,
or do or permit to be done thereon anything that may in any way impair the value
of the Property in any material respect or the Lien of the Security Instrument
or otherwise cause or reasonably be expected to result in a Material Adverse
Effect. Neither Borrower nor Approved Music Venue Manager shall install or
permit to be installed on the Property any underground storage tank. Neither
Borrower nor Approved Music Venue Manager shall, without the prior written
consent of Lender, permit any drilling or exploration for or extraction,
removal, or production of any minerals from the surface or the subsurface of the
Property, regardless of the depth thereof or the method of mining or extraction
thereof.
(b)    Borrower shall remediate or cause to be remediated the Deferred
Maintenance Conditions within 6 months following the Closing Date, subject to
Force Majeure, and upon request from Lender after the expiration of such period
shall deliver to Lender an Officer's Certificate confirming that such
remediation has been completed and that all associated expenses have been paid.
Borrower and Approved Music Venue Manager shall comply with all material terms
of any asbestos operating and maintenance program in effect as of the Closing
Date or otherwise required to be implemented by Borrower.

LOAN AGREEMENT – Page 74



--------------------------------------------------------------------------------




(c)    Borrower shall complete the renovations and improvements required by the
PIP within the time periods required thereunder and the Approved Hotel Operating
Agreement and upon request from Lender after the expiration of such period shall
deliver to Lender an Officer's Certificate confirming that such renovations and
improvements have been completed and that all associated expenses have been
paid.
5.3    Compliance with Legal Requirements. Subject to Section 9.30, Borrower and
Approved Music Venue Manager, as applicable, shall comply in all material
respects with, and shall cause the Property to comply with in all material
respects and be operated, maintained, repaired and improved in material
compliance with, all Legal Requirements, Insurance Requirements and all material
contractual obligations by which Borrower and Approved Music Venue Manager is
legally bound.
5.4    Impositions and Other Claims. Subject to Section 9.30, Borrower and
Approved Music Venue Manager, as applicable, shall pay and discharge all taxes,
assessments and governmental charges levied upon it, its income and its assets
as and when such taxes, assessments and charges are due and payable, as well as
all lawful claims for labor, materials and supplies or otherwise, subject to any
rights to contest contained in the definition of Permitted Encumbrances.
Borrower and Approved Music Venue Manager shall file all federal, state and
local tax returns and other reports that it is required by law to file. If any
law or regulation applicable to Lender, any Note, any of the Collateral or the
Security Instrument is enacted that deducts from the value of property for the
purpose of taxation any Lien thereon, or imposes upon Lender the payment of the
whole or any portion of the taxes or assessments or charges or Liens required by
this Agreement to be paid by Borrower or Approved Music Venue Manager, or
changes in any way the laws or regulations relating to the taxation of mortgages
or security agreements or debts secured by mortgages or security agreements or
the interest of the mortgagee or secured party in the property covered thereby,
or the manner of collection of such taxes, so as to affect the Security
Instrument, the Indebtedness or Lender, then Borrower or Approved Music Venue
Manager, upon demand by Lender, shall pay such taxes, assessments, charges or
Liens, or reimburse Lender for any amounts paid by Lender, provided, such
amounts shall be calculated in a uniform manner similar to those imposed by
similarly situated commercial lenders. Following any such demand but in any
event subject to Section 9.30, Borrower or Approved Music Venue Manager shall
have the right, upon 180 days advance written notice to Lender, to repay the
Indebtedness in full (but not in part) without the payment of any prepayment
premium or prepayment fee, based on the Yield Maintenance Premium or otherwise.
In addition but in any event subject to Section 9.30, if it is determined in a
commercially manner that it is unlawful to require Borrower to make such payment
or the making of such payment might result in the imposition of interest beyond
the maximum amount permitted by applicable law, Lender may elect to declare all
of the Indebtedness to be due and payable 180 days from the giving of written
notice by Lender to Borrower, provided, in conjunction such prepayment, Borrower
shall not be obligated to pay a prepayment fee or penalty, based on the Yield
Maintenance Premium or otherwise.
5.5    Access to Property. Borrower and Approved Music Venue Manager shall
permit agents, representatives and employees of Lender and the Servicer to enter
and inspect the Property or any portion thereof, and/or inspect, examine, audit
and copy the books and records of Borrower and Approved Music Venue Manager
(including all recorded data of any kind or nature, regardless of the medium of
recording), at such reasonable times as may be requested by Lender upon
reasonable

LOAN AGREEMENT – Page 75



--------------------------------------------------------------------------------




advance notice. If Lender shall determine that an Event of Default exists, the
cost of such inspections, examinations, copying or audits shall be borne by
Borrower, including the cost of all follow up or additional investigations,
audits or inquiries deemed reasonably necessary by Lender. The cost of such
inspections, examinations, audits and copying, if not paid for by Borrower
following demand, may be added to the Indebtedness and shall bear interest
thereafter until paid at the Default Rate.
5.6    Cooperate in Legal Proceedings. Except with respect to any claim by
Borrower against Lender, Borrower and Approved Music Venue Manager shall
cooperate fully with Lender with respect to any proceedings before any
Governmental Authority that may in any way affect the rights of Lender hereunder
or under any of the Loan Documents and, in connection therewith, Lender may, at
its election, participate or designate a representative to participate in any
such proceedings.
5.7    Leases.
(a)    Borrower shall furnish Lender with executed copies of all Leases. All new
Leases and renewals or amendments of Leases must (i) be entered into on an
arms-length basis with Tenants that are not affiliates of Borrower and whose
identity and creditworthiness is appropriate for tenancy in property of
comparable quality, (ii) provide for rental rates and other economic terms that,
taken as a whole, are at least equivalent to then-existing market rates, based
on the applicable market, and otherwise contain terms and conditions that are
commercially reasonable, (iii) have an initial term of not more than 10 years,
(iv) not reasonably be expected to result in a Material Adverse Effect and
(v) be subject and subordinate to the Security Instrument and contain provisions
for the agreement by the Tenant thereunder to attorn to Lender and any purchaser
at a foreclosure sale, such attornment to be self-executing and effective upon
acquisition of title to the Property by any purchaser at a foreclosure sale.
Lender, at the request of Borrower (and at Borrower's sole cost and expense),
shall enter into a subordination, attornment and non-disturbance agreement on
Lender's then standard form (with such modifications thereto as may be
reasonably acceptable to Lender) or on such other form reasonably satisfactory
to Lender, with respect to any Lease entered into after the Closing Date that
expressly requires the delivery of a subordination, attornment and
non-disturbance agreement.
(b)    Any Lease that does not conform to the standards set forth in
Section 5.7(a) shall be subject to the prior written consent of Lender, which
consent shall not be unreasonably withheld, delayed or conditioned. In addition,
all new Leases that are Major Leases, and all terminations, renewals and
amendments of Major Leases, and any surrender of rights under any Major Lease,
shall be subject to the prior written consent of Lender. If Lender shall fail to
respond to Borrower's request for such consent within ten (10) Business Days of
Lender's receipt of such request accompanied by, as it relates to a new Lease, a
comprehensive term sheet and reasonably detailed financial information about the
proposed Tenant (to the extent available from such Tenant) or such other
information required to appropriately evaluate the request made by Borrower in
relation to the Lease, Borrower may deliver to Lender a second request for
consent stating in bold and capitalized type that "LENDER'S FAILURE TO RESPOND
TO THE ENCLOSED REQUEST WITHIN FIVE (5) BUSINESS DAYS SHALL BE DEEMED LENDER'S
APPROVAL", provided that if



LOAN AGREEMENT – Page 76



--------------------------------------------------------------------------------




Lender has reasonably requested any additional material information with respect
to the Tenant or any matter described herein (and such information is possessed
by or available to Borrower), Borrower shall not have the right to send any such
second request unless and until Borrower shall have delivered to Lender such
additional information. In the event Lender fails to approve or disapprove such
request within five (5) Business Days after Lender's receipt of such second
request, such request shall be deemed approved. To the extent Lender does not
approve any item described herein which requires its consent, Lender agrees to
provide a written explanation with such disapproval.
(c)    Borrower shall (i) observe and punctually perform all the material
obligations imposed upon the lessor under the Leases; (ii) enforce all of the
material terms, covenants and conditions contained in the Leases on the part of
the lessee thereunder to be observed or performed, short of termination thereof,
except that Borrower may terminate any Lease following a material default
thereunder by the respective Tenant; (iii) not collect any of the rents
thereunder more than one month in advance; (iv) not execute any assignment of
lessor's interest in the Leases or associated rents other than the assignment of
rents and leases under the Security Instrument; (v) not cancel or terminate any
guarantee of any of the Major Leases without the prior written consent of
Lender; and (vi) not permit any subletting of any space covered by a Lease or an
assignment of the Tenant's rights under a Lease, except in strict accordance
with the terms of such Lease. Borrower shall deliver to each new Tenant a Tenant
Notice upon execution of such Tenant's Lease, and promptly thereafter deliver to
Lender a copy thereof and evidence of such Tenant's receipt thereof.
(d)    Security deposits of Tenants under all Leases shall be held in compliance
with Legal Requirements and any provisions in Leases relating thereto. Borrower
shall maintain books and records of sufficient detail to identify all security
deposits of Tenants separate and apart from any other payments received from
Tenants. Subject to Legal Requirements, any bond or other instrument held by
Borrower in lieu of cash security shall name Lender as payee or mortgagee
thereunder or be fully assignable to Lender. Borrower hereby pledges to Lender
each such bond or other instrument as security for the Indebtedness. During the
continuance of an Event of Default, Borrower shall, upon Lender's request,
deposit with Lender in an Eligible Account pledged to Lender an amount equal to
the aggregate security deposits of the Tenants (and any interest theretofore
earned on such security deposits and actually received by Borrower which are
required to be made available to the appropriate Tenants in accordance with the
Leases), and any such bonds, that Borrower had not returned to the applicable
Tenants or applied in accordance with the terms of the applicable Lease (and
failure to do so shall constitute a misappropriation of funds pursuant to
Section 9.19(b)).
(e)    Borrower shall promptly deliver to Lender a copy of each written notice
from a Tenant under any Major Lease claiming that Borrower is in default in the
performance or observance of any of the material terms, covenants or conditions
thereof to be performed or observed by Borrower. Borrower shall use commercially
reasonable efforts to provide in each Major Lease executed after the Closing
Date to which Borrower is a party that any Tenant delivering any such notice
shall send a copy of such notice directly to Lender.
(f)    All agreements entered into by or on behalf of Borrower that require the
payment of Leasing Commissions or other similar compensation to any party shall
(i) provide that

LOAN AGREEMENT – Page 77



--------------------------------------------------------------------------------




the obligation will not be enforceable against Lender and (ii) be subordinate to
the lien of the Security Instrument.
5.8    Plan Assets, etc. Borrower will do, or cause to be done, all things
necessary to ensure that it will not be deemed to hold Plan Assets at any time.
5.9    Further Assurances. Borrower and Approved Music Venue Manager shall, at
Borrower's sole cost and expense, from time to time as reasonably requested by
Lender, execute, acknowledge, record, register, file and/or deliver to Lender
such other instruments, agreements, certificates and documents (including
amended or replacement mortgages), and Borrower and Music Venue Manager hereby
consents to the filing by Lender of any Uniform Commercial Code financing
statements, in each case as Lender may reasonably request to evidence, confirm,
perfect and maintain the Liens securing or intended to secure the obligations of
Borrower and Approved Music Venue Manager and the rights of Lender under the
Loan Documents and do and execute all such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents as Lender
shall reasonably request from time to time (including the payment and
application of Loss Proceeds). Upon foreclosure, the appointment of a receiver
or any other relevant action, Borrower and Approved Music Venue Manager shall,
at Borrower's sole cost and expense, cooperate fully and completely to effect
the assignment or transfer of any license, permit, agreement or any other right
necessary or useful to the operation of the Collateral. Upon receipt of an
affidavit of Lender as to the loss, theft, destruction or mutilation of any
Note, Borrower shall issue, in lieu thereof, a replacement Note in the same
principal amount thereof and in the form thereof. Each of Borrower and Approved
Music Venue Manager hereby authorizes and appoints Lender as its
attorney-in-fact to execute, acknowledge, record, register and/or file such
instruments, agreements, certificates and documents, and to do and execute such
acts, conveyances and assurances, should either such Person fail to do so itself
in violation of this Agreement or the other Loan Documents following written
request from Lender, in each case without the signature of Borrower or Approved
Music Venue, as appropriate. The foregoing grant of authority is a power of
attorney coupled with an interest and such appointment shall be irrevocable for
the term of this Agreement. Borrower and Approved Music Venue Manager hereby
ratifies all actions that such attorney shall lawfully take or cause to be taken
in accordance with this Section.
5.10    Management of Collateral.
(a)    (1) The Hotel Property shall be managed at all times pursuant to an
Approved Hotel Operating Agreement, and (2) the Commercial Property shall be
managed at all times by an Approved Property Manager pursuant to an Approved
Property Management Agreement. Pursuant to (1) with respect to the Hotel
Property, the Approved Hotel SNDA, and (2) with respect to the Commercial
Property, the Subordination of Property Management Agreement, each Approved
Hotel Operator and Approved Property Manager shall agree that its Approved Hotel
Operating Agreement and Approved Property Management Agreement and, subject to
the terms of the Approved Hotel SNDA or Subordination of Property Management
Agreement, as applicable, all fees thereunder (including any incentive fees) are
subject and subordinate to the Indebtedness. Borrower may from time to time
appoint, (1) with respect to the Commercial Property, an Approved Property
Manager, and (2) with respect to the Hotel Property, an Approved Hotel Operator,
to manage the Commercial

LOAN AGREEMENT – Page 78



--------------------------------------------------------------------------------




Property and the Hotel Property, respectively, pursuant to an Approved Property
Management Agreement and an Approved Hotel Operating Agreement, as appropriate,
provided that (i) no Event of Default is continuing, (ii) Lender receives at
least 30 days' prior written notice of same, (iii) such successor manager or
successor hotel operator, as applicable, shall execute and deliver to Lender for
Lender's benefit (1) with respect to the Commercial Property, a Subordination of
Property Management Agreement in form and substance reasonably satisfactory to
Lender, and (2) with respect to the Hotel Property, a subordination,
non-disturbance and attornment agreement in form and substance similar to the
Approved Hotel SNDA, and (iv) if requested by Lender if such Approved Property
Manager or Approved Hotel Operator is an affiliate of Borrower, Borrower shall
deliver to Lender a new non-consolidation opinion reasonably acceptable to
Lender with respect to such (1) Approved Property Manager and new Approved
Property Management Agreement with respect to the Commercial Property, and (2)
Approved Hotel Operator and new Approved Hotel SNDA with respect to the Hotel
Property. The per annum fees of the Approved Property Manager (including any
incentive fees) shall not, at any time, exceed the Maximum Management Fee. The
per annum fees of the Approved Hotel Operator shall not, at any time, exceed the
fees contemplated in the Approved Hotel Operating Agreement.
(b)    Borrower shall require each Approved Property Manager (including any
successor Approved Property Manager), the Approved Music Venue Manager (and any
related property manager of the ACL Live Business) and each Approved Hotel
Operator, to maintain at all times worker's compensation insurance as required
by Governmental Authorities.
(c)    Borrower shall notify Lender in writing of any default of Borrower or the
Approved Property Manager under the Approved Property Management Agreement,
after the expiration of any applicable cure periods, of which Borrower has
actual knowledge. Lender shall have the right, after reasonable notice to
Borrower and in accordance with the Subordination of Property Management
Agreement, to cure defaults of Borrower under the Approved Property Management
Agreement. Any out-of-pocket expenses incurred by Lender to cure any such
default shall constitute a part of the Indebtedness and shall be due from
Borrower upon demand by Lender. Any notification with respect to any default by
Borrower or the Approved Hotel Operator under the Approved Hotel Operating
Agreement shall be governed by the Approved Hotel SNDA.
(d)    During the continuance of an Event of Default, or following any
foreclosure, conveyance in lieu of foreclosure or other similar transaction, or
during the continuance of a material default by the Approved Property Manager
under the Approved Property Management Agreement (after the expiration of any
applicable notice and/or cure periods), or if the Approved Property Manager
files or is the subject of a petition in bankruptcy (subject to any automatic
stay provisions in the Bankruptcy Code), or if a trustee or receiver is
appointed for the Approved Property Manager's assets or the Approved Property
Manager makes an assignment for the benefit of creditors, or if the Approved
Property Manager is adjudicated insolvent, then, in any such case, Lender may,
in its sole discretion, terminate or require Borrower to terminate the Approved
Property Management Agreement and engage an Approved Property Manager selected
by Borrower, subject to Lender’s reasonable approval, or in the event of an
Event of Default or following any foreclosure, conveyance in lieu of foreclosure
or other similar transaction, selected by Lender, to serve as replacement
Approved Property Manager pursuant to an Approved Property Management Agreement.
With respect to the Hotel Property, Lender may terminate or require Borrower to
terminate the Approved Hotel Operating

LOAN AGREEMENT – Page 79



--------------------------------------------------------------------------------




Agreement as permitted and in the manner set forth in the Approved Hotel SNDA.
To the extent terminated, any replacement Approved Hotel Operator shall be
selected by Borrower, subject to Lender’s reasonable approval, or in the event
of an Event of Default or following any foreclosure, conveyance in lieu of
foreclosure or other similar transaction, selected by Lender, to serve as
replacement Approved Hotel Operator pursuant to an Approved Hotel Operating
Agreement.
(e)    In the event that the Approved Property Management Agreement is scheduled
to expire at any time during the term of the Loan, Borrower shall submit to
Lender by no later than 60 days prior to such expiration a draft replacement
management agreement or an extension of the existing Approved Property
Management Agreement for approval in accordance with the terms and conditions
hereof.  Borrower's failure to submit the same within the earlier to occur of
ten (10) Business Days following notice from Lender to Borrower or ten (10) days
prior to the expiration of the existing Approved Property Management Agreement
shall, at Lender's option, constitute an immediate Event of Default. With
respect to the Hotel Property, in the event that the Approved Hotel Operating
Agreement is scheduled to expire at any time during the term of the Loan, the
submission and approval of any replacement hotel operating agreement shall be
governed by the provisions set forth in the Approved Hotel SNDA relating to the
same.
5.11    Notice of Material Event. Borrower shall give Lender prompt notice
(containing reasonable detail) once it becomes aware of any of the following:
(i) any material change in the financial or physical condition of the Property,
as reasonably determined by Borrower, including the termination or cancellation
of any Major Lease, which could result in a Material Adverse Effect, and the
termination or cancellation of terrorism or other insurance required by this
Agreement, (ii) any notice from the Approved Property Manager and/or the
Approved Hotel Operator, to the extent such notice relates to a matter that
could reasonably be expected to result in a Material Adverse Effect, (iii) any
litigation or governmental proceedings pending or threatened in writing against
Borrower, Approved Music Venue Manager or the Property that is reasonably
expected to result in a Material Adverse Effect, (iv) the insolvency or
bankruptcy filing of any Required SPE, Sponsor or an affiliate of any of the
foregoing and (v) any other circumstance or event that could reasonably be
expected to result in a Material Adverse Effect.
5.12    Annual Financial Statements. As soon as available, and in any event
within 85 days after the close of each Fiscal Year, Borrower shall furnish to
Lender, in an Excel spreadsheet file in electronic format (which may be via an
intralinks site at Borrower's sole cost and expense), or, in the case of
predominantly text documents, in Adobe pdf format, annual financial statements
of Borrower and the Approved Music Venue Manager, including a balance sheet and
operating statement of Borrower and the Approved Music Venue Manager as of the
end of such year, together with related statements of operations and
equityholders' capital and cash flow for such Fiscal Year, which statements as
to Borrower shall be audited by Approved Accountant or a "Big Four" accounting
firm whose opinion shall be to the effect that such financial statements have
been prepared in accordance with GAAP applied on a consistent basis and shall
not be qualified as to the scope of the audit or as to the status of Borrower as
a going concern. Together with Borrower's and the Approved Music Venue Manager's
annual financial statements, Borrower shall furnish to Lender, in an Excel
spreadsheet file in electronic format (which may be via an intralinks site at
Borrower's sole cost and



LOAN AGREEMENT – Page 80



--------------------------------------------------------------------------------




expense), or, in the case of predominantly text documents, in Adobe pdf format:
(i)    an updated investor presentation with respect to Sponsor in form and
substance substantially similar to the Sponsor Investor Presentation;
(ii)    with respect to the Hotel Property:
(A)    a statement of cash flows and income and expenses in the format set forth
in the most recent Uniform System of Accounts (with detailed departmental
schedules);
(B)    then current franchise reports, average daily room rates, sales reports,
Smith Travel Reports and occupancy reports; and
(C)    such other information as Lender shall reasonably request.
(iii)    with respect to the Commercial Property and the ACL Music Venue
Property:
(A)    a statement of cash flows;
(B)    then current rent roll and occupancy reports with respect to the
Commercial Property; and
(C)    such other information as Lender shall reasonably request.
5.13    Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each Fiscal Quarter (including year-end),
Borrower shall furnish to Lender, in an Excel spreadsheet file in electronic
format (which may be via an intralinks site at Borrower's sole cost and
expense), or, in the case of predominantly text documents, in Adobe pdf format,
quarterly and year-to-date unaudited financial statements prepared for such
Fiscal Quarter with respect to Borrower and the Approved Music Venue Manager,
including a balance sheet and operating statement of Borrower and the Approved
Music Venue Manager as of the end of such Fiscal Quarter, together with related
statements of operations, equityholders' capital and cash flows for such Fiscal
Quarter and for the portion of the Fiscal Year ending with such Fiscal Quarter,
which statements shall be accompanied by an Officer's Certificate certifying
that the same are true, correct and complete and were prepared in accordance
with GAAP applied on a consistent basis, subject to changes resulting from audit
and normal year-end audit adjustments. Each such quarterly report shall be
accompanied by the following, in an Excel spreadsheet file in electronic format
(which may be via an intralinks site at Borrower's sole cost and expense), or,
in the case of predominantly text documents, in Adobe pdf format:
(i)    a statement in reasonable detail that calculates Net Operating Income as
of the end of each of the Fiscal Quarters in the Test Period ending in such
Fiscal Quarter;
(ii)    copies of each of the Leases signed during such quarter;

LOAN AGREEMENT – Page 81



--------------------------------------------------------------------------------




(iii)    with respect to the Hotel Property: (a) a statement of cash flows and
income and expenses in the format set forth in the most recent Uniform System of
Accounts (with detailed departmental schedules), (b) then current franchise
reports, average daily room rates, sales reports, Smith Travel Reports and
occupancy reports and (c) such other information as Lender shall reasonably
request;
(iv)    with respect to the Commercial Property, then current rent roll and
occupancy reports; and
(v)    with respect to the Commercial Property or the ACL Music Venue Property,
such other information as Lender shall reasonably request.
5.14    Monthly Financial Statements; Non-Delivery of Financial Statements.
(a)    Until the occurrence of a Securitization and during the continuance of a
Trigger Period or an Event of Default (or, in the case of item (ii) below, at
all times), Borrower shall furnish within 30 days after the end of each calendar
month (other than the calendar month immediately following the final calendar
month of any Fiscal Year or Fiscal Quarter), in an Excel spreadsheet file in
electronic format (which may be via an intralinks site at Borrower's sole cost
and expense), or, in the case of predominantly text documents, in Adobe pdf
format, monthly and year-to-date unaudited financial statements prepared for the
applicable month with respect to Borrower and the Approved Music Venue Manager,
including a balance sheet and operating statement as of the end of such month,
together with related statements of income, equityholders' capital and cash
flows for such month and for the portion of the Fiscal Year ending with such
month, which statements shall be accompanied by an Officer's Certificate
certifying that the same are true, correct and complete and were prepared in
accordance with GAAP applied on a consistent basis, subject to changes resulting
from audit and normal year-end audit adjustments. Each such monthly report shall
be accompanied by the following:
(i)    then current rent roll as to the Commercial Property, a statement of cash
flows and income and expenses for the Hotel Property in the format set forth in
the most recent Uniform System of Accounts (with detailed departmental
schedules), franchise reports, average daily room rates, sales reports, Smith
Travel Reports and occupancy reports; and
(ii)    such other information as Lender shall reasonably request.
(b)    If Borrower fails to provide to Lender the financial statements and other
information specified in Sections 5.12, 5.13 and this Section within the
respective time period specified in such Sections and such failure continues for
ten (10) Business Days following written notice from Lender, then (i) such
failure shall, at Lender's election, constitute an Event of Default following
written notice from Lender; and (ii) a Trigger Period shall be deemed to have
commenced for all purposes hereunder and shall continue until such failure is
remedied and the financial statements delivered to Lender evidence that no
Trigger Period is in effect.

LOAN AGREEMENT – Page 82



--------------------------------------------------------------------------------






5.15    Insurance.
(a)    Borrower shall obtain and maintain with respect to the Property (other
than the ACL Live Business) and shall cause Approved Music Venue Manager to
obtain and maintain with respect to the ACL Live Business (except to the extent
covered by policies of insurance maintained by Borrower), for the mutual benefit
of Borrower and Lender at all times, the following policies of insurance:
(i)    property insurance against loss or damage by standard perils included
within the classification "All Risks" or "Special Form" Causes of Loss,
including coverage for damage caused by windstorm (including named storm) and
hail. Such insurance shall (A) be in an amount equal to the full insurable value
on replacement cost basis of the Property and, if applicable, all related
furniture, furnishings, equipment and fixtures (without deduction for physical
depreciation); (B) have deductibles acceptable to Lender (but in any event not
in excess of $50,000, except in the case of windstorm and earthquake coverage,
which shall have deductibles not in excess of 5% of the total insurable value of
the Property); (C) be paid annually in advance; (D) be written on a "Replacement
Cost" basis, waiving depreciation, (E) be written on a no coinsurance form or
contain an "Agreed Amount" endorsement, waiving all coinsurance provisions;
(F) if, at any time during the Loan, any of the Improvements at the Property
constitute legal non‑conforming structures, include ordinance or law coverage on
a replacement cost basis, with no co‑insurance provisions, containing
Coverage A: "Loss Due to Operation of Law" (with a limit equal to replacement
cost), Coverage B: "Demolition Cost" and Coverage C: "Increased Cost of
Construction" coverages each with limits of no less than 10% of replacement cost
or such lesser amounts as Lender may require in its sole discretion; and
(G) permit that the improvements and other property covered by such insurance be
rebuilt at another location in the event that such improvements and other
property cannot be rebuilt at the location on which they are situated as of the
date hereof. If such insurance excludes mold, then Borrower shall implement a
mold prevention program satisfactory to Lender;
(ii)    if any material portion of the Property is located in an area identified
in the Federal Register by the Federal Emergency Management Agency as having
special flood hazards, flood insurance in an amount equal to the maximum limit
of coverage available under the National Flood Insurance Program, plus such
additional excess limits as shall be requested by Lender, with a deductible not
in excess of $25,000;
(iii)    commercial general liability insurance, including broad form coverage
of property damage, contractual liability for insured contracts and personal
injury (including bodily injury and death), to be on the so-called "occurrence"
form containing minimum limits per occurrence of not less than $1,000,000 with
not less than a $2,000,000 general aggregate for any policy year (with a per
location aggregate if the Property is on a blanket policy), with a deductible
not in excess of $50,000. In addition, at least $100,000,000 excess and/or
umbrella liability insurance shall be obtained and maintained for any and all
claims, including

LOAN AGREEMENT – Page 83



--------------------------------------------------------------------------------




all legal liability imposed upon Borrower and all related court costs and
attorneys' fees and disbursements;
(iv)    rental loss and/or business interruption insurance covering actual loss
sustained during restoration from all risks required to be covered by the
insurance provided for herein, including clauses (i), (ii), (v), (vii), (viii)
and (ix) of this Section, and covering the 18 month period from the date of any
Casualty and containing an extended period of indemnity endorsement covering the
12 month period commencing on the date on which the Property has been restored,
as reasonably determined by the applicable insurer (even if the policy will
expire prior to the end of such period). The amount of such insurance shall be
increased from time to time as and when the gross revenues from the Property
increase;
(v)    insurance for steam boilers, air conditioning equipment, high pressure
piping, machinery and equipment, pressure vessels or similar apparatus now or
hereafter installed in any of the improvements (without exclusion for
explosions) and insurance against loss of occupancy or use arising from any
breakdown, in such amounts as are generally available and are generally required
by institutional lenders for properties comparable to the Property, in each
case, with a deductible not in excess of $50,000;
(vi)    worker's compensation insurance with respect to all employees of
Borrower, if any, as and to the extent required by any Governmental Authority or
Legal Requirement and employer's liability coverage of at least $1,000,000 (if
applicable);
(vii)    during any period of repair or restoration, and only if the property
and liability coverage forms do not otherwise apply, (A) commercial general
liability and umbrella liability insurance covering claims related to the
repairs or restoration at the Property that are not covered by or under the
terms or provisions of the insurance provided for in Section 5.15(a)(iii) and
(B) the insurance provided for in Section 5.15(a)(i), which shall, in addition
to the requirements set forth in such Section, (1) be written in a so-called
builder's risk completed value form or equivalent coverage, including coverage
for 100% of the total costs of construction on a non-reporting basis and against
all risks insured against pursuant to clauses (i), (ii), (iv), (v), (viii) and
(ix) of Section 5.15(a) and (2) include permission to occupy the Property;
(viii)    if required by Lender, earthquake insurance (A) with minimum coverage
equivalent to the greater of 1.0x SUL (scenario upper loss) and 1.5x SEL
(scenario expected loss) multiplied by the full replacement cost of the building
plus business income, (B) having a deductible not in excess of 5% of the total
insurable value of the Property, and (C) if the Property is legally
nonconforming under applicable zoning ordinances and codes, containing ordinance
of law coverage in amounts as required by Lender;
(ix)    so long as the Terrorism Risk Insurance Program Reauthorization Act of
2007 ("TRIPRA") or a similar or subsequent statute is in effect, terrorism
insurance for foreign and domestic acts (as such terms are defined in TRIPRA or
similar or subsequent statute) in an amount equal to the full replacement cost
of the Property (plus rental loss and/or business interruption insurance
coverage for a term set forth in clause (iv) above). If

LOAN AGREEMENT – Page 84



--------------------------------------------------------------------------------




TRIPRA or a similar or subsequent statute is not in effect, then provided that
terrorism insurance is commercially available, Borrower shall be required to
carry terrorism insurance throughout the term of the Loan as required by the
preceding sentence, but in such event Borrower shall not be required to spend on
terrorism insurance coverage more than two times the amount of the insurance
premium that is payable at such time in respect of the property and business
interruption/rental loss insurance required hereunder on a stand alone‑basis
(without giving effect to the cost of terrorism and earthquake components of
such casualty and business interruption/rental loss insurance), and if the cost
of terrorism insurance exceeds such amount, Borrower shall purchase the maximum
amount of terrorism insurance available with funds equal to such amount. In
either such case, such insurance shall not have a deductible in excess of
$50,000;
(x)    to the extent Borrower or any affiliate sells alcohol at the Property,
liquor liability insurance in an amount of at least $10,000,000 or in such
greater amount as may be required by applicable Legal Requirements against
claims or liability arising directly or indirectly to persons or property on
account of the sale or dispensing of alcoholic beverages at the Property;
(xi)    to the extent Borrower maintains any employees at the Property, crime
coverage in an amount not less than $500,000 to protect against employee
dishonesty and related incidents, containing minimum limits per occurrence of
$1,000,000;
(xii)    auto liability coverage for all owned and non owned vehicles, including
rented and leased vehicles containing minimum limits per occurrence of
$1,000,000 (if applicable); and
(xiii)    such other insurance as may from time to time be requested by Lender.
(b)    All policies of insurance (the "Policies") required pursuant to this
Section shall be issued by one or more insurers having a rating of at least "A"
by S&P and "A2" by Moody's (or, if Moody's does not rate such insurer, at least
"A: VIII" by AM Best), or by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having such ratings (provided that the first layers of coverage are
from insurers rated at least "A" by S&P and "A2" by Moody's (or, if Moody's does
not rate such insurer, at least "A: VIII" by AM Best), and all such insurers
shall have ratings of not less than "BBB+" by S&P and "Baa1" by Moody's (or, if
Moody's does not rate such insurer, at least "A: VIII" by AM Best).
(c)    All Policies required pursuant to this Section:
(i)    shall contain deductibles that, in addition to complying with any other
requirements expressly set forth in Section 5.15(a), are approved by Lender
(such approval not to be unreasonably withheld, delayed or conditioned, but
subject to the requirements of each Rating Agency) and are no larger than is
customary for similar policies covering similar properties in the market in
which the Property is located;

LOAN AGREEMENT – Page 85



--------------------------------------------------------------------------------




(ii)    shall be maintained throughout the term of the Loan without cost to
Lender and shall name Borrower as the named insured;
(iii)    with respect to property and rental or business interruption insurance
policies, shall contain a standard noncontributory mortgagee clause naming
Lender and its successors and assigns as their interests may appear as first
mortgagee and loss payee;
(iv)    with respect to liability policies, except for workers compensation,
employers liability and auto liability, shall name Lender and its successors and
assigns as their interests may appear as additional insureds;
(v)    with respect to property and rental or business interruption insurance
policies, shall either be written on a no coinsurance form or contain an
endorsement providing that neither Borrower nor Lender nor any other party shall
be a co‑insurer under such Policies;
(vi)    with respect to property and rental or business interruption insurance
policies, shall contain an endorsement or other provision providing that Lender
shall receive at least 30 days' prior written notice of cancellation thereof
(or, in the case of cancellation due to non-payment of premium, 10 days' prior
written notice);
(vii)    with respect to property and rental or business interruption insurance
policies, shall contain an endorsement providing that no act or negligence of
Borrower or any foreclosure or other proceeding or notice of sale relating to
the Property shall affect the validity or enforceability of the insurance
insofar as a mortgagee is concerned;
(viii)    shall not contain provisions that would make Lender liable for any
insurance premiums thereon or subject to any assessments thereunder;
(ix)    shall contain a waiver of subrogation against Lender, as applicable;
(x)    may be in the form of a blanket policy, provided that Borrower shall
provide evidence satisfactory to Lender that the insurance premiums for the
Property are separately allocated to the Property, and such blanket policy shall
provide the same protection as would a separate Policy as reasonably determined
by Lender, subject to review and approval by Lender based on the schedule of
locations and values, if requested by Lender; and
(xi)    shall otherwise be reasonably satisfactory in form and substance to
Lender and shall contain such other provisions as Lender deems reasonably
necessary or desirable to protect its interests.
(d)    Borrower shall pay the premiums for all Policies as the same become due
and payable. Complete copies of such Policies shall be delivered to Lender
promptly upon request. Not later than 30 days prior to the expiration date of
each Policy, Borrower shall deliver to Lender evidence, reasonably satisfactory
to Lender, of its renewal. Borrower shall promptly forward to Lender a copy



LOAN AGREEMENT – Page 86



--------------------------------------------------------------------------------




of each written notice received by Borrower of any modification, reduction or
cancellation of any of the Policies or of any of the coverages afforded under
any of the Policies. Within 30 days after request by Lender, Borrower shall
obtain such increases in the amounts of coverage required hereunder as may be
reasonably requested by Lender, taking into consideration changes in the value
of money over time, changes in liability laws, changes in prudent customs and
practices, and the like.
(e)    Borrower shall not procure any other insurance coverage that would be on
the same level of payment as the Policies or would adversely impact in any way
the ability of Lender or Borrower to collect any proceeds under any of the
Policies. If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect when and as required hereunder, Lender
shall have the right to take such action as Lender deems necessary to protect
its interest in the Property, including the obtaining of such insurance coverage
as Lender in its sole discretion deems appropriate (but limited to the coverages
and amounts required hereunder). All premiums, costs and expenses (including
attorneys' fees and expenses) incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and, until paid, and shall bear interest at the
Default Rate.
(f)    In the event of foreclosure of the Security Instrument or other transfer
of title to the Property in extinguishment in whole or in part of the
Indebtedness, all right, title and interest of Borrower in and to the Policies
then in force with respect to the Property and all proceeds payable thereunder
shall thereupon vest in the purchaser at such foreclosure or in Lender or other
transferee in the event of such other transfer of title.
(g)    Notwithstanding the foregoing provisions of this Section, for so long as
(a) the Association maintains insurance policies (the "Condominium Board
Policies") that provide for some or all of the insurance coverage required under
this Section with respect to the General Common Elements (as defined in the
Condominium Documents) and (b) the Condominium Board Policies comply with all of
the applicable terms and conditions of this Section with respect to such
coverage, or are otherwise acceptable to Lender in its sole discretion, then
Borrower shall be deemed to be in compliance with applicable insurance required
hereunder with respect to the insurance provided by the Condominium Board
Policies for the General Common Elements. If at any time while the Indebtedness
remains outstanding, the Condominium Board Policies provide for certain
insurance required hereunder which do not comply with one or more applicable
requirements of this Section or are not otherwise acceptable to Lender in its
sole discretion, then Borrower shall, within three (3) Business Days, at its
sole cost and expense, either (i) cause the Association to modify the
Condominium Board Policies as shall be necessary to bring the applicable
insurance coverage into compliance with this Section or (ii) procure and
maintain “excess and contingent” insurance coverage in order for the collective
insurance to be in compliance with all of the applicable terms and conditions of
this Section.
5.16    Casualty and Condemnation.
(a)    Borrower shall give prompt notice to Lender of any Casualty or
Condemnation or of the actual or threatened commencement of proceedings that
would result in a Condemnation after Borrower becomes aware of same.

LOAN AGREEMENT – Page 87



--------------------------------------------------------------------------------




(b)    Lender may participate in any proceedings for any taking by any public or
quasi-public authority accomplished through a Condemnation or any transfer made
in lieu of or in anticipation of a Condemnation, to the extent permitted by law.
Upon Lender's request, Borrower shall deliver to Lender all instruments
reasonably requested by it to permit such participation. Borrower shall, at its
sole cost and expense, diligently prosecute any such proceedings, and shall
consult with Lender, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such proceedings. Borrower shall not consent or
agree to a Condemnation or action in lieu thereof without the prior written
consent of Lender in each instance, which consent shall not be unreasonably
withheld, delayed or conditioned in the case of a taking of an immaterial
portion of the Property.
(c)    Lender may (x) jointly with Borrower settle and adjust any claims,
(y) during the continuance of an Event of Default, settle and adjust any claims
without the consent or cooperation of Borrower, or (z) allow Borrower to settle
and adjust any claims; except that if no Event of Default is continuing,
Borrower may settle and adjust claims aggregating not in excess of the Threshold
Amount if such settlement or adjustment is carried out in a competent and timely
manner, but Lender shall be entitled to collect and receive (as set forth below)
any and all Loss Proceeds. The reasonable expenses incurred by Lender in the
adjustment and collection of Loss Proceeds shall become part of the Indebtedness
and shall be reimbursed by Borrower to Lender upon demand therefor.
(d)    All Loss Proceeds from any Casualty or Condemnation shall be remitted
directly to Lender for deposit into the Loss Proceeds Account (monthly rental
loss/business interruption proceeds to be initially deposited into the Loss
Proceeds Account and subsequently deposited into the Cash Management Account in
installments as and when the lost rental income covered by such proceeds would
have been payable). Following the occurrence of a Casualty, Borrower, regardless
of whether proceeds are available but in any event subject to the right to
prepay the outstanding Indebtedness as set forth in Section 1.2(b) or to
complete a Defeasance, shall in a reasonably prompt manner proceed to restore,
repair, replace or rebuild the Property to be of at least equal value and of
substantially the same character as prior to the Casualty, all in accordance
with the terms hereof applicable to Alterations. If any Condemnation or Casualty
occurs as to which, in the reasonable judgment of Lender:
(i)    in the case of a Casualty, the cost of restoration would not exceed 30%
of the Loan Amount and the Casualty does not result in more than 30% of the
guest rooms or function space being taken out of service for more than an
immaterial period of time, the inability to use, for more than an immaterial
period of time, a material portion of the common areas or business space the use
of which is required for the ordinary operation of the Property, the
cancellation of individual room reservations or group room contracts or
reservations for function areas which represent more than 30% of the normal
Revenues derived from such sources, or the reduction of more than 30% of the
Revenues derived from food and beverage service and other operations at the
Property, provided, to the extent the Casualty results in cancellations which
represent more than 30% of the normal Revenues from the related sources or the
reduction of more than 30% of the Revenues but which are less than 50% of the
related Revenues, Borrower may deposit into the Loss Proceeds Account as
additional Collateral for the Loan an amount which is equivalent to the lost
Revenue greater than 30%;

LOAN AGREEMENT – Page 88



--------------------------------------------------------------------------------




(ii)    in the case of a Condemnation, the Condemnation does not render
untenantable, or result in the cancellation of Leases covering, more than 15% of
the gross rentable area of the Property;
(iii)    restoration of the Property is reasonably expected to be completed
prior to the expiration of rental interruption insurance and at least six months
prior to the Maturity Date;
(iv)    after such restoration, the fair market value of the Property is
reasonably expected to equal at least the fair market value of the Property
immediately prior to such Condemnation or Casualty; and
(v)    all necessary approvals and consents from Governmental Authorities will
be obtained to allow the rebuilding and re-occupancy of the Property;
or if Lender otherwise elects to allow Borrower to apply Loss Proceeds toward
the restoration of the Property, then, provided no Event of Default is
continuing, the Loss Proceeds after receipt thereof by Lender and reimbursement
of any reasonable expenses incurred by Lender in connection therewith shall be
applied to the cost of restoring, repairing, replacing or rebuilding the
Property or part thereof subject to the Casualty or Condemnation, in the manner
set forth below (and Borrower shall commence, as promptly and diligently as
practicable, to prosecute such restoring, repairing, replacing or rebuilding of
the Property in a workmanlike fashion and in accordance with applicable law to a
status at least equivalent to the quality and character of the Property
immediately prior to the Condemnation or Casualty). Provided that no Event of
Default shall have occurred and be then continuing, Lender shall disburse such
Loss Proceeds to Borrower upon Lender's being furnished with (i) evidence
reasonably satisfactory to it of the estimated cost of completion of the
restoration, (ii) if the cost of completion of the restoration plus payment of
debt service on the Loan during the period of restoration exceeds the amount
then contained in the Loss Proceeds Account, funds in an amount equal to such
excess, which funds shall be remitted into the Loss Proceeds Account as
additional Collateral for the Loan, and (iii) such architect's certificates,
conditional waivers of lien (conditioned solely on the receipt of payment),
contractor's sworn statements, title insurance endorsements, bonds, plats of
survey and such other evidences of cost, payment and performance as Lender may
reasonably request; and Lender may, in any event, require that all plans and
specifications for restoration reasonably estimated by Lender to exceed the
Threshold Amount be submitted to and approved by Lender prior to commencement of
work (which approval shall not be unreasonably withheld, delayed or
conditioned). If Lender reasonably estimates that the cost to restore will
exceed the Threshold Amount, Lender may retain a local construction consultant
to inspect such work and review Borrower's request for payments and Borrower
shall, on demand by Lender, reimburse Lender for the reasonable fees and
expenses of such consultant (which fees and expenses shall constitute
Indebtedness). No payment shall exceed 90% of the value of the work performed
from time to time until such time as 50% of the restoration (calculated based on
the anticipated aggregate cost of the work) has been completed, and amounts
retained prior to completion of 50% of the restoration shall not be paid prior
to the final completion of the restoration. Funds other than Loss Proceeds shall
be disbursed prior to disbursement of such Loss Proceeds, and at all times the
undisbursed balance of such proceeds remaining in the Loss Proceeds Account,
together with any additional funds irrevocably

LOAN AGREEMENT – Page 89



--------------------------------------------------------------------------------




and unconditionally deposited therein or irrevocably and unconditionally
committed for that purpose, shall be at least sufficient in the reasonable
judgment of Lender to pay for the cost of completion of the restoration free and
clear of all Liens or claims for Lien.
(e)    Borrower shall cooperate with Lender in obtaining for Lender the benefits
of any Loss Proceeds lawfully or equitably payable to Lender in connection with
the Property. Lender shall be reimbursed for any expenses reasonably incurred in
connection therewith (including reasonable attorneys' fees and disbursements,
and, if reasonably necessary to collect such proceeds, the expense of an
Appraisal on behalf of Lender) out of such Loss Proceeds or, if insufficient for
such purpose, by Borrower.
(f)    If Borrower is not entitled to apply Loss Proceeds toward the restoration
of the Property pursuant to Section 5.16(d) and Lender elects not to permit such
Loss Proceeds to be so applied, such Loss Proceeds shall be applied on the first
Payment Date following such election to the prepayment of the Principal
Indebtedness, provided, in conjunction with such prepayment, Borrower shall not
be obligated to pay a prepayment fee or penalty, based on the Yield Maintenance
Premium or otherwise. If the Note has been bifurcated into multiple Notes or
Note Components pursuant to Section 1.1(c), all prepayments of the Loan made by
Borrower in accordance with this Section shall be applied to the Notes or Note
Components in the manner described in the Componentization Notice.
(g)    Notwithstanding the foregoing provisions of this Section, if the Loan is
included in a REMIC and immediately following a release of any portion of the
applicable Property from the Lien of the Loan Documents in connection with a
Casualty or Condemnation the Loan would fail to satisfy a Lender 80%
Determination (taking into account the planned restoration of the Property),
then Borrower shall prepay the Principal Indebtedness in accordance with
Section 5.16(f) in an amount equal to either (i) so much of the Loss Proceeds as
are necessary to cause the Lender 80% Determination to be satisfied, or if the
aggregate Loss Proceeds are insufficient for such purpose, then 100% of such
Loss Proceeds, or (ii) a lesser amount, provided that Borrower delivers to
Lender an opinion of counsel, in form and substance reasonably satisfactory to
Lender and delivered by counsel reasonably satisfactory to Lender, opining that
such release of Property from the Lien does not cause any portion of the Loan to
cease to be a "qualified mortgage" within the meaning of section 860G(a)(3) of
the Code.
5.17    Annual Budget. At least 30 days prior to the commencement of each Fiscal
Year during the term of the Loan, and within 30 days after the commencement of
any Trigger Period or Event of Default, Borrower shall deliver to Lender an
Annual Budget for the Property for the ensuing Fiscal Year and, promptly after
preparation thereof, any subsequent revisions to the Annual Budget, which
delivery shall be for informational purposes only so long as no Trigger Period
or Event of Default is continuing. During the continuance of any Trigger Period
or Event of Default, such Annual Budget and any revisions thereto shall be
subject to Lender's approval (the Annual Budget, as so approved, the "Approved
Annual Budget"). Borrower shall not amend any Approved Annual Budget more than
once in any 60-day period. For so long as Lender shall withhold its consent to
any Annual Budget or any revisions thereto, the Annual Budget in effect prior to
any such request for approval shall remain in effect.

LOAN AGREEMENT – Page 90



--------------------------------------------------------------------------------




5.18    Venture Capital Operating Companies; Nonbinding Consultation. Solely to
the extent that Lender or any direct or indirect holder of an interest in the
Loan must qualify as a "venture capital operating company" (as defined in
Department of Labor Regulation 29 C.F.R. § 2510.3‑101), Lender shall have the
right to consult with and advise Borrower and Approved Music Venue Manager
regarding significant business activities and business and financial
developments of Borrower and Approved Music Venue Manager, provided that any
such advice or consultation or the result thereof shall be completely nonbinding
on Borrower and Approved Music Venue Manager.
5.19    Compliance with Encumbrances and Material Agreements. Each of Borrower
and Approved Music Venue Manager covenants and agrees as follows:
(i)    Each Person shall comply with all material terms, conditions and
covenants of each Material Agreement and each material Permitted Encumbrance,
including any reciprocal easement agreement, ground lease, declaration of
covenants, conditions and restrictions, and any condominium arrangements.
(ii)    Each Person shall promptly deliver to Lender a true and complete copy of
each and every notice of default received by Borrower with respect to any
obligation of Borrower under the provisions of any Material Agreement and/or
Permitted Encumbrance.
(iii)    Each Person shall deliver to Lender copies of any written notices of
default or event of default relating to any Material Agreement and/or Permitted
Encumbrance served by Borrower.
(iv)    Without the prior written consent of Lender, not to be unreasonably
withheld, conditioned or delayed, neither Person shall grant or withhold any
material consent, approval or waiver under any Material Agreement or Permitted
Encumbrance unless no Event of Default is continuing and the same would not be
reasonably likely to have a Material Adverse Effect.
(v)    Borrower shall deliver to each other party to any Material Agreement,
and, upon Lender's request, to any Permitted Encumbrances notice of the identity
of Lender and each assignee of Lender of which Borrower is aware if such notice
is required in order to protect Lender's interest thereunder.
(vi)    Except as otherwise permitted pursuant to the terms of this Agreement or
following a material default beyond any applicable notice and cure or grace
periods, each Person shall enforce, short of termination thereof, the
performance and observance of each and every material term, covenant and
provision of each Material Agreement and Permitted Encumbrance to be performed
or observed, if any.
5.20    Prohibited Persons. No Required SPE or any of their direct or indirect
equityholders shall (i) knowingly conduct any business, or engage in any
transaction or dealing, with any Embargoed Person, including the making or
receiving of any contribution of funds, goods, or services, to or for the
benefit of a Embargoed Person, or (ii) knowingly engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any Federal

LOAN AGREEMENT – Page 91



--------------------------------------------------------------------------------




Trade Embargo. Borrower shall cause the representation set forth in Section 4.39
to remain true and correct at all times.
5.21    Condominium. Borrower covenants and agrees as follows:
(i)    Borrower shall pay all common charges and other assessments as required
by the Condominium Documents in respect of the Property and shall promptly,
following demand, exhibit to Lender proof of all such payments;
(ii)    Borrower shall not, unless directed otherwise in writing by Lender,
without first obtaining Lender's prior written consent, (a) vote for, consent to
or permit to occur any modification of, amendment to, or relaxation in the
enforcement of, any material provision of the Condominium Documents; provided,
however, Lender's approval shall not be required for amendments to the
Condominium Documents containing disclosures or other provisions required to be
made by Legal Requirements; (b) in the event of damage to or destruction of the
Property, vote in opposition to a motion to repair, restore or rebuild, unless
the Indebtedness will be repaid in full pursuant to Section 5.16; (c) partition
or subdivide any Condominium Unit, or combine any Condominium Unit with another
Condominium Unit; (d) consent to the termination of a Condominium; or (e) vote
in favor of the imposition of special assessments for capital improvements
pursuant to the Condominium Documents.
(iii)    Borrower shall fully and faithfully observe, keep and perform, in all
material respects, each and every material requirement, condition, covenant,
agreement and provisions under the Texas Condominium Act and the Condominium
Documents on the part of Borrower to be observed, kept and performed. Borrower
shall promptly deliver to Lender a copy of any notice of default received by
Borrower with respect to any obligation of Borrower under the provisions of the
Condominium Documents or the Texas Condominium Act.
5.22    Hotel Operating Agreement; Advance Deposits.
(a)    Borrower shall not terminate, cancel, modify in any material respects,
renew or extend the Approved Hotel Operating Agreement, or enter into any
agreement relating to the right to operate the Hotel Property under a different
brand name, or under a hotel system controlled by a franchisor and/or hotel
manager other than the Approved Hotel Operator, without the prior express
written consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed.
(b)    Advance payments, room deposits and deposits for use of function space or
other amenities of the Hotel Property, if cash, may be deposited by Borrower or
Approved Hotel Operator into the Manager Accounts and the Disbursement Account
to the extent permitted under the Hotel Operating Agreement. Borrower shall
cause to be maintained books and records of sufficient detail to identify all
advance payments and deposits separate and apart from any other payments for
operations of the Property. Any bond or other instrument that Borrower is
permitted to hold in lieu of cash deposits or advance payments shall be
maintained in full force and effect unless replaced by cash deposits as
described above. Borrower shall, upon Lender's request, provide Lender with



LOAN AGREEMENT – Page 92



--------------------------------------------------------------------------------




evidence reasonably satisfactory to Lender of Borrower's compliance with the
foregoing. During the continuance of any Trigger Period or Event of Default,
Borrower shall (i) upon Lender's request, cause to be deposited with Lender in
an Eligible Account pledged to Lender an amount equal to the aggregate such
advance payments and deposits (and any interest theretofore earned on such
deposits and actually received by Borrower and not returned to the depositor or
applied to amounts due Borrower, provided such amounts shall be subject to the
rights of the party depositing such funds with Borrower), and (ii) be deemed to
have pledged to Lender as security for the Indebtedness any bond or other
instrument that Borrower is permitted to hold in lieu of cash deposits or
advance payments.
(c)    Borrower shall promptly deliver or cause to be delivered to Lender a copy
of each written notice from Approved Hotel Operator or the counterparty to any
Material Agreement claiming that Borrower is in default in the performance or
observance of any of the material terms, covenants or conditions thereof to be
performed or observed by Borrower. Borrower shall provide, or cause to be
provided, in each Material Agreement executed after the Closing Date to which
Borrower is a party that any counterparty delivering any such notice shall send
a copy of such notice directly to Lender.
5.23    Approved Capital Improvements. Borrower may commence making certain
Additional Capital Improvements to the Property subject to compliance with the
terms of this Section 5.23, provided a PIP shall not be subject to the terms and
conditions of this Section so long as such PIP is otherwise undertaken in
accordance with the terms of the Approved Hotel Operating Agreement. Solely in
conjunction with any such Approved Capital Improvements, Borrower shall deliver
to Lender the following items which shall be subject to the reasonable approval
of Lender not to be unreasonably withheld, conditioned or delayed:
(a)    all necessary city or other permits for the commencement of the Approved
Capital Improvements have been obtained by Borrower and a copy thereof provided
to Lender;
(b)    all necessary approvals have been obtained from the Approved Hotel
Operator and the Approved Music Venue Manager, as applicable;
(c)    Lender shall have reviewed and approved (which approval shall not be
unreasonably withheld, conditioned or delayed) (i) any applicable executed
construction contracts and (ii) except in relation to the Approved Digital Sign
Construction, any required plans and specifications for the Approved Capital
Improvements prepared by a licensed architect;
(d)    Borrower provides written evidence of available capital to pay for the
completion of the items noted in the Approved Capital Improvements to the extent
such amounts are not to be reimbursed or paid from the Capital Expenditure
(Commercial Property) Reserve Account or the Capital Expenditure (ACL Music
Venue Property) Reserve Account;
(e)    If requested by Lender, a guaranty of completion shall be executed by
Borrower, Sponsor and, as applicable an Approved Music Venue Manager, for the
benefit of Lender in relation to the completion of any Approved Capital
Improvement;

LOAN AGREEMENT – Page 93



--------------------------------------------------------------------------------




(f)    evidence of additional insurance reasonably satisfactory to Lender,
including, without limitation, evidence of a builder's risk insurance policy
(consistent with the requirements of Section 5.15 hereof) naming Lender as an
additional insured;
(g)    Borrower demonstrating that a Material Adverse Effect shall not result
during or after construction and access and enjoyment by hotel guests and users
of the Commercial Property shall not be adversely affected on a permanent basis
after the completion of any Approved Capital Improvements;
(h)    Borrower shall incur no Debt whatsoever in connection with the completion
of the Capital Expenditures contemplated by the Approved Capital Improvements,
it being understood and agreed that all costs and expenses with respect to such
Capital Expenditures shall be paid out of Borrower's equity and from funds
maintained in the Capital Expenditure (Commercial Property) Reserve Account and
the Capital Expenditure (ACL Music Venue Property) Reserve Account; and
(i)    Borrower's demonstration to Lender that the Capital Expenditures shall be
completed in material compliance with all Legal Requirements including
applicable zoning and building codes and that the Property, as a whole, shall
continuously be in full compliance with all applicable zoning and building codes
and other Legal Requirements throughout the period of construction and
thereafter with no Material Adverse Effect whatsoever upon the Property.
(j)    Borrower shall (i) cause the related Capital Expenditures to be
diligently pursued to completion and, without limitation, shall not cause there
to be a cessation of any construction or related activity for longer than sixty
(60) days, and (ii) as it pertains to the Approved Music Venue Construction,
expend no more than $2,750,000 on any related Capital Expenditures, as it
pertains to the Approved Digital Sign Construction, expend no more than
$1,500,000 and as it relates to any other Additional Capital Improvements,
expend no more than $1,000,000 (in any event, inclusive of any amounts currently
being held in the Capital Expenditure (Commercial Property) Reserve Account
and/or the Capital Expenditure (ACL Music Venue Property) Reserve Account).
Borrower shall cause all Capital Expenditures to be undertaken consistent with
the documents provided as a condition precedent hereunder to, including any
Approved Capital Improvements, except as such deviations from such instruments
may be approved by Lender (which approval shall not be unreasonably withheld,
delayed or conditioned) and any applicable Rating Agency (to the extent all or a
portion of the Loan is subject to a Securitization) in writing. Without limiting
the foregoing, any material revisions to plans for an Approved Capital
Improvement shall be subject to Lender's approval not to be unreasonably
withheld, conditioned or delayed and Borrower shall not amend any plans or
contracts for such Approved Capital Improvements more than once in any 30-day
period. For so long as Lender shall withhold its consent to any proposed
revisions to any plans or contracts for any Approved Capital Improvement, the
plans and contracts for such Approved Capital Improvement in effect prior to any
such request for approval shall remain in effect. All Capital Expenditures
contemplated by an Approved Capital Improvement shall be in conformance with all
applicable Legal Requirements, of a quality no less than industry standard for
similarly situated properties in the proximity to the Property and otherwise
undertaken in accordance with the requirements of the Approved Hotel Operating
Agreement, the Approved Property Management Agreement, the Approved Music Venue
Lease, as applicable, and this Agreement.

LOAN AGREEMENT – Page 94



--------------------------------------------------------------------------------




(k)    Borrower shall provide Lender with periodic written progress reports
(each, a "Periodic Report") with respect to the completion of the related
Capital Expenditures no less frequently than once per calendar month which
Periodic Report shall include, without limitation, (i) a comparison of work done
to date and the costs relative thereto to the budgeted line item with respect to
any Approved Capital Improvement as then approved by Lender, including the use
of any contingency amounts, (ii) copies of any change orders or similar
documents as may be implemented by Borrower, (iii) a status report and the
anticipated completion date with respect thereto, (iv) a copy of all lien
releases and waivers for contractors, materialmen and other Persons who have
received payment since the prior Periodic Report to the extent such releases and
waivers can be obtained, (v) reasonable evidence, including paid invoices,
establishing that Borrower has paid for the costs and expenses incurred in
completing the Capital Expenditures which are to be paid out of available
capital and not reimbursed or paid from the Capital Expenditure (Commercial
Property) Reserve Account and/or the Capital Expenditure (ACL Music Venue
Property) Reserve Account, (vi) to the extent Lender determines in its
reasonable discretion that additional funds above the amount estimated by
Borrower are necessary to complete the Capital Expenditures contemplated by any
Approved Capital Improvement, evidence of such additional available capital,
(vii) a copy of any written correspondence or notices received by Borrower of a
material nature with respect to either the Capital Expenditures or the Property
including any notices from the insurance company and any Approved Music Venue
Manager, Approved Hotel Operator, or Approved Property Manager, as applicable,
and (viii) an Officer's Certificate confirming (a) all costs and expenses
incurred to date have been previously paid by Borrower, (b) the progress of the
Capital Expenditures, and (c) the satisfaction of all conditions outlined in
this Section. In addition, Lender may retain a construction consultant to
inspect the Capital Expenditures contemplated by any Approved Capital
Improvement. Borrower shall, on demand by Lender, reimburse Lender for the
reasonable fees and disbursements of such consultant. It is expressly agreed and
understood that the Capital Expenditures undertaken pursuant to this Section
5.23 shall, subject to the terms of the Approved Hotel Operating Agreement, the
Approved Property Management Agreement and the Approved Music Venue Lease, as
applicable, be deemed a part of the Property hereunder and subject to the lien
of the Security Instrument and Borrower agrees to cooperate with Lender in
entering any documentation deemed necessary by Lender.
(l)    Notwithstanding the foregoing, no approval or consent shall be required
by Lender solely with solely with respect to any Capital Expenditures made in
connection with the Approved Music Venue Construction, provided that subsections
(a), (b), (d), (f), (g), (h), and (i) above are satisfied. Following the
completion of such Approved Music Venue Construction, Borrower shall provide
Periodic Reports to Lender in accordance with subsection (k) above.
5.24    Approved Music Venue Lease.
(a)    Borrower shall comply with the affirmative and negative covenants
relating to the Approved Music Venue Lease in all material respects, and no
Default hereunder shall be excused by virtue of the fact that such Default was
caused by the Approved Music Venue Manager, as a lessee thereunder. Lender
acknowledges that the Approved Music Venue Manager is not liable for the
Indebtedness; provided, however, that the Approved Music Venue Managers
acknowledge and agree that the leasehold interest pursuant to the Approved Music
Venue Lease constitutes Collateral for the



LOAN AGREEMENT – Page 95



--------------------------------------------------------------------------------




Loan as set forth in this Agreement, the Security Instrument, and the other Loan
Documents.
(b)    Borrower shall not cause the Approved Music Venue Manager to fail to
remain in effect in accordance with the terms of the Approved Music Venue Lease
(and shall exercise any applicable extension option in furtherance of the
foregoing) so long as any portion of the Indebtedness is outstanding unless
consented to by Lender, which consent in the absence of an Event of Default
shall not be unreasonably withheld, conditioned or delayed. Neither Borrower nor
any Approved Music Venue Manager shall amend or modify its Approved Music Venue
Lease in any material respect; provided, however, that Borrower and an Approved
Music Venue Manager shall have the right, without Lender consent, to amend its
Approved Music Venue Lease solely for the purpose of extending the term thereof
and/or revising the rent payable thereunder (as contemplated therein), provided
such revised rent shall be sufficient to allow Borrower to pay debt service and
all other amounts payable to Lender hereunder.
(c)    Notwithstanding anything to the contrary herein or in any other Loan
Documents or in an Approved Music Venue Lease, upon conveyance of the Property
by foreclosure or deed in lieu of foreclosure, Lender may, at its sole option
and regardless of whether an Approved Music Venue Manager is in default or in
compliance with the terms of its Approved Music Venue Lease, terminate such
Approved Music Venue Lease without payment of any termination fee, penalty or
other amount, such termination to be effective upon such conveyance or such
later date as Lender shall determine in its sole discretion. In addition, upon
acceleration of the Loan, Lender may, at its sole option and regardless of
whether an Approved Music Venue Manager is in default or in compliance with the
terms of its Approved Music Venue Lease, deliver a termination notice to
Borrower and such Approved Music Venue Manager terminating its Approved Music
Venue Lease without payment of any termination fee, penalty or other amount,
such termination to be immediately effective upon the conveyance of the Property
by foreclosure or deed in lieu of foreclosure.
(d)    Approved Music Venue Manager hereby consents to the Loan and acknowledges
that it derives substantial benefit from the making thereof. Borrower
acknowledges that, pursuant to each Approved Music Venue Lease, all amounts
remitted to Lender or deposited into the Lockbox Account or the Cash Management
Account by the Approved Music Venue Manager shall be credited against any
amounts payable by such Approved Music Venue Manager to Borrower under the
Approved Music Venue Lease.
ARTICLE VI
NEGATIVE COVENANTS
6.1    Liens on the Collateral. No Required SPE shall permit or suffer the
existence of any Lien on any of its assets, other than Permitted Encumbrances
and any Lien being contested in accordance with the terms and provisions of this
Agreement.
6.2    Ownership. Borrower shall not own any assets other than the Property and
related personal property and fixtures located therein or used in connection
therewith. Approved Music Venue Manager shall not own any assets other than its
leasehold interest in the ACL Music Venue Property

LOAN AGREEMENT – Page 96



--------------------------------------------------------------------------------




and the Showcase Venue Space and related personal property and trade fixtures
located therein or used in connection therewith.
6.3    Transfer; Prohibited Change of Control. No Required SPE shall Transfer
any Collateral other than in compliance with Article II or Section 6.11 and
other than the replacement or other disposition of obsolete or non-useful
personal property and fixtures in the ordinary course of business, and, other
than the declarations currently in effect with respect to the Property, Borrower
shall not hereafter file a declaration of condominium with respect to the
Property. No Prohibited Change of Control or Prohibited Pledge shall occur.
6.4    Debt. No Required SPE shall have any Debt, other than Permitted Debt.
Without limiting the foregoing, Borrower shall not incur any PACE Debt without
the prior written consent of Lender in its sole discretion.
6.5    Dissolution; Merger or Consolidation. No Required SPE shall dissolve,
terminate, liquidate, merge with or consolidate into another Person without
first causing the Loan to be assumed by a Successor Borrower pursuant to
Section 2.2.
6.6    Change in Business. No Required SPE shall make any material change in the
scope or nature of its business objectives, purposes or operations or undertake
or participate in activities other than the continuance of its present business.
6.7    Debt Cancellation. No Required SPE shall cancel or otherwise forgive or
release any material claim or Debt owed to it by any Person, except for adequate
consideration or in the ordinary course of its business.
6.8    Affiliate Transactions. Neither Borrower nor Approved Music Venue Manager
shall enter into, or be a party to, any transaction with any affiliate of
Borrower or Approved Music Venue Manager, except on terms that are intrinsically
fair, commercially reasonable and substantially similar to those that Borrower
or Approved Music Venue Manager would have obtained in a comparable arm's length
transaction with an unrelated third party.
6.9    Misapplication of Funds. Neither Borrower nor Approved Music Venue
Manager shall (a) distribute any Revenue or Loss Proceeds in violation of the
provisions of this Agreement (and shall promptly cause the reversal of any such
distributions made in error of which Borrower or Approved Music Venue Manager
becomes aware), (b) fail to remit amounts (and shall use commercially reasonable
efforts to cause Approved Property Manager, Approved Hotel Operator and each
Tenant to not fail to remit amounts) to the Cash Management Account, Lockbox
Account, Manager Accounts, ACL Music Venue Account, ACL Music Venue Settlement
Account or Approved FF&E Account as required by Section 3.1, (c) make any
distributions to equityholders during the continuance of a Trigger Period or
Event of Default unless expressly permitted hereunder, or (d) misappropriate any
security deposit or portion thereof.
6.10    Jurisdiction of Formation; Name. No Required SPE shall change its
jurisdiction of formation or name without receiving Lender's prior written
consent and promptly providing Lender such information and replacement Uniform
Commercial Code financing statements and legal opinions as Lender may reasonably
request in connection therewith.

LOAN AGREEMENT – Page 97



--------------------------------------------------------------------------------




6.11    Modifications and Waivers. Unless otherwise consented to in writing by
Lender:
(i)    Borrower and the Approved Music Venue Manager, as applicable, shall not
amend in any material respect, modify, terminate, renew, or surrender any rights
or remedies with respect to any of the following: (a) any Lease, or enter into
any Lease except in compliance with Section 5.7, (b) any Approved Music Venue
Lease, except in compliance with Section 5.24, or (c) the Hotel Operating
Agreement;
(ii)    Borrower shall not enter into any new franchise or license agreement,
hotel management agreement or any other agreement relating to the right to
operate the Hotel Property with any manager other than an Approved Hotel
Operator;
(iii)    No Required SPE shall terminate, amend or modify its organizational
documents (including any operating agreement, limited partnership agreement,
by-laws, certificate of formation, certificate of limited partnership or
certificate of incorporation) if such amendment or modification (a) affects any
provision or definition relating to Independent Directors or any provision
relating to Borrower’s management by a Single-Purpose Equityholder, if any, (b)
affects any provision or definition relating to separateness, bankruptcy
remoteness or qualification as a Single-Purpose Entity, (c) affects any
provision or definition on which any opinion of counsel delivered to Lender in
connection with the Transaction is based (or any assumption contained in such
opinion of counsel), including any non-consolidation opinion, (d) affects any
provision or definition relating to springing members, (e) affects any provision
or definition relating to the permitted business activities of a Required SPE,
as applicable or (f) would reasonably be expected to result in a Material
Adverse Effect;
(iv)    Borrower shall cause Show Bureau, LLC to not terminate, materially amend
or modify its organizational documents (including any operating agreement,
limited partnership agreement, by-laws, certificate of formation, certificate of
limited partnership or certificate of incorporation), provided, to the extent
the current business operations of Show Bureau, LLC in relation to the Property
are no longer necessary as determined by Borrower in its reasonable discretion
and the termination of which could not reasonably be expected to have a Material
Adverse Effect, Borrower may cause Show Bureau, LLC to wind up its business
affairs and to subsequently dissolve no earlier than four (4) years thereafter;
(v)    Borrower shall not terminate, amend or modify the Approved Property
Management Agreement except for a termination resulting from a material default
beyond any applicable notice and cure or grace period and to the extent Borrower
otherwise complies with the terms of this Agreement as a result thereof; and
(vi)    Borrower shall not (x) enter into any Material Agreement, or amend or
modify in any material respects, surrender or waive any material rights or
remedies under any Material Agreement, except, in each case, on arms‑length
commercially reasonable terms, (y) terminate any Material Agreement, except for
terminations in connection with a material default thereunder, or (z) default in
any material obligations under any Material Agreement which continues beyond any
applicable grace or cure period. Notwithstanding the foregoing,

LOAN AGREEMENT – Page 98



--------------------------------------------------------------------------------




as it pertains to the KLRU Agreement, without the prior written consent of
Lender, Borrower may (i) assign its rights thereunder to Approved Music Venue
Manager and (ii) enter an extension or amendment of the KLRU Agreement or enter
a replacement agreement, provided such extension, amendment or replacement
agreement is materially on the same terms as the existing KLRU Agreement subject
to the following permitted exceptions: (A) KLRU may be given unencumbered rights
to utilize the balcony (i.e., the third level) of the ACL Music Venue Property
and (B) the Revenues associated with the naming rights may be split between
Borrower or Approved Music Venue Manager and KLRU with any amounts received by
either Person to be used for improvements and operations associated with the ACL
Music Venue Property.
6.12    ERISA.
(a)    Borrower shall not maintain or contribute to, or agree to maintain or
contribute to, or permit any ERISA Affiliate of Borrower to maintain or
contribute to or agree to maintain or contribute to, any employee benefit plan
(as defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of
ERISA or Section 412 of the Code.
(b)    Borrower shall not engage in a non-exempt prohibited transaction under
Section 406 of ERISA, Section 4975 of the Code, or substantially similar
provisions under federal, state or local laws, rules or regulations or in any
transaction that would cause any obligation or action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Notes, this
Agreement, the Security Instrument or any other Loan Document) to be a
non-exempt prohibited transaction under such provisions.
6.13    Alterations and Expansions. During the continuance of any Trigger Period
or Event of Default, Borrower shall not perform or contract to perform any
capital improvements requiring Capital Expenditures that are not consistent with
the Approved Annual Budget. Borrower shall not perform, undertake, contract to
perform or consent to any Material Alteration without the prior written consent
of Lender, which consent (in the absence of an Event of Default) shall not be
unreasonably withheld, delayed or conditioned, but may be conditioned on the
delivery of additional collateral in the form of cash or cash equivalents
acceptable to Lender in respect of the amount by which any such Material
Alteration exceeds the Threshold Amount. If Lender's consent is requested
hereunder with respect to a Material Alteration, Lender may retain a
construction consultant to review such request and, if such request is granted,
Lender may retain a construction consultant to inspect the work from time to
time. Borrower shall, on demand by Lender, reimburse Lender for the reasonable
fees and disbursements of such consultant.
6.14    Advances and Investments. Borrower shall not lend money or make advances
to any Person, or purchase or acquire any stock, obligations or securities of,
or any other interest in, or make any capital contribution to, any Person,
except for Permitted Investments.
6.15    Single-Purpose Entity. No Required SPE shall cease to be a
Single-Purpose Entity. No Required SPE which is required to have an Independent
Director shall remove or replace any



LOAN AGREEMENT – Page 99



--------------------------------------------------------------------------------




Independent Director without Cause and without providing at least two Business
Days' advance written notice thereof to Lender and the Rating Agencies.
6.16    Zoning and Uses. Borrower shall not do any of the following without the
prior written consent of Lender:
(i)    initiate or support any limiting change in the permitted uses of the
Property (or to the extent applicable, zoning reclassification of the Property)
or any portion thereof, seek any variance under existing land use restrictions,
laws, rules or regulations (or, to the extent applicable, zoning ordinances)
applicable to the Property, or use or permit the use of the Property in a manner
that would result in the use of the Property becoming a nonconforming use under
applicable land-use restrictions or zoning ordinances or that would violate the
terms of any Lease, Material Agreement or Legal Requirement (and if under
applicable zoning ordinances the use of all or any portion of the Property is a
nonconforming use, Borrower shall not cause or permit such nonconforming use to
be discontinued or abandoned);
(ii)    execute or file any subdivision plat affecting the Property, or
institute, or permit the institution of, proceedings to alter any tax lot
comprising the Property; or
(iii)    permit or consent to the Property being used by the public or any
Person in such manner as might make possible a claim of adverse usage or
possession or of any implied dedication or easement.
6.17    Waste. Neither Borrower nor Approved Music Venue Manager shall commit or
permit any Waste on the Property, nor take any actions that might invalidate any
insurance carried on the Property (and Borrower and Approved Music Venue Manager
shall promptly correct any such actions of which it becomes aware).
ARTICLE VII
DEFAULTS
7.1    Event of Default. The occurrence of any one or more of the following
events shall be, and shall constitute the commencement of, an "Event of Default"
hereunder (any Event of Default that has occurred shall continue unless and
until waived by Lender in writing in its sole discretion):
(a)    Payment.
(i)    Borrower shall default in the payment when due of any principal or
interest owing hereunder or under the Notes (including any mandatory prepayment
required hereunder) or any other amount required to be remitted into the Cash
Management Account on a Payment Date pursuant to Section 3.2(c); or
(ii)    Borrower shall default, and such default shall continue for at least two
Business Days after notice to Borrower that such amounts are owing, in the
payment when

LOAN AGREEMENT – Page 100



--------------------------------------------------------------------------------




due of fees, expenses or other amounts owing hereunder, under the Notes or under
any of the other Loan Documents (other than principal, interest and any other
amounts required to be remitted into the Cash Management Account, if applicable,
on a Payment Date pursuant to  Section 3.2(c)).
(b)    Representations. Any representation made by Borrower or Approved Music
Venue Manager in any of the Loan Documents, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender shall have been false or misleading in any material respect (or, with
respect to any representation that itself contains a materiality qualifier, in
any respect) as of the date such representation was made, provided, if Borrower
or Approved Music Venue Manager did not have actual knowledge at the time of
such representation or warranty that such representation or warranty was false
or misleading in any material respect and the same is susceptible of being
cured, the same shall be an Event of Default hereunder only if the same is not
cured within 30 days after Borrower’s receipt of written notice from Lender or,
in the case of any such representation that is susceptible of cure but cannot
reasonably be cured within such 30 day period and Borrower shall have
(A) commenced to cure or cause the cure of such representation or warranty to be
commenced within such 30 day period, (B) submitted to Lender an Officer’s
Certificate setting forth an explanation of the inability to cure such Default
within such 30 day period and describing Borrower’s past and intended efforts to
cure, or cause the cure of, such Default and (C) thereafter diligently proceeded
to cure the same, such 30 day period shall be extended for up to an additional
30 days.
(c)    Other Loan Documents. Any Loan Document shall fail to be in full force
and effect or to convey the material Liens, rights, powers and privileges
purported to be created thereby and Borrower shall fail to promptly remedy such
failure in accordance with Section 5.9; or a default by Borrower, Sponsor,
Approved Music Venue Manager or any of their respective affiliates shall occur
under any of the other Loan Documents or Material Agreements, or a default by
Borrower shall occur under the Approved Property Management Agreement, in each
case, beyond the expiration of any applicable cure period.
(d)    Bankruptcy, etc.
(i)    Any Required SPE or Sponsor shall commence a voluntary case concerning
itself under any Title of the United States Code (as amended, modified,
succeeded or replaced, from time to time, the "Bankruptcy Code");
(ii)    any Required SPE or Sponsor shall commence any other proceeding under
any reorganization, arrangement, adjustment of debt, relief of creditors,
dissolution, insolvency or similar law of any jurisdiction whether now or
hereafter in effect relating to such Required SPE or Sponsor, or shall dissolve
or otherwise cease to exist;
(iii)    there is commenced against any Required SPE or Sponsor an involuntary
case under the Bankruptcy Code, or any such other proceeding, which remains
undismissed for a period of 90 days after commencement;



LOAN AGREEMENT – Page 101



--------------------------------------------------------------------------------




(iv)    any Required SPE or Sponsor is adjudicated insolvent or bankrupt by an
un-appealable court order;
(v)    any Required SPE or Sponsor suffers appointment of any custodian or the
like for it or for any substantial portion of its property and such appointment
continues unchanged or unstayed for a period of 90 days after commencement of
such appointment;
(vi)    any Required SPE or Sponsor makes a general assignment for the benefit
of creditors; or
(vii)    any Required SPE or Sponsor takes any material action for the purpose
of effecting any of the foregoing.
(e)    Prohibited Change of Control.
(i)    A Prohibited Change of Control shall occur; or
(ii)    Borrower shall fail to deliver any non-consolidation opinion required to
be delivered pursuant to Section 2.3.
(f)    Equity Pledge; Preferred Equity. Any direct or indirect equity interest
in or right to distributions from Borrower shall be subject to a Lien in favor
of any Person, or Borrower or any holder of a direct or indirect interest in
Borrower shall issue preferred equity (or debt granting the holder thereof
rights substantially similar to those generally associated with preferred
equity); except that the following shall be permitted:
(i)    any pledge of direct or indirect equity interests in and rights to
distributions from or received by a Qualified Equityholder; and
(ii)    the issuance of direct or indirect preferred equity interests in a
Qualified Equityholder.
Any act, action or state of affairs that would result in an Event of Default
pursuant to this subsection shall be referred to in this Agreement as a
"Prohibited Pledge".
(g)    Insurance. Borrower shall fail to maintain in full force and effect all
Policies required hereunder and such failure continues until the earlier to
occur of (i) five (5) days after written notice from Lender or (ii) the
expiration of any of such Policies.
(h)    ERISA; Negative Covenants. A default shall occur in the due performance
or observance by Borrower or Approved Music Venue Manager of any term, covenant
or agreement contained in Section 5.8 or in Article VI, provided that such
default shall not constitute an Event of Default unless and until it shall
remain uncured for 10 days after Borrower receives written notice thereof.
(i)    Legal Requirements. Borrower shall fail to cure, or cause to be cured,
properly any violations of Legal Requirements affecting all or any portion of
the Property within 30 days after

LOAN AGREEMENT – Page 102



--------------------------------------------------------------------------------




Borrower first receives written notice of any such violations; provided,
however, if any such violation is reasonably susceptible of cure, but not within
such 30 day period, then Borrower shall be permitted up to an additional 90 days
to cure such violation provided that Borrower commences a cure within such
initial 30 day period and thereafter diligently and continuously pursues such
cure.
(j)    Express Events of Default. Any event shall occur that is explicitly
identified as an "Event of Default" under any provision contained herein or in
any of the other Loan Documents.
(k)    Other Covenants. A default shall occur in the due performance or
observance by Borrower of any term, covenant or agreement (other than those
referred to in any other subsection of this Section) contained in this
Agreement, except that in the case of a default that can be cured by the payment
of money, such default shall not constitute an Event of Default unless and until
it shall remain uncured for 10 days after Borrower receives written notice
thereof; and in the case of a default that cannot be cured by the payment of
money but is susceptible of being cured within 30 days, such default shall not
constitute an Event of Default unless and until it remains uncured for 30 days
after Borrower receives written notice thereof, provided that promptly following
its receipt of such written notice, Borrower delivers written notice to Lender
of its intention and ability to effect such cure within such 30 day period; and
if such non-monetary default is not cured within such 30 day period despite
Borrower's diligent efforts but is susceptible of being cured within 120 days of
Borrower's receipt of Lender's original notice, then Borrower shall have such
additional time as is reasonably necessary to effect such cure, but in no event
in excess of 120 days from Borrower's receipt of Lender's original notice,
provided that Borrower promptly delivers written notice to Lender of its
intention and ability to effect such cure prior to the expiration of such 120
day period.
(l)    Approved Hotel Operating Agreement. A material default by Borrower as
owner shall occur under the Approved Hotel Operating Agreement or other default
which entitles the Approved Hotel Operator the ability terminate or seek
monetary damages which is not cured by Borrower within the time period, if any,
permitted by the Approved Hotel Operating Agreement for its cure.
(m)    Approved Music Venue Lease. Any Approved Music Venue Lease shall no
longer be in effect for any reason whatsoever other than the termination thereof
pursuant to Section 5.24(c), including, without limitation, expiration of any
Approved Music Venue Lease by its terms absent renewal or extension of such
Approved Music Venue Lease or the prior written consent of Lender.
7.2    Remedies.
(a)    During the continuance of an Event of Default, Lender may by written
notice to Borrower, in addition to any other rights or remedies available
pursuant to this Agreement, the Notes, the Security Instrument and the other
Loan Documents, at law or in equity, declare by written notice to Borrower all
or any portion of the Indebtedness to be immediately due and payable, whereupon
all or such portion of the Indebtedness shall so become due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents against Borrower and the Collateral (including all rights or
remedies available at law or in equity); provided, however,

LOAN AGREEMENT – Page 103



--------------------------------------------------------------------------------




that, notwithstanding the foregoing, if an Event of Default specified in
Section 7.1(d) shall occur, then (except as specified in Section 7.2(f) below)
the Indebtedness shall immediately become due and payable without the giving of
any notice or other action by Lender. Any actions taken by Lender shall be
cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth in this Agreement or in the
other Loan Documents.
(b)    If Lender forecloses on any Collateral, Lender shall apply all net
proceeds of such foreclosure to repay the Indebtedness, the Indebtedness shall
be reduced to the extent of such net proceeds and the remaining portion of the
Indebtedness shall remain outstanding and secured by the remaining Collateral.
At the election of Lender, the Notes shall be deemed to have been accelerated
only to the extent of the net proceeds actually received by Lender with respect
to the Property and applied in reduction of the Indebtedness.
(c)    During the continuance of any Event of Default (including an Event of
Default resulting from a failure to satisfy the insurance requirements specified
herein), Lender may, but without any obligation to do so and without notice to
or demand on Borrower and without releasing Borrower from any obligation
hereunder, take any action to cure such Event of Default. In conjunction with
undertaking any actions permitted under this subsection, Lender may enter upon
any or all of the Property upon reasonable notice to Borrower for such purposes
or appear in, defend, or bring any action or proceeding to protect its interest
in the Collateral or to foreclose the Security Instrument or collect the
Indebtedness. The costs and expenses incurred by Lender in exercising rights
under this paragraph (including reasonable attorneys' fees), with interest at
the Default Rate for the period after notice from Lender that such costs or
expenses were incurred to the date of payment to Lender, shall constitute a
portion of the Indebtedness, shall be secured by the Security Instrument and
other Loan Documents and shall be due and payable to Lender upon demand
therefor.
(d)    Interest shall accrue on any judgment obtained by Lender in connection
with its enforcement of the Loan at a rate of interest equal to the Default
Rate.
(e)    Notwithstanding the availability of legal remedies, Lender will be
entitled to obtain specific performance, mandatory or prohibitory injunctive
relief, or other equitable relief requiring Borrower to cure or refrain from
repeating any Default.
(f)    Notwithstanding anything herein to the contrary, if an event specified in
Section 7.1(d) occurs solely in respect of Sponsor and not any Required SPE,
then such event shall not constitute an Event of Default or result in an
acceleration of the Loan unless, in each case, Lender so determines in its sole
discretion by written notice to Borrower; and unless and until Lender sends such
notice, a Trigger Period shall be deemed to have commenced for all purposes
hereunder, which Trigger Period shall continue until the Loan is repaid in full.





LOAN AGREEMENT – Page 104



--------------------------------------------------------------------------------




7.3    Application of Payments after an Event of Default. Notwithstanding
anything to the contrary contained herein, during the continuance of an Event of
Default, all amounts received by Lender in respect of the Loan shall be applied
at Lender's sole discretion either toward the components of the Indebtedness
(e.g., Lender's expenses in enforcing the Loan, interest, principal and other
amounts payable hereunder) and the Notes or Note Components in such sequence as
Lender shall elect in its sole discretion, or toward the payment of Property
expenses.
ARTICLE VIII
CONDITIONS PRECEDENT
8.1    Conditions Precedent to Closing. This Agreement shall become effective on
the date that all of the following conditions shall have been satisfied (or
waived in accordance with Section 9.3, provided, Lender shall be deemed to have
waived any outstanding conditions to the extent the Principal Indebtedness is
funded to Borrower):
(a)    Loan Documents. Lender shall have received a duly executed copy of each
Loan Document. Each Loan Document that is to be recorded in the public records
shall be in form suitable for recording.
(b)    Collateral Accounts. Each of the Collateral Accounts shall have been
established and funded to the extent required under Article III.
(c)    Opinions of Counsel. Lender shall have received, in each case in form and
substance satisfactory to Lender, (i) a legal opinion with respect to the laws
of the state in which the Property is located and any Required SPE is organized
which shall include an opinion as to the enforceability of the Loan Documents,
(ii) a bankruptcy non-consolidation opinion with respect to each Person owning
at least a 49% direct or indirect equity interest in any Required SPE, and any
affiliated property manager and/or hotel operator, and (iii) a Delaware legal
opinion regarding matters related to Single Member LLC's.
(d)    Organizational Documents. Lender shall have received all documents
reasonably requested by Lender relating to the existence of Borrower, the
validity of the Loan Documents and other matters relating thereto, in form and
substance satisfactory to Lender, including:
(i)    Authorizing Resolutions. To the extent the required authorizations are
not contained directly in the organizational documents of any Required SPE and
Sponsor, certified copies of the resolutions authorizing the execution and
delivery of the Loan Documents by Sponsor and Borrower.
(ii)    Organizational Documents. Certified copies of the organizational
documents of Sponsor and each Required SPE (including any certificate of
formation, certificate of limited partnership, certificate of incorporation,
operating agreement, limited partnership agreement or by-laws), in each case
together with all amendments thereto.

LOAN AGREEMENT – Page 105



--------------------------------------------------------------------------------




(iii)    Certificates of Good Standing or Existence. Certificates of good
standing or existence for Sponsor and each Required SPE issued as of a recent
date by its state of organization and by the state in which the Property is
located.
(iv)    Recycled Entity Certificate. A recycled entity certificate acceptable to
Lender with respect to any Required SPE that was formed more than 60 days prior
to the date hereof.
(e)    Lease; Material Agreements; Approved Hotel Operating Agreement; Approved
Hotel SNDA. Lender shall have received true, correct and complete copies of all
Leases and all Material Agreements, the fully executed Approved Hotel Operating
Agreement and the Approved Hotel SNDA in form and substance satisfactory to
Lender.
(f)    Lien Search Reports. Lender shall have received satisfactory reports of
Uniform Commercial Code, tax lien, bankruptcy and judgment searches conducted by
a search firm acceptable to Lender with respect to the Property, Sponsor, each
Required SPE and Borrower's immediate predecessor, if any, such searches to be
conducted in such locations as Lender shall have requested.
(g)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date either before or after the execution and
delivery of this Agreement.
(h)    No Injunction. No Legal Requirement shall exist, and no litigation shall
be pending or threatened, which in the good faith judgment of Lender would
enjoin, prohibit or restrain, or impose or result in the imposition of any
material adverse condition upon, the making or repayment of the Loan or the
consummation of the Transaction.
(i)    Representations. The representations in this Agreement and in the other
Loan Documents shall be true and correct in all respects on and as of the
Closing Date with the same effect as if made on such date.
(j)    Estoppel Letters. Borrower shall have received and delivered to Lender
estoppel certificates from such parties and in such form and substance as shall
be reasonably satisfactory to Lender, each of which shall specify that Lender
and its successors and assigns may rely thereon.
(k)    No Material Adverse Effect. No event or series of events shall have
occurred that Lender reasonably believes has had or is reasonably expected to
result in a Material Adverse Effect.
(l)    Transaction Costs. Borrower shall have paid all transaction costs (or
provided for the direct payment of such transaction costs by Lender from the
proceeds of the Loan).
(m)    Insurance. Lender shall have received certificates of insurance on ACORD
Form 25 for liability insurance and ACORD Form 28 for casualty insurance
demonstrating insurance coverage in respect of the Property of types, in
amounts, with insurers and otherwise in compliance

LOAN AGREEMENT – Page 106



--------------------------------------------------------------------------------




with the terms, provisions and conditions set forth in this Agreement. Such
certificates shall indicate that Lender and its successors and assigns are named
as additional insured on each liability policy, and that each casualty policy
and rental interruption policy contains a loss payee and mortgagee endorsement
in favor of Lender, its successors and assigns.
(n)    Title. Lender shall have received a marked, signed commitment to issue,
or a signed pro-forma version of, a Title Insurance Policy in respect of the
Property, listing only such exceptions as are reasonably satisfactory to Lender.
If the Title Insurance Policy is to be issued by, or if disbursement of the
proceeds of the Loan are to be made through, an agent of the actual insurer
under the Title Insurance Policy (as opposed to the insurer itself), the actual
insurer shall have issued to Lender for Lender's benefit a so-called "Insured
Closing Letter."
(o)    Zoning. Lender shall have received evidence reasonably satisfactory to
Lender that the Property is in compliance with all applicable zoning
requirements (including a zoning report, a zoning endorsement if obtainable and
a letter from the applicable municipality if obtainable).
(p)    Permits; Certificate of Occupancy. Except for the Showcase Venue Space
and space subleased by Weisbart Springer Hayes, LLP which is currently subject
to ongoing construction, Lender shall have received a copy of all Permits
necessary for the use and operation of the Property and the certificate(s) of
occupancy, if required, for the Property, all of which shall be in form and
substance reasonably satisfactory to Lender.
(q)    Engineering Report. Lender shall have received a current Engineering
Report with respect to the Property, which report shall be in form and substance
reasonably satisfactory to Lender.
(r)    Environmental Report. Lender shall have received an Environmental Report
(not more than six months old) with respect to the Property that discloses no
material environmental contingencies with respect to the Property.
(s)    Survey. Lender shall have received a Survey with respect to the Property
in form and substance reasonably satisfactory to Lender.
(t)    Appraisal. Lender shall have obtained an Appraisal of the Property
satisfactory to Lender.
(u)    Consents, Licenses, Approvals, etc. Lender shall have received copies of
all consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by Borrower, and the validity and
enforceability, of the Loan Documents, and such consents, licenses and approvals
shall be in full force and effect.
(v)    Financial Information. Lender shall have received financial information
relating to Sponsor, Borrower and the Property that is satisfactory to Lender.



LOAN AGREEMENT – Page 107



--------------------------------------------------------------------------------




(w)    Annual Budget. Lender shall have received the Annual Budget for the
current calendar year (and, if the Closing Date occurs in December, the Annual
Budget for the next calendar year).
(x)    Know Your Customer Rules. At least 10 days prior to the Closing Date,
Lender shall have received all documentation and other information required by
bank regulatory authorities under applicable "know-your-customer" and anti-money
laundering rules and regulations, including the PATRIOT Act.
(y)    Capital Expenditures for ACL Music Venue Property. Borrower shall deliver
to Lender (1) financial statements and operating statements indicating Capital
Expenditures made with respect to the ACL Music Venue Property for the past
three (3) calendar years, and (2) a statement or schedule indicating future
projections of Capital Expenditures to be made with respect to the ACL Music
Venue Property for the following ten (10) calendar years.
(z)    Additional Matters. Lender shall have received such other certificates,
opinions, documents and instruments relating to the Loan as may have been
reasonably requested by Lender. All corporate and other proceedings, all other
documents (including all documents referred to in this Agreement and not
appearing as exhibits to this Agreement) and all legal matters in connection
with the Loan shall be reasonably satisfactory in form and substance to Lender.
ARTICLE IX
MISCELLANEOUS
9.1    Successors. Except as otherwise provided in this Agreement, whenever in
this Agreement any of the parties to this Agreement is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party. All covenants, promises and agreements in this Agreement contained,
by or on behalf of Borrower, shall inure to the benefit of Lender and its
successors and assigns.
9.2    GOVERNING LAW.
(A)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO CHOICE OF LAW RULES TO THE
EXTENT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.
(B)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER
THAN ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF A LIEN
OR SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED BY THE
LAWS OF THE STATE OF TEXAS OR NEW YORK) MAY BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN NEW YORK, NEW YORK OR TRAVIS COUNTY, TEXAS. BORROWER AND LENDER
HEREBY (i) IRREVOCABLY

LOAN AGREEMENT – Page 108



--------------------------------------------------------------------------------




WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT
THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM,
(ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING, AND (iii) IRREVOCABLY CONSENT TO SERVICE OF PROCESS BY
MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT
THE ADDRESS SPECIFIED IN SECTION 9.4 (AND AGREES THAT SUCH SERVICE AT SUCH
ADDRESS IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT).
9.3    Modification, Waiver in Writing. Neither this Agreement nor any other
Loan Document may be amended, changed, waived, discharged or terminated, nor
shall any consent or approval of Lender be granted hereunder, unless such
amendment, change, waiver, discharge, termination, consent or approval is in
writing signed by Lender.
9.4    Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
by expedited prepaid delivery service, either commercial or United States Postal
Service, with proof of delivery or attempted delivery, addressed as follows
(except that any party hereto may change its address and other contact
information for purposes hereof at any time by sending a written notice to the
other parties to this Agreement in the manner provided for in this Section). A
notice shall be deemed to have been given when delivered or upon refusal to
accept delivery.
If to Lender:
Goldman Sachs Mortgage Company
200 West Street
New York, New York 10282
Attention: Rene Theriault and J. Theodore Borter

with copies to:
Goldman Sachs Mortgage Company
6011 Connection Drive, Suite 550
Irving, Texas 75039
Attention: General Counsel

and
Winstead PC
201 North Tryon Street
Suite 2000
Charlotte, North Carolina 28202
Attention: Brian S. Short, Esq.






LOAN AGREEMENT – Page 109



--------------------------------------------------------------------------------




If to Borrower:
Stratus Block 21, L.L.C.
212 Lavaca Street
Suite 300
Austin, Texas 78701
Attention: Beau Armstrong

with a copy to:
Armbrust & Brown PLLC
100 Congress Avenue
Suite 1300
Austin, Texas 78701
Attention: Kenneth Jones, Esq.

9.5    TRIAL BY JURY. LENDER AND BORROWER, TO THE FULLEST EXTENT THAT THEY MAY
LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY LENDER
AND BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER
AND BORROWER ARE EACH HEREBY INDIVIDUALLY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.
9.6    Headings. The Article and Section headings in this Agreement are included
in this Agreement for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
9.7    Assignment and Participation.
(a)    Except as expressly set forth in Article II, Borrower may not sell,
assign or otherwise transfer any rights, obligations or other interest of
Borrower in or under the Loan Documents.
(b)    Lender and each assignee of all or a portion of the Loan shall have the
right from time to time in its discretion and without the consent of Borrower to
sell one or more of the Notes or Note Components or any interest therein (an
"Assignment") and/or sell a participation interest in one or more of the Notes
or Note Components (a "Participation"), provided, Borrower shall be provided
with notice of any Assignment. Borrower shall reasonably cooperate with Lender,
at Lender's request, in order to effectuate any such Assignment or
Participation, and, subject to any restrictions set forth in Section 9.24 and
the Approved Hotel SNDA, Borrower shall promptly provide such information, legal
opinions and documents relating to each Required SPE, Sponsor, the Property, the
Approved Property Manager, the Approved Hotel Operator, the Approved Music Venue
Manager, and any Tenants as Lender may reasonably request in connection with
such Assignment or Participation. In the case of an Assignment, (i) each
assignee shall have, to the extent of such

LOAN AGREEMENT – Page 110



--------------------------------------------------------------------------------




Assignment, the rights, benefits and obligations of the assigning Lender as a
"Lender" hereunder and under the other Loan Documents, (ii) the assigning Lender
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to an Assignment, relinquish its rights and be released from its
obligations under this Agreement, and (iii) one Lender shall serve as agent for
all Lenders and shall be the sole Lender to whom notices, requests and other
communications shall be addressed and the sole party authorized to grant or
withhold consents hereunder on behalf of the Lenders (subject, in each case, to
appointment of a Servicer, pursuant to Section 9.22, to receive such notices,
requests and other communications and/or to grant or withhold consents, as the
case may be). Goldman Sachs Mortgage Company or, upon the appointment of a
Servicer, such Servicer, shall maintain, or cause to be maintained, as
non‑fiduciary agent for Borrower, a register on which it shall enter the name or
names of the registered owner or owners from time to time of the Notes. Upon
effectiveness of any Assignment of any Note in part, Borrower will promptly
provide to the assignor and the assignee separate Notes in the amount of their
respective interests (but, if applicable, with a notation thereon that it is
given in substitution for and replacement of an original Note or any replacement
thereof), and otherwise in the form of such Note, upon return of the Note then
being replaced. Each potential or actual assignee, participant or investor in a
Securitization, and each Rating Agency, shall be entitled to receive all
information received by Lender under this Agreement. After the effectiveness of
any Assignment, the party conveying the Assignment shall provide notice to
Borrower and each Lender of the identity and address of the assignee.
Notwithstanding anything in this Agreement to the contrary, after an Assignment,
the assigning Lender (in addition to the assignee) shall continue to have the
benefits of any indemnifications contained in this Agreement that such assigning
Lender had prior to such assignment with respect to matters occurring prior to
the date of such assignment.
(c)    If, pursuant to this Section, any interest in this Agreement or any Note
is transferred to any transferee, such transferee shall, promptly upon receipt
of written request from Borrower, furnish to Borrower Form W‑9, Form W-8BEN or
Form W-8ECI, as applicable.
9.8    Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.
9.9    Preferences; Waiver of Marshalling of Assets. Lender shall have no
obligation to marshal any assets in favor of Borrower or any other party or
against or in payment of any or all of the obligations of Borrower pursuant to
the Loan Documents. Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by Borrower to any portion of
the obligations of Borrower hereunder and under the Loan Documents. If any
payment to Lender is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then the obligations hereunder or portion thereof intended to
be satisfied by such

LOAN AGREEMENT – Page 111



--------------------------------------------------------------------------------




payment shall be revived and continue in full force and effect, as if such
payment had not been made. Borrower hereby waives any legal right otherwise
available to Borrower that would require the sale of any Collateral either
separate or apart from other Collateral, or require Lender to exhaust its
remedies against any Collateral before proceeding against any other Collateral.
Without limiting the foregoing, to the fullest extent permitted by law, Borrower
hereby waives and shall not assert any rights in respect of a marshalling of
Collateral, a sale in the inverse order of alienation, any homestead exemption,
the administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Collateral or any portion thereof in any sequence and any combination as
determined by Lender in its sole discretion.
9.10    Remedies of Borrower. If a claim is made that Lender or its agents have
unreasonably delayed acting or acted unreasonably in any case where by law or
under this Agreement or the other Loan Documents, any of such Persons has an
obligation to act promptly or reasonably, Borrower agrees that no such Person
shall be liable for any monetary damages, and Borrower's sole remedy shall be
limited to commencing an action seeking specific performance, injunctive relief
and/or declaratory judgment; provided, however, that the forgoing shall not
prevent Borrower from obtaining a monetary judgment against Lender if it is
determined by a court of competent jurisdiction that Lender is found to have (x)
materially breached the covenants set forth in Sections 5.7 or 5.10 herein which
consequently results in liability to Borrower, (y) intentionally misapplied or
unreasonably withheld funds under this Agreement or any other Loan Document, or
(z) Lender acted with gross negligence, bad faith or willful misconduct.
Notwithstanding anything herein to the contrary, Borrower shall not assert, and
hereby waives, any claim against Lender and/or its affiliates, directors,
employees, attorneys, agents or sub-agents, on any theory of liability, for
special, indirect, consequential or punitive damages (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable Legal
Requirement) arising out of, as a result of, or in any way related to, the Loan
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, the Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and Borrower
hereby waives, releases and agrees not to sue upon any such claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
9.11    Offsets, Counterclaims and Defenses. All payments made by Borrower
hereunder or under the other Loan Documents shall be made irrespective of, and
without any deduction for, any offsets or counterclaims or defenses. Borrower
waives the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender arising
out of or in any way connected with the Notes, this Agreement, the other Loan
Documents or the Indebtedness. Any assignee of Lender's interest in the Loan
shall take the same free and clear of all offsets, counterclaims or defenses
against the assigning Lender.
9.12    No Joint Venture. Nothing in this Agreement is intended to create a
joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower and Lender, nor to grant Lender any interest in the Property
other than that of mortgagee or lender.



LOAN AGREEMENT – Page 112



--------------------------------------------------------------------------------




9.13    Conflict; Construction of Documents. In the event of any conflict
between the provisions of this Agreement and the provisions of the other Loan
Documents, the provisions of this Agreement shall prevail. The parties
acknowledge that they were each represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that the
Loan Documents shall not be subject to the principle of construing their meaning
against the party that drafted same.
9.14    Brokers and Financial Advisors. Borrower represents that neither it nor
Sponsor has dealt with any financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement other than HFF LP (and any commissions payable in connection
therewith shall be paid solely by Borrower or Sponsor). Borrower shall indemnify
and hold Lender harmless from and against any and all claims, liabilities, costs
and expenses of any kind in any way relating to or arising from a claim by any
Person that such Person acted on behalf of Borrower in connection with the
transactions contemplated in this Agreement. The provisions of this Section
shall survive the expiration and termination of this Agreement and the repayment
of the Indebtedness.
9.15    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Copies
of originals, including copies delivered by facsimile, pdf or other electronic
means shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Agreement.
9.16    Estoppel Certificates.
(a)    Borrower shall execute, acknowledge and deliver to Lender, within five
days after receipt of Lender's written request therefor at any time from time to
time, a statement in writing setting forth (A) the Principal Indebtedness,
(B) the date on which installments of interest and/or principal were last paid,
(C) any known offsets or defenses to the payment of the Indebtedness, (D) that
the Notes, this Agreement, the Security Instrument and the other Loan Documents
are valid, legal and binding obligations and have not been modified or if
modified, giving particulars of such modification, (E) that neither Borrower
nor, to Borrower's knowledge, Lender, is in default under the Loan Documents (or
specifying any such default), (F) that all Leases are in full force and effect
in all material respects and have not been modified (except in accordance with
the Loan Documents), (G) whether or not, to Borrower's knowledge, any of the
Tenants under the Leases are in material default under the Leases (setting forth
the specific nature of any such material defaults) and (H) such other matters as
Lender may reasonably request. Any prospective purchaser of any interest in a
Loan shall be permitted to rely on such certificate.
(b)    Upon Lender's written request, Borrower shall use commercially reasonable
efforts to obtain from each Tenant and thereafter promptly deliver to Lender
duly executed estoppel certificates from any one or more Tenants specified by
Lender, attesting to such facts regarding the Leases as Lender may reasonably
require, including attestations that each Lease covered thereby is in full force
and effect with no material defaults thereunder on the part of any party, that
rent has not been paid more than one month in advance, except as security, and
that the Tenant claims no defense or offset against the full and timely
performance of its obligations under the Lease. Borrower shall

LOAN AGREEMENT – Page 113



--------------------------------------------------------------------------------




not be required to deliver such certificates more frequently than one time in
any 12-month period, other than the 12-month period during which a
Securitization occurs or is attempted.
9.17    General Indemnity; Payment of Expenses.
(a)    Borrower, at its sole cost and expense, shall protect, indemnify,
reimburse, defend and hold harmless Lender and its officers, partners, members,
directors, trustees, advisors, employees, agents, sub-agents, affiliates,
successors, participants and assigns of any and all of the foregoing
(collectively, the "Indemnified Parties") for, from and against any and all
Damages of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any of the Indemnified Parties, in any way relating to or
arising out of Lender's interest in the Loan; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder to the extent
that such Damages have been found by a final, non-appealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Party.
(b)    If for any reason (including violation of law or public policy) the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section are unenforceable in whole or in part or are otherwise unavailable to an
Indemnified Party or insufficient to hold it harmless, then Borrower shall
contribute to the amount paid or payable by Indemnified Party as a result of any
Damages the maximum amount Borrower is permitted to pay under Legal
Requirements. The obligations of Borrower under this Section will be in addition
to any liability that Borrower may otherwise have hereunder and under the other
Loan Documents.
(c)    To the extent any Indemnified Party has notice of a claim for which it
intends to seek indemnification hereunder, such Indemnified Party shall give
prompt written notice thereof to Borrower, provided that failure by Lender to so
notify Borrower will not relieve Borrower of its obligations under this Section,
except to the extent that Borrower suffers actual prejudice as a result of such
failure. In connection with any claim for which indemnification is sought
hereunder, Borrower shall have the right to defend the applicable Indemnified
Party (if requested by the applicable Indemnified Party, in the name of such
Indemnified Party) from such claim by attorneys and other professionals
reasonably approved by the applicable Indemnified Party. Upon assumption by
Borrower of any defense pursuant to the immediately preceding sentence, Borrower
shall have the right to control such defense, provided that the Applicable
Indemnified Party shall have the right to reasonably participate in such defense
and Borrower shall not consent to the terms of any compromise or settlement of
any action defended by Borrower in accordance with the foregoing without the
prior consent of the applicable Indemnified Party, unless such compromise or
settlement (i) includes an unconditional release of the applicable Indemnified
Party from all liability arising out of such action and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of the applicable Indemnified Party. The applicable Indemnified Party
shall have the right to retain its own counsel if (i) Borrower shall have failed
to employ counsel reasonably satisfactory to the applicable Indemnified Party in
a timely manner, or (ii) the applicable Indemnified Party shall have been
advised by counsel that there are actual or potential material conflicts of
interest between Borrower and the applicable Indemnified Party, including
situations in which there are one

LOAN AGREEMENT – Page 114



--------------------------------------------------------------------------------




or more legal defenses available to the applicable Indemnified Party that are
different from or additional to those available to Borrower. So long as Borrower
is conducting the defense of any action defended by Borrower in accordance with
the foregoing in a prudent and commercially reasonable manner, Lender and the
applicable Indemnified Party shall not compromise or settle such action defended
without Borrower's consent, which shall not be unreasonably withheld or delayed.
Upon demand, Borrower shall pay or, in the sole discretion of the applicable
Indemnified Party, reimburse the applicable Indemnified Party for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals retained by the Applicable
Indemnified Party in accordance with this Section in connection with defending
any claim subject to indemnification hereunder.
(d)    Any amounts payable to Lender by reason of the application of this
Section shall be secured by the Security Instrument and shall become immediately
due and payable and shall bear interest at the Default Rate from the date
Damages are sustained by the Indemnified Parties until paid.
(e)    The provisions of and undertakings and indemnification set forth in this
Section shall survive the satisfaction and payment in full of the Indebtedness
and termination of this Agreement.
(f)    Subject to the express terms of the Cooperation Agreement which details
certain expenses which Lender has agreed to incur without reimbursement,
Borrower shall reimburse Lender upon receipt of written notice from Lender for
(i) all out-of-pocket costs and expenses incurred by Lender (or any of its
affiliates) in connection with the origination of the Loan, including legal fees
and disbursements, accounting fees, and the costs of the Appraisal, the
Engineering Report, the Title Insurance Policy, the Survey, the Environmental
Report and any other third-party diligence materials which are evidenced on the
closing statement prepared by Lender and executed by Borrower on or prior to the
Closing Date or such other reasonable out-of-pocket costs and expenses which
relate to the foregoing; (ii) all out-of-pocket costs and expenses incurred by
Lender (or any of its affiliates) in connection with (A) monitoring Borrower's
ongoing performance of and compliance with Borrower's agreements and covenants
contained in this Agreement and the other Loan Documents on its part to be
performed or complied with after the Closing Date, including confirming
compliance with environmental and insurance requirements, (B) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters relating hereto (including Leases, Material
Agreements, and Permitted Encumbrances), (C) filing, registration and recording
fees and expenses and other similar expenses incurred in creating and perfecting
the Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents (including the filing, registration or recording of any instrument of
further assurance) and all federal, state, county and municipal, taxes
(including, if applicable, intangible taxes), search fees, title insurance
premiums, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of the Loan Documents, any mortgage
supplemental thereto, any security instrument with respect to the Collateral or
any instrument of further assurance, (D) enforcing or preserving any rights, in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents or any Collateral, and
(E) the satisfaction of any Rating Condition in respect of any matter required
or

LOAN AGREEMENT – Page 115



--------------------------------------------------------------------------------




requested by Borrower hereunder; and (iii) all actual out-of-pocket costs and
expenses (including attorney's fees and, if the Loan has been Securitized,
special servicing fees) incurred by Lender (or any of its affiliates) in
connection with the enforcement of any obligations of Borrower, or a Default by
Borrower, under the Loan Documents, including any actual or attempted
foreclosure, deed-in-lieu of foreclosure, refinancing, restructuring, settlement
or workout and any insolvency or bankruptcy proceedings (including any
applicable transfer taxes). Without limiting the foregoing, Borrower shall pay
all costs, expenses and fees of Lender and its Servicer, operating advisor and
securitization trustee resulting from Defaults or reasonably imminent defaults
by Borrower or requests by Borrower (including enforcement expenses and any
liquidation fees, workout fees, special servicing fees, operating advisor
consulting fees or any other similar fees and interest payable on advances made
by the Servicer or the securitization trustee with respect to delinquent debt
service payments or expenses of curing Borrower's defaults under the Loan
Documents, and any expenses paid by Servicer or a trustee in respect of the
protection and preservation of any Property, such as payment of taxes and
insurance premiums); and the costs of all property inspections and/or appraisals
(or any updates to any existing inspection or appraisal) that Servicer may be
required to obtain due to a request by Borrower or the occurrence of a Default.
9.18    No Third-Party Beneficiaries. This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender, Borrower and Indemnified Parties any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein. All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender, and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof, and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender's sole
discretion, Lender deems it advisable or desirable to do so.
9.19    Recourse.
(a)    Subject to the qualifications herein, Lender shall not enforce the
liability and obligation of Borrower to pay the Indebtedness or perform and
observe the other obligations set forth in this Agreement and the other Loan
Documents by any action or proceeding wherein a deficiency judgment or judgment
establishing personal liability shall be sought against Borrower or any of its
affiliates, or against any Exculpated Person, except for foreclosure actions or
any other appropriate actions or proceedings to the extent required to fully
exercise Lender's remedies in respect of, and to realize upon, the Collateral,
and except for any actions to enforce the (i) Indemnified Liabilities, (ii) the
liabilities of Borrower under this Agreement (other than the repayment of the
Loan), the Cooperation Agreement any required completion guaranty required
pursuant to Section 5.23 and any indemnities set forth in the Loan Documents and
(iii) the liabilities and indemnities of Sponsor (and any replacement guarantor
or indemnitor) under this Environmental Indemnity, the Guaranty, the Guaranty of
Completion, any completion guaranty required pursuant to Section 5.23 and the
Cooperation Agreement.

LOAN AGREEMENT – Page 116



--------------------------------------------------------------------------------




(b)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all Damages to Lender (including the legal and other expenses of
enforcing the obligations of Borrower under this Section and Sponsor under the
Guaranty) to the extent resulting from or arising out of any of the following
(the "Indemnified Liabilities"), which Indemnified Liabilities shall be
guaranteed by Sponsor pursuant to the Guaranty:
(i)    any intentional or grossly negligent physical Waste at the Property
committed or permitted by Borrower, Approved Music Venue Manager, Sponsor or any
of their respective affiliates;
(ii)    any fraud or intentional misrepresentation committed by Borrower,
Approved Music Venue Manager, Sponsor or any of their respective affiliates;
(iii)    any willful misconduct by Borrower, Approved Music Venue Manager,
Sponsor or any of their respective affiliates (including (1) any litigation or
other legal proceeding initiated by such Person in bad faith that delays,
opposes impedes, obstructs, hinders, enjoins or otherwise interferes with or
frustrates the efforts of Lender to exercise any rights and remedies available
to Lender as provided herein and in the other Loan Documents during the
continuance of an Event of Default and (2) any refusal by Borrower to comply
with Section 5.9 hereof);
(iv)    the misappropriation or misapplication by Borrower, Approved Music Venue
Manager, Sponsor or any of their respective affiliates of any funds in violation
of the Loan Documents (including misappropriation or misapplication of Revenues,
security deposits and/or Loss Proceeds);
(v)    any voluntary Debt or unauthorized Liens and encumbrances on the
Collateral, if and to the extent the continued existence of such Debt, Liens and
encumbrances are prohibited hereunder;
(vi)    any breach by Borrower or Sponsor of any representation or covenant
regarding environmental matters contained in this Agreement or in the
Environmental Indemnity;
(vii)    the failure to pay or maintain the Policies or pay the amount of any
deductible required thereunder following a Casualty or other insurance claim,
provided Lender permits cash flow from the Property to be applied for such
purpose;
(viii)    the failure of Borrower or Approved Music Venue Manager to be, and to
at all times have been, a Single-Purpose Entity, regardless of whether such
failure to have been a Single-Purpose Entity prior to the date hereof has been
disclosed to Lender, and including any and all liabilities, contingent or
otherwise, arising from or related to (x) the actions, conduct and/or operating
history of Borrower or Approved Music Venue Manager, as appropriate (or any
Person merged into Borrower or Approved Music Venue Manager, as appropriate)
prior to the Closing Date and (y) Borrower's or Approved Music Venue's ownership
(or the ownership of any Person merged into Borrower or Approved Music Venue
Manager) of assets prior to the Closing Date that do not constitute a portion of
the Collateral

LOAN AGREEMENT – Page 117



--------------------------------------------------------------------------------




and/or the filing by any Person of a motion for substantive consolidation in
bankruptcy citing any such failure (for the avoidance of doubt, the recourse
described in this clause shall be in addition to the full recourse for a
substantive consolidation described below);
(ix)    removal of personal property from the Property owned by Borrower,
Approved Music Venue Manager or any of their affiliates during or in
anticipation of an Event of Default, unless replaced with personal property of
the same utility and of the same or greater value and utility;
(x)    any fees or commissions paid by Borrower or Approved Music Venue Manager
to any affiliate in violation of the terms of the Loan Documents;
(xi)    any transfer taxes resulting from Lender's exercise of remedies
following any Event of Default;
(xii)    the contesting or opposition by Borrower, Approved Music Venue Manager,
Sponsor or any of their respective affiliates of any motion filed by Lender for
relief from the automatic stay in any bankruptcy proceeding of any Required SPE;
(xiii)    unauthorized Transfer of the Collateral (including unauthorized Liens
and encumbrances on the Collateral) in violation of the Loan Documents and in
any event subject to Borrower's right to contest any Liens in accordance with
the terms of this Agreement; and
(xiv)    if (i) either (A) the Approved Hotel Operating Agreement or the
Approved Music Venue Lease (or the right to operate the applicable portion of
the Property thereunder) shall be cancelled, surrendered or terminated by
Borrower or any affiliate of Borrower, or by reason of any failure of Borrower
or any affiliate of Borrower to perform its obligations in connection therewith
and shall not be replaced as required hereunder upon the expiration,
cancellation surrender or termination of the Approved Hotel Operating Agreement
or the Approved Music Venue Lease, as appropriate, or (B) Borrower materially
amends or modifies the Approved Hotel Operating Agreement or the Approved Music
Venue Lease without the prior written consent of Lender.
In addition to the foregoing, the Loan and all Indebtedness shall be fully
recourse to Borrower and Sponsor, jointly and severally, if (i) there is any
unauthorized Transfer of the Property or the Account Collateral (including
unauthorized Liens and encumbrances on the Collateral) or Prohibited Change of
Control or Prohibited Pledge, in each case, in violation of the Loan Documents
and in any event subject to Borrower's right to contest any Liens in accordance
with the terms of this Agreement, (ii) any petition for bankruptcy, insolvency,
dissolution or liquidation under the Bankruptcy Code or any similar federal or
state law is filed by, consented to, or acquiesced in by, any Required SPE,
(iii) any Required SPE or any of their respective affiliates (including Sponsor)
shall have colluded with other creditors to cause an involuntary filing under
the Bankruptcy Code or similar federal or state law with respect to any Required
SPE, or any Required SPE shall have terminated one or more of the Independent
Directors for the purpose of facilitating a bankruptcy filing, or (iv) any
Required SPE fails to be, and to at all times have been, a Single-Purpose
Entity, which failure (as determined

LOAN AGREEMENT – Page 118



--------------------------------------------------------------------------------




by a court of competent jurisdiction cites as a contributing factor) results in
a substantive consolidation of Borrower with any affiliate in a bankruptcy or
similar proceeding.
(c)    The foregoing limitations on personal liability shall in no way impair or
constitute a waiver of the validity of the Notes, the Indebtedness secured by
the Collateral, or the Liens on the Collateral, or the right of Lender, as
mortgagee or secured party, to foreclose and/or enforce its rights with respect
to the Collateral after an Event of Default. Nothing in this Agreement shall be
deemed to be a waiver of any right which Lender may have under the Bankruptcy
Code to file a claim for the full amount of the debt owing to Lender by Borrower
or to require that all Collateral shall continue to secure all of the
Indebtedness owing to Lender in accordance with the Loan Documents. Lender may
seek a judgment on the Note (and, if necessary, name Borrower in such suit) as
part of judicial proceedings to foreclose on any Collateral or as a prerequisite
to any such foreclosure or to confirm any foreclosure or sale pursuant to power
of sale thereunder, and in the event any suit is brought on the Notes, or with
respect to any Indebtedness or any judgment rendered in such judicial
proceedings, such judgment shall constitute a Lien on and may be enforced on and
against the Collateral and the rents, profits, issues, products and proceeds
thereof. Nothing in this Agreement shall impair the right of Lender to
accelerate the maturity of the Note upon the occurrence of an Event of Default,
nor shall anything in this Agreement impair or be construed to impair the right
of Lender to seek personal judgments, and to enforce all rights and remedies
under applicable law, jointly and severally against any indemnitors and
guarantors to the extent allowed by any applicable Loan Documents. The
provisions set forth in this Section are not intended as a release or discharge
of the obligations due under the Note or under any Loan Documents, but are
intended as a limitation, to the extent provided in this Section, on Lender's
right to sue for a deficiency or seek a personal judgment except as required in
order to realize on the Collateral.
9.20    Right of Set-Off. In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, during the continuance of an Event of Default, Lender may from time to
time, without presentment, demand, protest or other notice of any kind (all of
such rights being hereby expressly waived), set-off and appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by Lender (including branches, agencies or affiliates of Lender
wherever located) to or for the credit or the account of Borrower against the
obligations and liabilities of Borrower to Lender hereunder, under the Notes,
the other Loan Documents or otherwise, irrespective of whether Lender shall have
made any demand hereunder and although such obligations, liabilities or claims,
or any of them, may be contingent or unmatured, and any such set-off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of Lender subsequent
thereto.
9.21    Exculpation of Lender. Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of Appraisals of
the Property or other Collateral, (b) any environmental report, or (c) any other
matters or items, including engineering, soils and seismic reports that are
contemplated in the Loan Documents. Any such selection, review, inspection,
examination and the like, and any other due diligence conducted by Lender, is
solely for the purpose of protecting Lender's rights under the Loan

LOAN AGREEMENT – Page 119



--------------------------------------------------------------------------------




Documents, and shall not render Lender liable to Borrower or any third party for
the existence, sufficiency, accuracy, completeness or legality thereof.
9.22    Servicer. Lender may delegate any and all rights and obligations of
Lender hereunder and under the other Loan Documents to the Servicer upon written
notice by Lender to Borrower, whereupon any notice or consent from the Servicer
to Borrower, and any action by Servicer on Lender's behalf, shall have the same
force and effect as if Servicer were Lender.
9.23    No Fiduciary Duty.
(a)    Borrower acknowledges that, in connection with this Agreement, the other
Loan Documents and the Transaction, Lender has relied upon and assumed the
accuracy and completeness of all of the financial, legal, regulatory,
accounting, tax and other information provided to, discussed with or reviewed by
Lender for such purposes, and Lender does not assume any liability therefor or
responsibility for the accuracy, completeness or independent verification
thereof. Lender, its affiliates and their respective equityholders and employees
(for purposes of this Section, the "Lending Parties") have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities
(including any contingent, derivative or off-balance sheet assets and
liabilities) of Sponsor, Borrower or any other Person or any of their respective
affiliates or to advise or opine on any related solvency or viability issues.
(b)    It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor,
(ii) the Transaction is an arm's-length commercial transaction between the
Lending Parties, on the one hand, and Borrower, on the other, (iii) each Lending
Party is acting solely as principal and not as the agent or fiduciary of
Borrower, Sponsor or their respective affiliates, stockholders, employees or
creditors or any other Person and (iv) nothing in this Agreement, the other Loan
Documents, the Transaction or otherwise shall be deemed to create (A) a
fiduciary duty (or other implied duty) on the part of any Lending Party to
Sponsor, Borrower, any of their respective affiliates, stockholders, employees
or creditors, or any other Person or (B) a fiduciary or agency relationship
between Sponsor, Borrower or any of their respective affiliates, stockholders,
employees or creditors, on the one hand, and the Lending Parties, on the other.
Borrower agrees that neither it nor Sponsor nor any of their respective
affiliates shall make, and hereby waives, any claim against the Lending Parties
based on an assertion that any Lending Party has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to Borrower, Sponsor
or their respective affiliates, stockholders, employees or creditors. Nothing in
this Agreement or the other Loan Documents is intended to confer upon any other
Person (including affiliates, stockholders, employees or creditors of Borrower
and Sponsor) any rights or remedies by reason of any fiduciary or similar duty.
(c)    Borrower acknowledges that it has been advised that the Lending Parties
are a full service financial services firm engaged, either directly or through
affiliates in various activities, including securities trading, investment
banking and financial advisory, investment management, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, the Lending Parties may make or hold a broad array of investments
and actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including loans) for their own account

LOAN AGREEMENT – Page 120



--------------------------------------------------------------------------------




and for the accounts of their customers and may at any time hold long and short
positions in such securities and/or instruments. Such investment and other
activities may involve securities and instruments of affiliates of Borrower,
including Sponsor, as well as of other Persons that may (i) be involved in
transactions arising from or relating to the Transaction, (ii) be customers or
competitors of Borrower, Sponsor and/or their respective affiliates, or
(iii) have other relationships with Borrower, Sponsor and/or their respective
affiliates. In addition, the Lending Parties may provide investment banking,
underwriting and financial advisory services to such other Persons. The Lending
Parties may also co-invest with, make direct investments in, and invest or
co-invest client monies in or with funds or other investment vehicles managed by
other parties, and such funds or other investment vehicles may trade or make
investments in securities of affiliates of Borrower, including Sponsor, or such
other Persons. The Transaction may have a direct or indirect impact on the
investments, securities or instruments referred to in this paragraph. Although
the Lending Parties in the course of such other activities and relationships may
acquire information about the Transaction or other Persons that may be the
subject of the Transaction, the Lending Parties shall have no obligation to
disclose such information, or the fact that the Lending Parties are in
possession of such information, to Borrower, Sponsor or any of their respective
affiliates or to use such information on behalf of Borrower, Sponsor or any of
their respective affiliates.
(d)    Borrower acknowledges and agrees that Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.
9.24    Borrower Information. Borrower shall make available to Lender all
information concerning its business and operations that Lender may reasonably
request. Subject to the confidentiality restrictions set forth in the Hotel
Operating Agreement and provided that Lender shall direct such Persons to keep
all non-public information confidential, Lender shall have the right to disclose
any and all information provided to Lender by Borrower or Sponsor regarding
Borrower, Sponsor, the Loan and the Property (i) to affiliates of Lender and to
Lender's agents and advisors, (ii) to any actual or potential assignee,
transferee or participant in connection with the contemplated Assignment,
transfer, Participation or Securitization of all or any portion of the Loan or
any participations therein, and to any investors or prospective investors in the
Certificates, and their respective advisors and agents, including the operating
advisor, or to any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to
Borrower and its obligations, or to any Person that is a pledgee or a party to a
repurchase agreement with respect to the Loan, (iii) to any Rating Agency in
connection with a Securitization or as otherwise required in connection with a
disposition of the Loan, (iv) to any Person necessary or desirable in connection
with the exercise of any remedies hereunder or under any other Loan Document
following an Event of Default, (v) to any governmental agency, including the
Comptroller of the Currency, the Board of Governors of the Federal Reserve
System, the FDIC, the Securities and Exchange Commission and any other
regulatory authority that may exercise authority over Lender or any investor in
the Certificates (including the Servicer, the Securitization trustee and their
respective agents and employees) or any representative thereof, and to the
National Association of Insurance Commissioners, in each case if requested by
such governmental agency or otherwise required to comply with the applicable
rules and regulations of such governmental agency or if required pursuant

LOAN AGREEMENT – Page 121



--------------------------------------------------------------------------------




to legal or judicial process and (vi) in any Disclosure Document (as defined in
the Cooperation Agreement). In addition, Lender may disclose the existence of
this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to Lender in connection with the administration and management of this
Agreement and the other Loan Documents. Each party hereto (and each of their
respective affiliates, employees, representatives or other agents) may disclose
to any and all Persons, without limitation of any kind, the tax treatment and
tax structure of the Transaction and all materials of any kind (including
opinions and other tax analyses) that are provided to any such party relating to
such tax treatment and tax structure. For the purpose of this Section, "tax
structure" means any facts relevant to the federal income tax treatment of the
Transaction but does not include information relating to the identity of any of
the parties hereto or any of their respective affiliates.
9.25    PATRIOT Act Records. Lender hereby notifies Borrower that pursuant to
the requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies Borrower and Sponsor, which information includes the
name and address of Borrower and Sponsor and other information that will allow
Lender to identify Borrower or Sponsor in accordance with the PATRIOT Act.
9.26    Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONTAIN
THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT THAT ANY ORIGINATION FEE
SPECIFIED IN ANY TERM SHEET, COMMITMENT LETTER OR FEE LETTER SHALL BE AN
OBLIGATION OF BORROWER AND SHALL BE PAID AT CLOSING, AND ANY INDEMNIFICATIONS,
FLEX PROVISION, EXIT FEES AND THE LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE
CLOSING).
9.27    Publicity. If the Loan is made, Lender may issue press releases,
advertisements and other promotional materials describing in general terms or in
detail Lender's participation in such transaction, and may utilize photographs
of the Property in such promotional materials. Borrower shall not make any
references to Lender in any press release, advertisement or promotional material
issued by Borrower or Sponsor, unless Lender shall have approved of the same in
writing prior to the issuance of such press release, advertisement or
promotional material, provided, Borrower shall not be restricted from including
in any filings information related to the Loan as required by the Securities and
Exchange Commission.
9.28    Delay Not a Waiver. Neither any failure nor any delay on the part of
Lender in insisting upon strict performance of any term, condition, covenant or
agreement, or exercising any right, power, remedy or privilege hereunder, under
any other Loan Document, or under any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any

LOAN AGREEMENT – Page 122



--------------------------------------------------------------------------------




amount payable hereunder or under any other Loan Document, Lender shall not be
deemed to have waived any right either to require prompt payment when due of all
other amounts due under this Agreement, the Note or the other Loan Documents, or
to declare a default for failure to effect prompt payment of any such other
amount.
9.29    Schedules and Exhibits Incorporated. The Schedules and Exhibits annexed
hereto are hereby incorporated herein as a part of this Agreement with the same
effect as if set forth in the body hereof.
9.30    Borrower Right of Contest. Notwithstanding anything to the contrary
contained herein, Borrower shall have the right to contest in good faith by
appropriate action or proceeding any Legal Requirements, Insurance Requirements,
payment of Trade Payables and/or the amount, validity or application in whole or
in part of any taxes, assessments and/or governmental charges, provided that, in
each case, (i) such contest is promptly initiated and continuously conducted in
good faith with due diligence, (ii) at the time of the commencement of any such
contest, and during the pendency of such contest, no Event of Default shall be
continuing, (iii) such contest could not affect the priority of the Security
Instrument or reasonably be expected to result in a Material Adverse Effect,
(iv) Borrower shall provide Lender with regular updates regarding the status of
such contest, (iv) in the case of a contest of taxes, assessments and/or
governmental charges, such contest shall suspend the collection or payment
thereof and (v) in the case of the contest of any Insurance Requirement, the
failure of Borrower to comply therewith during such contest shall not impair the
validity of any insurance required to be maintained by Borrower hereunder or the
right to full payment of any claims under any of the Policies. Notwithstanding
the immediately preceding sentence, Borrower shall promptly comply with any
contested Legal Requirement or Insurance Requirement or pay (or provide an
acceptable bond with respect to) any contested Trade Payables, taxes,
assessments and/or governmental charges, and compliance therewith or payment
thereof shall not be further deferred or delayed, if at any time, in Lender’s
reasonable judgment, (x) the Property or any portion thereof shall be in
imminent danger of being forfeited or lost or (y) Lender is likely to be subject
to civil or criminal damages as a result thereof. If such contest is terminated
or discontinued adversely to Borrower, Borrower shall comply with or pay, and
thereafter deliver to Lender reasonable evidence of Borrower’s compliance with
or payment of, such contested Legal Requirements, Insurance Requirements, Trade
Payables and/or taxes, assessments and/or governmental charges, as the case may
be.
9.31    SPECIFIC NOTICE REGARDING INDEMNITIES. IT IS EXPRESSLY AGREED AND
UNDERSTOOD THAT THIS AGREEMENT INCLUDES INDEMNIFICATION PROVISIONS WHICH, IN
CERTAIN CIRCUMSTANCES, COULD INCLUDE AN INDEMNIFICATION BY BORROWER OF LENDER
FROM CLAIMS OR LOSSES ARISING AS A RESULT OF LENDER'S OWN NEGLIGENCE.
[Remainder of page intentionally left blank;
Signature Pages to follow.]







LOAN AGREEMENT – Page 123



--------------------------------------------------------------------------------




Lender and Borrower are executing this Agreement as of the date first above
written.
 
LENDER:
 
GOLDMAN SACHS MORTGAGE COMPANY,
a New York limited partnership
 
By: /s/ Will Waters                                             
Name:   Will Waters                                   
Title: Authorized Representative
 
 
 
 


LOAN AGREEMENT – Signature Page



--------------------------------------------------------------------------------






 
BORROWER:
 
STRATUS BLOCK 21, L.L.C.,
a Delaware limited liability company
By: STRATUS BLOCK 21 MANAGER, L.L.C.,
a Texas limited liability company,
its Manager
By: /s/ Erin D. Pickens                
Name: Erin D. Pickens
Title: Senior Vice President
 


LOAN AGREEMENT – Signature Page



--------------------------------------------------------------------------------




JOINDER


Approved Music Venue Manager executes this Agreement in order to acknowledge and
agree to the representations and covenants set forth herein which pertain
specifically to Approved Music Venue Manager and its operations at the ACL Music
Venue Property and the Showcase Venue Space and to agree to the terms and
conditions set forth herein as it pertains to the ACL Music Venue Account and
the Approved Music Venue Lease.


BLOCK 21 SERVICE COMPANY LLC,  
a Texas limited liability company
 
By: /s/ Erin D. Pickens               
      Name: Erin D. Pickens
Title: Senior Vice President
 




LOAN AGREEMENT – Signature Page



--------------------------------------------------------------------------------




Exhibit A

Organizational Chart


[Organizational Chart for Borrower follows this cover page.]



{W0673139.10}    EXHIBIT A, Organizational Chart – Cover Page
49125-481/Block 21 (TX)

--------------------------------------------------------------------------------




Exhibit BForm of Tenant Notice
[BORROWER'S LETTERHEAD]
___________, 20__
Re:
Lease dated _______________, 20___ between __________________________, as
Landlord, and ______________________________, as Tenant, concerning premises
known as ______________________________ (the "Building").

Dear Tenant:
The undersigned hereby directs and authorizes you to make all rental payments
and other amounts payable by you pursuant to your lease as follows:
(x)    If the payment is made by wire transfer, you shall transfer the
applicable funds to the following account:
Bank:            
Account Name    
Account No.:        
ABA No.:        
Contact:        
(y)    If the payment is made by check, you shall deliver your payment to the
following address: [LOCKBOX ADDRESS].
Only GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership or its
successors and assigns, may by written notice to you rescind or modify the
instructions contained herein.
Thank you in advance for your cooperation and if you have any questions, please
call ______________________________ at (_____) _____‑_________.
 
Very truly yours,






EXHIBIT B, Form of Tenant Notice – Page 1



--------------------------------------------------------------------------------




Schedule A

Property
TRACT 1: Office Master Unit, together with a 4.7622% undivided interest in and
to the common elements appurtenant thereto, Venue Master Unit, together with a
11.8505% undivided interest in and to the common elements appurtenant thereto,
Parking Master Unit, together with a 4.2597% undivided interest in and to the
common elements appurtenant thereto, Commercial Master Unit 1, together with a
0.3114% undivided interest in and to the common elements appurtenant thereto,
Commercial Master Unit 2, together with a 0.1049% undivided interest in and to
the common elements appurtenant thereto, Commercial Master Unit 3, together with
a 0.0218% undivided interest in and to the common elements appurtenant thereto,
Commercial Master Unit 4, together with a 1.8068% undivided interest in and to
the common elements appurtenant thereto, Commercial Master Unit 5, together with
a 0.0960% undivided interest in and to the common elements appurtenant thereto,
Commercial Master Unit 6, together with a 1.2229% undivided interest in and to
the common elements appurtenant thereto, Shared Facilities Master Unit together
with a 1.0000% undivided interest in and to the common elements appurtenant
thereto, and Hotel Master Unit together with a 29.7916% undivided interest in
and to the common elements appurtenant thereof, of BLOCK 21 MASTER CONDOMINIUMS,
a condominium project in Travis County, Texas, according to the Declaration of
Condominium and amendments thereto, recorded under Document No. 2010182735 of
the Official Public Records of Travis County, Texas, as affected by Scrivener's
Affidavit recorded under Document No. 2011009045 of the Official Public Records
of Travis County, Texas and Management Certificate of Block 21 Condominium
Community, Inc. recorded under Document No. 2011011873 of the Official Public
Records of Travis County, Texas, and as further amended by Affidavit Regarding
Block 21 Master Condominiums recorded simultaneously herewith in the Official
Public Records of Travis County, Texas.
TRACT 2: Easement Estate appurtenant to Tract 1 as created and defined in
Article 4 of Declaration of Condominium Regime for BLOCK 21 MASTER CONDOMINIUMS,
recorded under Document No. 2010182735 of the Official Public Records of Travis
County, Texas and Article 3 of Declaration of Condominium Regime for BLOCK 21
CONDOMINIUMS recorded under Document No. 2010182736 of the Official Public
Records of Travis County, Texas, SAVE AND EXCEPT any easements located on Tract
1.







SCHEDULE A, Property – Solo Page



--------------------------------------------------------------------------------




Schedule B

Exception Report
- Section 4.13 – (a) David Boyett vs. CJUF II Stratus Block 21 LLC, filed May
18, 2015 in the District Court of Travis County, Texas (Case Number
D1GN15-001945) – re: personal injury; and (b) City of Austin v. Travis County
Central Appraisal District, et. al. under Cause No. D-1-GN-15-003492 in the
126th Judicial District Court of Travis County, Texas.


- Section 4.14 – The following Persons have possessory interest in the Property
or right to occupy the same: (i) Persons having rights pursuant to the
provisions of the Leases, the Approved Music Venue Lease, the KLRU Agreement,
the Approved Hotel Operating Agreement and the sponsorship and artists'
contracts which have been entered for use of the ACL Music Venue Property or the
Showcase Venue Space, (ii) Persons having rights pursuant to the Permitted
Exceptions including the Declaration (Master) and the Declaration
(Hotel-Residential), (iii) Persons having rights pursuant to the valet parking
agreement for use of the Parking Master Unit under the Declaration (Master),
(iv) Show Bureau LLC, a Texas limited liability company, for event promotion and
services business related to the ACL Music Venue Property and the Showcase Venue
Space; and (v) Stageside Productions LLC, a Texas limited liability company, for
audio and video music production and distribution business related to the ACL
Music Venue Property and the Showcase Venue Space.


In accordance with Section 19 of that certain Commercial Lease between CJUF II
Stratus Block 21 LLC and Starbucks Corporation dated July 29, 2013, Starbucks
has certain early termination rights at the expiration of 60 full calendar
months of the Term.


In accordance with Section 3(g) of that certain Lease between CJUF II Stratus
Block 21 LLC and Urban Outfitters, Inc. dated April 12, 2011, Urban Outfitters,
Inc. has certain early termination rights if it is prohibited from operating its
business in the premises by certain governmental and quasi-governmental
authorities.


-Section 4.17


(a)    Prior to the Closing Date, Borrower did not have two (2) Independent
Directors and was not subject to a non-consolidation opinion.


(b)    Borrower previously owned the 100% membership interest in each of the
following entities, the ownership in which was transferred to an indirect owner
of Borrower on or immediately prior to the Closing Date: (i) Block 21 Service
Company LLC, a Texas limited liability company, and (ii) Show Bureau LLC, a
Texas limited liability company. In addition, Borrower previously owned a
membership interest in Stageside Productions LLC, a Texas limited liability
company, with a capital interest of 100% and a net profits interest of 40%, the
ownership in which was transferred to an indirect owner of Borrower on or prior
to the Closing Date.





SCHEDULE B, Exception Report – Solo Page



--------------------------------------------------------------------------------




-Section 4.35 – In accordance with the terms of the Approved Hotel Operating
Agreement, the Hotel Property is subject to an ongoing PIP, the terms of which
have been provided to Lender. Funds related to the completion of the PIP are
being escrowed or reserved with the Approved Hotel Operator and the completion
of the PIP is subject to the Guaranty of Completion.


-Section 4.41


BLOCK 21 MASTER CONDOMINIUMS, a condominium project in Travis County, Texas,
according to the Declaration of Condominium and amendments thereto, recorded
under Document No. 2010182735 of the Official Public Records of Travis County,
Texas, is affected by Scrivener's Affidavit recorded under Document No.
2011009045 of the Official Public Records of Travis County, Texas and Affidavit
Regarding Block 21 Master Condominiums entered by Borrower and to be recorded on
or about the Closing Date in the Official Records of Travis County, Texas.


BLOCK 21 CONDOMINIUMS, a condominium project in Travis County, Texas, according
to the Declaration of Condominium and amendments thereto, recorded under
Document No. 2010182736 of the Official Public Records of Travis County, Texas,
is affected by Scrivener's Affidavit recorded under Document No. 2011009046 of
the Official Public Records of Travis County, Texas and First Amendment to
Declaration of Condominium Regime for Block 21 Condominiums, recorded under
Document No. 2011020755 of the Official Public Records of Travis County, Texas.


Condominium Regime For Block 21 Master Condominiums Master Condominium
Association Management Agreement Between Block 21 Master Condominium Community,
Inc. and W. Hotel Management, Inc. dated effective January 7, 2011 and
Condominium Regime For Block 21 Condominiums Subordinate Condominium Association
Management Agreement Between Block 21 Condominium Community, Inc. and W Hotel
Management, Inc. dated effective January 7, 2011.


 

SCHEDULE B, Exception Report – Solo Page



--------------------------------------------------------------------------------




Schedule C

Rent Roll


Rent Roll for the Commercial Property follows this cover page.



SCHEDULE C, Rent Roll – Cover Page



--------------------------------------------------------------------------------




Schedule D

Material Agreements
- Approved Hotel Operating Agreement
- Approved Property Management Agreement
- Approved Music Venue Lease
- Condominium Documents
- PIP
- KLRU Agreement
- Facilities Use Agreement

SCHEDULE D, Material Agreements – Solo Page



--------------------------------------------------------------------------------




Schedule E
Approved Replacement Hotel Operators


Hilton Hotels & Resorts
Hyatt Hotels & Resorts
Intercontinental Hotels Group LP
Marriott International, Inc.

SCHEDULE E, Approved Replacement Hotel Operators – Solo Page



--------------------------------------------------------------------------------




Schedule F

Allocated Loan Amounts
1
Hotel Property
$93,000,000
2
ACL Music Venue Property
$37,000,000
3
Commercial Property
$20,000,000






SCHEDULE F, Allocated Loan Amounts – Solo Page



--------------------------------------------------------------------------------




Schedule G

Approved Music Venue Construction
- Capital Expenditures necessary to finish out the vacant retail suite on the
ground floor of the ACL Music Venue Property.
- Construction of a new digital sign or improvements to the existing digital
sign on the exterior of the ACL Music Venue Property.





SCHEDULE G, Approved Music Venue Construction – Solo Page

